Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

FEDERAL SERVICES ACQUISITION CORPORATION,

 

ADVANCED TECHNOLOGY SYSTEMS, INC.,

 

AND

 

SHAREHOLDERS OF ADVANCED TECHNOLOGY SYSTEMS, INC.

 

 

Effective April 19, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

This Table of Contents is for convenience of reference only and is not intended
to define, limit or describe the scope, intent or meaning of any provision of
this Agreement.

 

ARTICLE I

Definitions and Rules of Construction

1

1.1

Definitions

1

1.2

Rules of Construction

14

 

 

 

ARTICLE II

Closing; Purchase Price; Adjustments; Escrow

15

2.1

Closing

15

2.2

Purchase Consideration

15

2.3

Cash Consideration and Net Working Capital Adjustments

24

2.4

Financial Issue Resolution Process

26

2.5

Shareholders’ Representative

26

 

 

 

ARTICLE III

Representations and Warranties of the Shareholders and ATS

27

3.1

Organization and Power

28

3.2

Authorization and Enforceability

28

3.3

No Violation

29

3.4

Consents

29

3.5

Financial Statements

30

3.6

Relationships with Affiliates

31

3.7

Indebtedness to/from Officers, Directors, Shareholders and Employees

31

3.8

No Adverse Change

32

3.9

Conduct of the Business

32

3.10

Corporate and Capital Structure

32

3.11

Title to Shares

33

3.12

Charter, Bylaws and Corporate Records

34

3.13

Assets – In General

34

3.14

Real Property Interests

34

3.15

Personal Property

34

3.16

Intellectual Property Rights

35

3.17

Scheduled Contracts and Proposals

36

3.18

Government Contracting

39

3.19

Clients

46

3.20

Backlog

46

3.21

Compliance with Laws

46

3.22

Environmental Matters

47

3.23

Licenses and Permits

47

3.24

Absence of Certain Business Practices

47

3.25

Litigation

48

3.26

Personnel Matters

49

3.27

Labor Matters

50

3.28

ERISA

51

3.29

Tax Matters

54

3.30

Insurance

57

 

--------------------------------------------------------------------------------


 

3.31

Bank Accounts

57

3.32

Powers of Attorney

57

3.33

No Broker

57

3.34

Security Clearances

58

3.35

No Unusual Transactions

58

3.36

Full Disclosure

60

 

 

 

ARTICLE IV

Representations and Warranties of FSAC

60

4.1

Organization and Power

60

4.2

Authorization and Enforceability

61

4.3

No Violation

61

4.4

Consents

61

4.5

Authorization of Stock Consideration

62

4.6

Capitalization

62

4.7

Public Disclosure Documents

62

4.8

Litigation

63

4.9

Brokers

63

4.10

Financial Ability

63

4.11

No Questionable Payments

63

 

 

 

ARTICLE V

Covenants

63

5.1

Conduct of ATS

63

5.2

Access to Information Prior to the Closing; Confidentiality

64

5.3

Best Efforts

64

5.4

Consents

64

5.5

Access to Books and Records Following the Closing

65

5.6

Founders’ Post-Closing Confidentiality Obligation

65

5.7

Expenses

66

5.8

Certain Closing Payments

66

5.9

No Solicitation of Competitive Transactions

66

5.10

Personnel

67

5.11

Certain Tax Matters

68

5.12

Public Announcements

70

5.13

Communications with Customers and Suppliers

70

5.14

Stifel Agreement

71

5.15

Notification of Certain Matters; Update of Disclosure Schedules

71

5.16

Discontinued Business Line and Certain Other Matters

71

5.17

Certain Transfers at Closing

73

5.18

Certain Post Closing Covenants of FSAC

73

5.19

Cooperation in Connection with Proxy Materials

75

5.20

Delivery of Financial Statements

75

5.21

Insurance Coverage for Founders and their Spouses

75

5.22

Collection Efforts and Assignment of Receivables

76

5.23

Accounting Method Taxes

76

5.24

E-Mail Access Through ATS

77

 

 

 

ARTICLE VI

Deliveries by All Parties at Closing

77

 

--------------------------------------------------------------------------------


 

6.1

Conditions to All Parties Obligations

77

6.2

Conditions to the Shareholders Obligations

77

6.3

Conditions to FSAC’s Obligations

78

 

 

 

ARTICLE VII

Deliveries by Shareholders and ATS at Closing

80

7.1

Founders’ and ATS’ Closing Certificate

80

7.2

Certificate of Shares

81

7.3

Consents

81

7.4

Estimated Closing Balance Sheet

81

7.5

Resignations of Directors and Officers

81

7.6

Termination of Credit Facility/Facilities

81

7.7

Release of Liens

81

7.8

Certificate as to Certain Tax Matters (FIRPTA)

81

7.9

Stock Consideration Election; Acquisition Agreement; and Registration Rights
Agreement

82

7.10

Option Holder Releases

82

7.11

Change In Control Releases

82

7.12

Comfort Letters

82

7.13

City of Statesville Release

82

7.14

Stifel Release

82

7.16

Further Instruments

82

 

 

 

ARTICLE VIII

Deliveries by FSAC at Closing

83

8.1

Officer’s Certificate

83

8.2

Closing Consideration and Escrow Deposits

83

8.3

Registration Rights Agreement

83

8.4

Key Employee Employment Agreements

83

8.5

Certain Transfers

83

8.6

Further Instruments

84

 

 

 

ARTICLE IX

Survival and Indemnification

84

9.1

Survival of Representations and Warranties

84

9.2

Indemnification

85

9.3

General Indemnity Escrow Account

89

9.4

Right of Set Off

90

9.5

Effect of Investigation

90

 

 

 

ARTICLE X

Termination

91

10.1

Termination

91

10.2

Procedure and Effect of Termination

91

 

 

 

ARTICLE XI

Miscellaneous

92

11.1

Further Assurances

92

11.2

Notices

92

11.3

Governing Law

93

11.4

Entire Agreement

93

11.5

Severability

93

 

--------------------------------------------------------------------------------


 

11.6

Amendment

94

11.7

Effect of Waiver or Consent

94

11.8

Rights and Remedies Cumulative

94

11.9

Parties in Interest; Limitation on Rights of Others

94

11.10

Assignability

95

11.11

Dispute Resolution and Arbitration

95

11.12

Jurisdiction; Court Proceedings; Waiver of Jury Trial

96

11.13

No Other Duties

97

11.14

Reliance on Counsel and Other Advisors

97

11.15

Waiver of Rights Against Company’s Trust Fund

97

11.16

Counterparts

97

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule

 

Title

 

 

 

3.1(b)

 

Jurisdictions where ATS is qualified or licensed to do business; good standing

 

 

 

3.1(c)

 

Acquired Subsidiaries; Jurisdictions where Acquired Subsidiaries are qualified
as licensed to do business; Good Standing

 

 

 

3.3(a)

 

No Violation

 

 

 

3.4(a)

 

Consents - ATS

 

 

 

3.4(b)

 

Consents - Shareholders

 

 

 

3.5(c)

 

Undisclosed Liabilities

 

 

 

3.5(e)

 

Letters of Credit and Guarantees

 

 

 

3.5(f)

 

Contingent or Deferred Acquisition Expenses or Payments

 

 

 

3.6

 

Interest of Affiliates and Shareholders in Property or Contracts of ATS

 

 

 

3.9(a)

 

Cooperative Business Arrangements

 

 

 

3.9(b)

 

Letters of Intent and Non-Competition Agreements

 

 

 

3.9(c)

 

Non-Disclosure Arrangements

 

 

 

3.10(a)

 

Owners of Capital Stock of the Companies

 

 

 

3.10(b)

 

Holders of Options to Purchase Capital Stock of ATS

 

 

 

3.10(c)

 

Owners of Capital Stock of Affiliates of the Company

 

 

 

3.13

 

Assets-In General

 

 

 

3.14

 

Real Property Interests

 

 

 

3.15(a)

 

Personal Property, owned or leased

 

 

 

3.15(b)

 

UCC Financing Statements

 

 

 

3.16(a)

 

Commercial Software and Intellectual Property Rights

 

 

 

3.16(b)

 

Intellectual Property Rights used by, but not owned by ATS

 

 

 

3.16(c)

 

Rights of other Persons to Intellectual Property Rights or Intellectual Property

 

 

 

3.16(d)

 

No Infringement

 

--------------------------------------------------------------------------------


 

3.16(f)

 

Government Data and Software Rights

 

 

 

3.17(a)

 

List of Scheduled Contracts

 

 

 

3.17(b)

 

Status of Scheduled Contracts

 

 

 

3.17(c)

 

List and Status of Bids, Proposals or Quotations

 

 

 

3.18(b)

 

List of ATS Government Contracts and ATS Government Subcontracts

 

 

 

3.18(c)

 

List of ATS Bids

 

 

 

3.18(d)

 

List of Teaming Agreements

 

 

 

3.18(e)

 

List of ATS Subcontracts

 

 

 

3.18(f)

 

List of Marketing Agreements

 

 

 

3.18(g)

 

Status of Government Contracts, Subcontracts and Bids

 

 

 

3.18(i)

 

Audits

 

 

 

3.18(j)

 

Financing Arrangements

 

 

 

3.18(k)

 

Protests

 

 

 

3.18(l)

 

Claims

 

 

 

3.18(m)

 

Multiple Award Schedules

 

 

 

3.18(n)

 

Government Furnished Property

 

 

 

3.18(o)

 

Former Government Officials

 

 

 

3.18(p)

 

Ethics Policy

 

 

 

3.18(q)

 

Timekeeping Policy

 

 

 

3.20

 

Backlog

 

 

 

3.23(a)

 

Permits

 

 

 

3.25(a)

 

Litigation Pending or Threatened

 

 

 

3.25(b)

 

Claims

 

 

 

3.25(c)

 

Indemnification Obligations

 

 

 

3.26(a)

 

List and Positions of Personnel

 

--------------------------------------------------------------------------------


 

3.26(b)

 

Employee Bonuses

 

 

 

3.26(d)

 

Personnel Policies and Manuals

 

 

 

3.26(e)

 

Personnel Agreements

 

 

 

3.26(f)

 

Discontinuation of Employment

 

 

 

3.26(h)

 

Leased Employees/Independent Contractors

 

 

 

3.28(b)

 

List of Plans

 

 

 

3.28(g)

 

Filings Not Timely Made

 

 

 

3.28(j)

 

Time of Vesting or Payment

 

 

 

3.28(m)

 

Self Insured Plans

 

 

 

3.29

 

Tax Matters

 

 

 

3.30(a)

 

Insurance Policies

 

 

 

3.30(b)

 

Insurance Claims

 

 

 

3.31

 

Bank Accounts

 

 

 

3.34

 

Facility Clearances

 

 

 

3.35

 

No Unusual Transactions

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

A

 

Financial Statements

B-1

 

Balance Sheet Escrow Agreement

B-2

 

General Indemnity Escrow Agreement

B-3

 

Expense Escrow Agreement

B-4

 

Accounting Method Tax Escrow Agreement

C

 

Stockholders Electing to Receive Stock Consideration

D

 

Acquisition Agreement

E

 

Registration Rights Agreement

F

 

Promissory Note

G

 

Reserved

H

 

Reserved

I

 

Option Holder Release

J

 

Change In Control Release

K

 

Shareholders/ATS Closing Certificate

L

 

Tax Certificate

M

 

FSAC Closing Certificate

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (“Agreement”), dated April 19, 2006 (the “Effective
Date”), by and among (i) Federal Services Acquisition Corporation, a Delaware
corporation (“FSAC”); (ii) Advanced Technology Systems, Inc., a Virginia
corporation (“ATS”); (iii) the holders of all of the outstanding shares of stock
of ATS, which are listed on Schedule 3.10(a) of the Disclosure Schedules (each a
“Shareholder” and collectively, the “Shareholders”); and (iv) Claude Rumsey in
his capacity as the Shareholders’ Representative (as defined in Section 2.5(a)).

 

RECITALS:

 

R-1. The Shareholders are the holders and owners of all of the issued and
outstanding shares of “Capital Stock” (as hereinafter defined) of ATS (the
“Shares”).

 

R-2.                            FSAC desires to acquire all of the outstanding
Shares and the Shareholders and ATS desire the same, upon the terms and subject
to the conditions of this Agreement.

 

R-3. Immediately following the closing of the transactions contemplated by this
Agreement, all of the issued and outstanding options to purchase Capital Stock
of ATS (the “Options”) will be deemed exercised or cancelled so that, following
the closing of the transactions contemplated by this Agreement, FSAC will own,
directly or indirectly, all of the issued and outstanding Capital Stock of ATS
and no rights to obtain Capital Stock of ATS will be outstanding.

 

NOW THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement, and intending
to be legally bound hereby, the parties agree as follows:

 

ARTICLE I
Definitions and Rules of Construction

 

1.1                                 Definitions.

 

As used in this Agreement, the following terms shall have the meanings set
forth:

 

“2007/2008 Additional Earn Out” has the meaning referred to in Section 2.2(c).

 

“2008 Additional Earn Out” has the meaning referred to in Section 2.2(c).

 

“2008 Additional Earn Out Payment” has the meaning referred to in
Section 2.2(c).

 

“2008 Additional Earn Out Period EBITDA” has the meaning referred to in
Section 2.2(c).

 

1

--------------------------------------------------------------------------------


 

“2008 Additional Earn Out Threshold” has the meaning referred to in
Section 2.2(c).

 

“Accounting Method Tax” has the meaning set forth in Section 5.23.

 

“Accounting Method Tax Escrow Deposit” has the meaning set forth in
Section 2.2(a).

 

“Accounting Method Tax Distribution” has the meaning set forth in Section 5.23.

 

“Accounting Method Tax Escrow Account” has the meaning set forth in
Section 2.2(a).

 

“Accounting Method Tax Escrow Agreement” has the meaning set forth in
Section 2.2(a).

 

“Accounting Method Tax Escrow Funds” has the meaning set forth in
Section 2.2(a).

 

“Acquired Business” means the collective operations and business activities of
ATS and the Acquired Subsidiaries as conducted and existing as of the Closing
Date.

 

“Acquired Subsidiaries” means and refers to all of ATS’ wholly owned
subsidiaries (a list of which is shown on Schedule 3.1(c) of the Disclosure
Schedules) and “Acquired Subsidiary” means and refers to any one of the Acquired
Subsidiaries.

 

“Acquisition Agreement” has the meaning set forth in Section 2.2(b)(vi).

 

“Acquisition Proposal” has the meaning set forth in Section 5.9(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agreement” has the meaning referred to in the Preamble.

 

“April 2007 Additional Earn Out Payment” has the meaning referred to in
Section 2.2(c).

 

“April 2007 Additional Earn Out Period EBITDA” has the meaning referred to in
Section 2.2(c).

 

“April 2007 Additional Earn Out Threshold” has the meaning referred to in
Section 2.2(c).

 

2

--------------------------------------------------------------------------------


 

“April 2007 Base Earn Out Payment” has the meaning referred to in
Section 2.2(c).

 

“April 2007 Base Earn Out Period EBITDA” has the meaning referred to in
Section 2.2(c).

 

“April 2007 Earn Out Notice” has the meaning referred to in Section 2.2(c).

 

“April 2008 Additional Earn Out Payment” has the meaning referred to in
Section 2.2(c).

 

“April 2008 Additional Earn Out Period EBITDA” has the meaning referred to in
Section 2.2(c).

 

“April 2008 Additional Earn Out Threshold” has the meaning referred to in
Section 2.2(c).

 

“April 2008 Earn Out Notice” has the meaning referred to in Section 2.2(c).

 

“ATS” has the meaning referred to in the Preamble.

 

“ATS Accounting Practices” has the meaning set forth in Section 2.3(b).

 

“ATS Indemnitees” has the meaning set forth in Section 9.2(b)(i).

 

“Audited Financial Statements” means collectively the audited consolidated
balance sheets and statements of income, changes in stockholders’ equity, and
cash flow together with accompanying notes of ATS and the Acquired Subsidiaries
as of October 31, 2000, October 31, 2001, October 31, 2002, October 31, 2003 and
October 31, 2004 together with the October 2005 Financial Statements.

 

“Auditor” has the meaning referred to in Section 2.4.

 

“Average Share Value” shall mean the average closing price of a share of FSAC
common stock on the Nasdaq OTC market for the ten (10) consecutive trading days
ending on and including the trading date that is three (3) trading days prior to
public announcement by FSAC of the contemplated purchase of the Shares pursuant
to this Agreement.

 

“Balance Sheet Escrow Account” has the meaning referred to in
Section 2.2(a)(ii).

 

“Balance Sheet Escrow Agreement” has the meaning referred to in
Section 2.2(a)(ii).

 

“Balance Sheet Escrow Deposit” has the meaning referred to in
Section 2.2(a) (ii).

 

“Balance Sheet Escrow Funds” has the meaning referred to in Section 2.2(a)(ii).

 

“Base Earn Out” has the meaning referred to in Section 2.2(c).

 

3

--------------------------------------------------------------------------------


 

“Base Earn Out Threshold” has the meaning referred to in Section 2.2(c).

 

“Base Net Working Capital” means $12,800,000.

 

“Benefit Arrangement” has the meaning referred to in Section 3.28(a).

 

“Bid” has the meaning set forth in Section 3.18(a)(ii).

 

“Bonus Pool” has the meaning referred to in Section 3.26(b).

 

“Business Day” shall mean any day other than a Saturday, Sunday, or any Federal
holiday. If any period expires on a day that is not a Business Day or any event
or condition is required by the terms of this Agreement to occur or be fulfilled
on a day that is not a Business Day, such period shall expire or such event or
condition shall occur or be fulfilled, as the case may be, on the next
succeeding Business Day.

 

“Capital Stock” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations or
other equivalents of or interests in (however designated) the equity (including
without limitation common stock, preferred stock and limited liability company,
partnership and joint venture interests) of such Person.

 

“Cash Consideration” has the meaning set forth in Section 2.3(a).

 

“Change in Control Agreement Release” and “Change in Control Agreement Releases”
shall have the meanings set forth in Section 6.3(h).

 

“Change in Control Agreements” has the meaning referred to in Section 3.26(b).

 

“Change in Control Payments” has the meaning referred to in Section 3.26(b).

 

“City of Statesville Release” has the meaning referred to in Section 6.3(n).

 

“Claimant” has the meaning set forth in Section 11.11(a).

 

“Claims” means jointly all Third-Party Claims and Direct Claims.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Balance Sheet” has the meaning referred to in Section 2.3(d).

 

“Closing Consideration” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Closing Net Working Capital” has the meaning referred to in Section 2.3(b).

 

“COC” has the meaning set forth in Section 3.18(m)(ii).

 

4

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
corresponding provisions of subsequent superseding federal revenue Laws.

 

“Commercial Software” means commercially available Software licensed pursuant to
a standard license agreement.

 

“Companies” means ATS and the Acquired Subsidiaries together.

 

“Consultant” means all persons who (i) are or have been engaged as consultants
by ATS or any of the Acquired Subsidiaries or (ii) otherwise provide services to
ATS or any Acquired Subsidiary under a contractual arrangement.

 

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the other Transaction Documents.

 

“Copyrights” means all United States and foreign copyright registrations and
applications therefor.

 

“Cornell” has the meaning set forth in Section 5.9(b).

 

“Damages” has the meaning set forth in Section 2.5(b).

 

“D & O Indemnification Claims” has the meaning set forth in Section 3.25(a).

 

“Direct Claim” and “Direct Claims” mean any claim or claims (other than Third
Party Claims) by an Indemnified Party against an Indemnifying Party for which
the Indemnified Party may seek indemnification under this Agreement.

 

“Direct Claim Notice” has the meaning set forth in Section 9.2(d).

 

“Direct Claim Notice Period” has the meaning set forth in Section 9.2(d).

 

“Disclosure Schedule Update Losses” means Losses that may be sustained, suffered
or incurred by FSAC Indemnitees and that are related to facts and circumstances
reflected in the Updated Disclosure Schedules, but not in the Disclosure
Schedules dated as of the date of this Agreement, but only to the extent that
such Losses (a) are not reasonably expected to be reflected in either the
(i) October 2006 Base Earn Out Period EBITDA, April 2007 Base Earn Out Period
EBITDA, April 2007 Additional Earn Out Period EBITDA, April 2008 Additional Earn
Out Period EBITDA or 2008 Additional Earn Out Period EBITDA or (ii) Closing Net
Working Capital and (b) exceed $300,000 in the aggregate.

 

“Disclosure Schedules” has the meaning set forth in the definition of
“Schedule.”

 

“Discontinued Business Line” has the meaning set forth in Section 5.16(a).

 

“Discontinued Products” has the meaning set forth in Section 5.16(a).

 

“Dispute Notice” has the meaning set forth in Section 11.11(a).

 

5

--------------------------------------------------------------------------------


 

“Earn Out” has the meaning referred to in Section 2.2(c).

 

“EBITDA” has the meaning set forth in Section 2.2(c)(i)(C).

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Employee Bonuses” has the meaning set forth in Section 3.26(b).

 

“Entity” means any general partnership, limited partnership, limited liability
partnership, limited liability company, corporation, joint venture, trust,
business trust, cooperative, association, foreign trust or foreign business
organization.

 

“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws (including case or common law), regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, concessions, grants,
franchises, licenses, or agreements relating to human health, the environment or
omissions, discharges or releases of pollutants, contaminants, Hazardous
Substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, facilities, structures, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, Hazardous
Substances or wastes or the investigation, clean-up or other remediation
thereof. Without limiting the generality of the foregoing, “Environmental Laws”
include: (a) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., as amended; (b) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 26 U.S.C. § 4611 and 42 U.S.C. § 9601 et seq., as
amended; (c) the Superfund Amendment and Reauthorization Act of 1984, as
amended; (d) the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended; (e) the
Clean Water Act, 33 U.S.C. 5 1251 et seq.; (f) the Safe Drinking Water Act, 42
U.S.C. § 300f et seq.; and (g) the Occupational Safety and Health Act of 1976,
29 U.S.C.A. § 651, as amended, and all rules and regulations promulgated
thereunder.

 

“Environmental Liabilities” means all liabilities, whether vested or unvested,
fixed or unfixed, actual or potential, that arise under or relate to
Environmental Laws, as applied to the facilities and business of ATS or any of
the Acquired Subsidiaries, including, without limitation: (i) the investigation,
clean-up or remediation of contamination or environmental degradation or damage
caused by or arising from the generation, use handling, treatment, storage,
transportation, disposal, discharge, release or emission of Hazardous
Substances; (ii) personal injury, wrongful death or property damage claims; or
(iii) claims for natural resource damages.

 

“ERISA” has the meaning set forth in Section 3.28(a).

 

“ERISA Affiliate” has the meaning set forth in Section 3.28(a).

 

“Escrow Account” and “Escrow Accounts” have the meanings referred to in
Section 2.2(a)(ii).

 

“Escrow Agent” means and refers to Citibank, N.A.

 

“Escrow Agreements” has the meaning referred to in Section 2.2(a)(ii).

 

6

--------------------------------------------------------------------------------


 

“Escrow Deposits” has the meaning referred to in Section 2.2(a)(ii).

 

“Escrowed Funds” has the meaning referred to in Section 2.2(a)(ii).

 

“Estimated Closing Balance Sheet” has the meaning referred to in Section 2.3(b).

 

“Estimated Closing Cash Purchase Price” has the meaning referred to in
Section 2.3(a).

 

“Expense Escrow Account” has the meaning referred to in Section 2.2(a)(ii).

 

“Expense Escrow Agreement” has the meaning referred to in Section 2.2(a)(ii).

 

“Expense Escrow Deposit” has the meaning referred to in Section 2.2(a)(ii).

 

“Expense Escrow Funds” has the meaning referred to in Section 2.2(a)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

 

“Financial Statements” means collectively (i) the Audited Financial Statements
and (ii) the Interim Financial Statements, copies of all of which are attached
hereto as Exhibit A.

 

“Financing Statements” has the meaning set forth in Section 3.15(b).

 

“Form 5500” means the Internal Revenue Service Form 5500 Annual Return/ Report
of Employee Benefit Plan.

 

“Founders” means Delmar Lewis and Claude Rumsey.

 

“Founders’ Proportionate Interests” means each of the Founders’ proportionate
interest in ATS relative to the other Founder, as determined by the number of
Shares held by each Founder on the Closing Date over the total number of Shares
held by the Founders as of the Closing Date.

 

“Founders’ Transaction Costs” has the meaning set forth in Section 5.7.

 

“FSAC” has the meaning referred to in the Preamble.

 

“FSAC Indemnitees” has the meaning set forth in Section 9.2(b)(i).

 

“FSAC Securities” has the meaning set forth in Section 4.6.

 

“Fully Diluted Common Stock” means the sum of the number of shares of common
stock of ATS outstanding immediately prior to the Closing plus the number of
shares of common stock of ATS into which Options outstanding immediately prior
to the Closing are exercisable, assuming such Options are fully vested and
exercisable.

 

7

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession in the United States, consistently applied by ATS in the preparation
of the Audited Financial Statements.

 

“General Indemnity Escrow” means the escrow established under the General
Indemnity Escrow Agreement to hold the General Indemnity Escrow Funds.

 

“General Indemnity Escrow Account” has the meaning referred to in
Section 2.2(a)(ii).

 

“General Indemnity Escrow Funds” has the meaning referred to in
Section 2.2(a)(ii).

 

“General Indemnity Escrow Agreement” has the meaning referred to in
Section 2.2(a)(ii).

 

“General Indemnity Escrow Deposit” has the meaning referred to in
Section 2.2(a)(ii).

 

“Governmental Authority” means any nation or government, any foreign or domestic
Federal, state, county, municipal or other political instrumentality or
subdivision thereof and any foreign or domestic entity or body exercising
executive, legislative, judicial, regulatory, administrative or taxing functions
of or pertaining to government.

 

“Government Contract” has the meaning set forth in Section 3.18(a)(iii).

 

“Government Contractor” means a prime contractor or subcontractor to a contract
or subcontract, at any tier, as applicable, issued by a Governmental Authority.”

 

“Government Furnished Property” has the meaning set forth in Section 3.18(n).

 

“Government Subcontract” has the meaning set forth in Section 3.18(a)(iv).

 

“Hazardous Substances” means any substance that is toxic, ignitable, reactive,
corrosive, radioactive, caustic, or regulated as a hazardous substance,
contaminant, toxic substance, toxic pollutant, hazardous waste, special waste,
or pollutant, including, without limitation, petroleum, its derivatives,
by-products and other hydrocarbons, poly-chlorinated bi-phenyls and asbestos
regulated under, or that is the subject of, applicable Environmental Laws.

 

“Hawaiian Office” has the meaning set forth in Section 5.16(d).

 

“Hawaiian Proposal” has the meaning set forth in Section 2.2(c)(ii).

 

“Indebtedness” means (a) indebtedness of any of the Companies for borrowed money
(including, without limitation, any pre-payment penalties and costs associated
with pre-

 

8

--------------------------------------------------------------------------------


 

payment of such indebtedness), (b) obligations of any of the Companies evidenced
by bonds (excluding performance bonds with respect to any Government Contract,
Government Subcontract or any other contract of the Companies (all of which
performance bonds are shown on Schedule 1.1A of the Disclosure Schedules)),
notes, debentures, bankers acceptances or similar instruments, (c) obligations
of any of the Companies under installment sales, conditional sale, title
retention or similar agreements or arrangements creating an obligation with
respect to the deferred purchase price of property or services (other than
customary trade credit), (d) obligations of any of the Companies secured by a
Lien on any property, (e) guarantees by any of the Companies in respect of
Indebtedness and (f) Accounting Method Excess Tax.

 

“Indemnified Party” means and refers to a party that has the right under
Article IX to seek indemnification from an Indemnifying Party.

 

“Indemnifying Party” means and refers to a party that has the obligation under
Article IX to indemnify an Indemnified Party.

 

“Intellectual Property” means Software and Technology.

 

“Intellectual Property Rights” means rights that exist under Laws respecting
Copyrights, Patents, Trademarks and Trade Secrets.

 

“Interim Financial Statements” means the internally prepared unaudited
consolidated interim balance sheets and related interim consolidated statements
of operations, changes in shareholders equity and cash flows of ATS and the
Acquired Subsidiaries for the period November 1, 2005 through January 31, 2006,
a copy of which is included as part of the Financial Statements attached as
Exhibit A hereto.

 

“IRS” means and refers to the Internal Revenue Service.

 

“Knowledge of ATS” means the actual knowledge of the Founders, Leon C. Perry,
Harry Katrivanos, John Cherundolo, Eric Moe, Joe Mignogna, Doug Manning, Stan
Weathers or Shannon Brown.

 

“Knowledge of FSAC” means the actual knowledge of Joel R. Jacks, Peter M.
Schulte and Edward H. Bersoff.

 

“Laws” means (a) all constitutions, treaties, laws, statutes, codes,
regulations, ordinances, orders, decrees, rules, or other requirements with
similar effect of any Governmental Authority, (b) all judgments, orders, writs,
injunctions, decisions, rulings, decrees and awards of any Governmental
Authority, and (c) all provisions of the foregoing, in each case binding on or
affecting the Person referred to in the context in which such word is used;
“Law” means any one of them and the words “Laws” and “Law” include Environmental
Laws.

 

“Lien” means any lien, statutory or otherwise, security interest, mortgage, deed
of trust, priority, pledge, charge, conditional sale, title retention agreement,
financing lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing.

 

“Losses” has the meaning set forth in Section 9.2(a)(i).

 

9

--------------------------------------------------------------------------------


 

“Material Negotiations” has the meaning set forth in Section 5.9(b).

 

“Maximus Subcontract” has the meaning set forth in Section 5.16(b).

 

“Net Option Payment” means, with respect to an Option Holder’s Options, a cash
amount equal to the excess, if any, of (i) the product of the Per Share Option
Purchase Price times the number of shares of ATS common stock that may be
purchased pursuant to such Options, over (ii) the aggregate exercise price of
such Options.

 

“NOLs” means the aggregate net operating losses of the Companies.

 

“NOL Reduction” has the meaning set forth in Section 5.23.

 

“Non-Key Employees” has the meaning set forth in Section 5.10(a).

 

“Non-Threshold Indemnifications” has the meaning referred to in Section 9.2(f).

 

“October 2005 Balance Sheet” means the audited consolidated balance sheets of
ATS and the Acquired Subsidiaries as of October 31, 2005 included in the
October 2005 Financial Statements.

 

“October 2005 Financial Statements” means the audited consolidated balance
sheets and statements of income, changes in stockholders’ equity, and cash flow
together with accompanying notes of ATS and the Acquired Subsidiaries as of
October 31, 2005, a copy of which is included in the Financial Statements
attached as Exhibit A.

 

“October 2006 Base Earn Out Payment” has the meaning referred to in
Section 2.2(c).

 

“October 2006 Base Earn Out Period EBITDA” has the meaning referred to in
Section 2.2(c).

 

“October 2006 Base Earn Out Notice” has the meaning referred to in
Section 2.2(c).

 

“October 2006 Base Earn Out Threshold” has the meaning referred to in
Section 2.2(c).

 

“Option Holders” means the Persons identified on Schedule 3.10(b) of the
Disclosure Schedules as holding Options.

 

“Option Holders Release” and “Option Holder Releases” have the meanings set
forth in Section 3.10(c).

 

“Options” means the options to purchase ATS Capital Stock as set forth on
Schedule 3.10(b) of the Disclosure Schedules.

 

10

--------------------------------------------------------------------------------


 

“Patents” means issued patents, including United States and foreign patents and
applications therefor; divisions, reissues, continuations,
continuations-in-part, reexaminations, renewals and extensions of any of the
foregoing; and utility models and utility model applications.

 

“Pension Plan” has the meaning set forth in Section 3.28(a).

 

“Permits” has the meaning set forth in Section 3.23(a).

 

“Per Share Option Purchase Price” means the quotient obtained by dividing
(a) the sum of Eighty-Five Million Dollars ($85,000,000) plus the Total Exercise
Price, by (b) the Fully Diluted Common Stock.

 

“Person” means any individual, person, Entity, or Governmental Authority, and
the heirs, executors, administrators, legal representatives, successors and
assigns of the “Person” when the context so permits.

 

“Personal Property” has the meaning set forth in Section 3.15(a).

 

“Personnel” has the meaning set forth in Section 3.26(a).

 

“Plan” has the meaning set forth in Section 3.28(a).

 

“Post-Closing Tax Period” has the meaning set forth in Section 5.11(b)(ii)(1).

 

“Pre-Closing Tax Period” has the meaning set forth in Section 5.11(b)(i).

 

“Prior Period Returns” has the meaning set forth in Section 5.11(a).

 

“Proposals” has the meaning referred to in Section 3.17(c).

 

“Proposed Transaction” has the meaning set forth in Section 5.9(b).

 

“Proxy Materials” has the meaning set forth in Section 5.19.

 

“Public Disclosure Documents” has the meaning set forth in Section 4.7(a).

 

“Purchase Consideration” has the meaning set forth in Section 2.2(a).

 

“Real Property Interests” has the meaning set forth in Section 3.14.

 

“Registration Right Agreement” has the meaning set forth in Section 2.2(b)(vi).

 

“Respondent” has the meaning set forth in Section 11.11(a).

 

“Representative” has the meaning set forth in Section 5.9(a).

 

“Schedule” as used in this Agreement together with a numerical designation,
means a schedule contained in the Disclosure Schedules of even date herewith
delivered by ATS

 

11

--------------------------------------------------------------------------------


 

and/or the Shareholders in connection with the execution and delivery of this
Agreement (the “Disclosure Schedules”).

 

“Scheduled Contract” has the meaning set forth in Section 3.17(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the
rules promulgated thereunder.

 

“Self Insured Plan” and “Self Insured Plans” have the meaning set forth in
Section 3.28(m).

 

“Shareholders” means individually and collectively the Persons identified on
Schedule 3.10(a) of the Disclosure Schedules as holding Shares.

 

“Shareholders Indemnitees” has the meaning set forth in Section 9.2(a).

 

“Shareholders’ Proportionate Interests” shall mean each of the Shareholders’
proportionate interest in ATS as determined by the number of Shares held by each
Shareholder on the Closing Date over the total number of issued and outstanding
Shares as of the Closing Date (after giving effect to the exercise or
cancellation of the Options) and as shown on Schedule 3.10(a) of the Disclosure
Schedules.

 

“Shareholders’ Representative” has the meaning set forth in Section 2.5.

 

“Shares” means all of the issued and outstanding shares of Capital Stock of ATS.

 

“Software” means the manifestation, in tangible or physical form, including, but
not limited to, in magnetic media, firmware, and documentation, of computer
programs and databases, such computer programs and databases to include, but not
limited to, management information systems, and personal computer programs. The
tangible manifestation of such programs may be in the form of, among other
things, source code, flow diagrams, listings, object code, and microcode.
Software does not include any Technology.

 

“Standard Employee Documents” has the meaning set forth in Section 5.10(c).

 

“Stifel” refers to Stifel, Nicolaus & Company, Incorporated.

 

“Stifel Agreement” has the meaning set forth in Section 3.33.

 

“Stifel Fees” has the meaning set forth in Section 5.14.

 

“Stifel Release” has the meaning set forth in Section 5.14.

 

“Stock Consideration” has the meaning set forth in Section 2.2(b).

 

“Stock Consideration Amount” has the meaning set forth in Section 2.2(b).

 

12

--------------------------------------------------------------------------------


 

“Straddle Period” and “Straddle Periods” have the meanings set forth in
Section 5.11(b)(i).

 

“Subcontract” has the meaning set forth in Section 3.18(a)(iv).

 

“Subsidiary” means and refers to any corporation, association or other business
entity of which more than fifty (50) percent of the issued and outstanding
shares of capital stock or equity interests is owned or controlled, directly or
indirectly, by ATS, or FSAC, as the case may be, and in which ATS or FSAC, as
the case may be, has the power, directly or indirectly, to elect a majority of
the directors.

 

“Survival Date” has the meaning set forth in Section 9.1.

 

“Surviving Representations” has the meaning set forth in Section 9.1.

 

“Tax” or “Taxes” means any Federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, ad valorem, transfer, registration,
value added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, custom,
tariff, impost, levy, duty or other like assessment or charge.

 

“Taxpayer” and “Taxpayers” shall have the meaning set forth in Section 3.29.

 

“Tax Return” means any return, report, form or similar statement or document
(including, without limitation, any related or supporting information or
schedule attached thereto and any information return, claim for refund, amended
return and declaration of estimated tax) that has been or is required to be
filed with any Taxing Authority or that has been or is required to be furnished
to any Taxing Authority in connection with the determination, assessment or
collection of any Taxes or the administration of any Laws or administrative
requirements relating to any Taxes.

 

“Taxing Authority” means any government or any subdivision, agency, commission
or authority thereof, or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or other imposition
of Taxes.

 

“Teaming Agreement” has the meaning set forth in Section 3.18(a)(vii).

 

“Technology” means all types of technical information and data, whether or not
reduced to tangible or physical form, including, but not limited to:  know-how;
product definitions and designs; research and development, engineering,
manufacturing, process, test, quality control, procurement, and service
specifications, procedures, standards, and reports; blueprints; drawings;
materials specifications, procedures, standards, and lists; catalogs; technical
information and data relating to marketing and sales activity; and formulae.
Technology does not include any Software.

 

13

--------------------------------------------------------------------------------


 

“Third-Party Claims” means a claim made by an Indemnified Party against an
Indemnifying Party in connection with any third party litigation, arbitration,
action, suit, proceeding, claim or demand made upon the Indemnified Party for
which the Indemnified Party may seek indemnification from the Indemnifying Party
under the terms of this Agreement.

 

“Total Exercise Price” means the sum of the aggregate exercise price of Options
outstanding immediately prior to the Closing.

 

“Trademarks” means all United States and foreign trademark and service mark
registrations and applications therefor and unregistered trademarks and service
marks.

 

“Trade Secrets” means information in any form that is considered to be
proprietary information by the owner, is maintained on a confidential or secret
basis by the owner, and is not generally known to other parties.

 

“Transaction Documents” has the meaning set forth in Section 3.2.

 

“Updated Disclosure Schedules” has the meaning set forth in Section 5.15(b).

 

“VEBA” has the meaning referred to in Section 3.28(d).

 

“Welfare Plan” has the meaning set forth in Section 3.28(a).

 

1.2                                 Rules of Construction.

 

Unless the context otherwise requires:

 

(a)                                     A capitalized term has the meaning
assigned to it;

 

(b)                                    An accounting term not otherwise defined
has the meaning assigned to it in accordance with GAAP;

 

(c)                                     References in the singular or to “him,”
“her,” “it,” “itself,” or other like references, and references in the plural or
the feminine or masculine reference, as the case may be, shall also, when the
context so requires, be deemed to include the plural or singular, or the
masculine or feminine reference, as the case may be;

 

(d)                                    References to Articles, Sections and
Exhibits shall refer to articles, sections and exhibits of this Agreement,
unless otherwise specified;

 

(e)                                     The headings in this Agreement are for
convenience and identification only and are not intended to describe, interpret,
define or limit the scope, extent, or intent of this Agreement or any provision
thereof;

 

(f)                                       This Agreement shall be construed
without regard to any presumption or other rule requiring construction against
the party that drafted and caused this Agreement to be drafted;

 

14

--------------------------------------------------------------------------------


 

(g)                                    References to “best efforts” in this
Agreement shall require commercially reasonable best efforts, and not
commercially unreasonable expenditures of money, time or other resources; and

 

(h)                                    A monetary figure given in United States
dollars shall be deemed to refer to the equivalent amount of foreign currency
when used in a context that refers to or includes operations conducted
principally outside of the United States.

 

ARTICLE II
Closing; Purchase Price; Adjustments; Escrow

 

2.1                                 Closing.

 

The closing (the “Closing”) of the Contemplated Transactions shall take place at
the offices of Squire, Sanders & Dempsey L.L.P., 8000 Towers Crescent Drive,
Tysons Corner, Virginia 22182-2700, at 10:00 A.M. local time on the third (3rd)
Business Day after the conditions and deliveries referred to in Articles VI, VII
and VIII have been satisfied, or at such other time, date and place that shall
be mutually agreed upon by the parties hereto (the “Closing Date”). At the
Closing, each of the Shareholders shall sell, transfer, convey or assign and
deliver to FSAC, and FSAC shall purchase, acquire and accept from the
Shareholders, the Shares, free and clear of any and all Liens or rights of any
third party (and each of the Shareholders shall thereafter cease to have any as
a shareholder in ATS other than any rights granted to the Shareholders pursuant
to the terms of this Agreement and the other Transaction Documents) and FSAC
shall deliver to the Shareholders’ Representative on behalf of the Shareholders
the Stock Consideration and an amount equal to the Cash Consideration, and
deliver to the Escrow Agent the Escrow Deposits pursuant to Section 2.2.

 

2.2                                 Purchase Consideration.

 

As payment in full for all of the Shares and termination of all of the Options,
FSAC shall pay to the Shareholders’ Representative (a) at Closing the “Closing
Consideration” that shall consist of (i) the “Cash Consideration” (as defined
and calculated pursuant to Section 2.3(a) below) and (ii) the “Stock
Consideration” (as defined in Section 2.2(b) below (to the extent the
Shareholders exercise their rights pursuant to Section 2.2(b) to receive Stock
Consideration)); and (b) after Closing the Earn Out to the extent that the Earn
Out is earned pursuant to Section 2.2(c) below (clauses (a) and (b) of this
paragraph collectively the “Purchase Consideration”).

 

(a)                                  Cash Consideration and Escrows. At the
Closing FSAC shall make the following payments to the Shareholders’
Representative and to the Escrow Agent:

 

(i)                                     Cash Consideration. At the Closing cash
in the amount of the Cash Consideration shall be paid by wire transfer of
immediately available funds to an account or accounts designated by the
Shareholders’ Representative. If, but only if, the Shareholders exercise their
right under Section 2.2(b) to receive Stock Consideration as part of the
Purchase Consideration, then Cash Consideration shall be reduced, dollar for
dollar, for the “Stock

 

15

--------------------------------------------------------------------------------


 

Consideration Amount” (defined below). The Shareholders’ Representative shall be
responsible for directing the distribution of the Cash Consideration first, to
pay in full each Option Holders’ Net Option Payment as shown on
Schedule 3.10(b) and then to the Shareholders (pro-rata in proportion to the
Shareholders’ Proportionate Interests, as adjusted to reflect that the General
Indemnity Escrow Deposit, the Expense Escrow Deposit and the Accounting Method
Tax Escrow Deposit shall be made only from the Cash Consideration that would
otherwise be payable at Closing to the Founders) and FSAC shall be entitled to
fully rely on such directions.

 

(ii)                                  Escrows. At the Closing, FSAC shall
deposit with the Escrow Agent the following amounts (collectively the “Escrow
Deposits”):  (1) $500,000 (the “Balance Sheet Escrow Deposit”) to be held by the
Escrow Agent in an escrow account (the “Balance Sheet Escrow Account”) pursuant
to the terms of an escrow agreement substantially in the form of Exhibit B-1
(the “Balance Sheet Escrow Agreement”); (2) $5,000,000 (the “General Indemnity
Escrow Deposit”) to be held by the Escrow Agent in an escrow account (the
“General Indemnity Escrow Account”) pursuant to the terms of an escrow agreement
substantially in the form of Exhibit B-2 (the “General Indemnity Escrow
Agreement”); (3) $150,000 (the “Expense Escrow Deposit”) to be held in an escrow
account (the “Expense Escrow Account”) by the Escrow Agent pursuant to the terms
of an escrow agreement substantially in the form of Exhibit B-3 (the “Expense
Escrow Agreement”) and (4) $5,400,000 (the “Accounting Method Tax Escrow
Deposit”) to be held by the Escrow Agent in an escrow account (the “Accounting
Method Tax Escrow Account”) pursuant to the terms of an Escrow Agreement in the
form attached hereto as Exhibit B-4 (the “Accounting Method Tax Escrow
Agreement” and together with the Balance Sheet Escrow Agreement, the General
Indemnity Escrow Agreement, and the Expense Escrow Agreement collectively
referred to as the “Escrow Agreements”). The escrow accounts set up by the
Escrow Agent with respect to each of the Escrow Agreements are hereinafter
individually referred to as an “Escrow Account” and collectively as the “Escrow
Accounts.”  The aggregate amount held in the Escrow Accounts by the Escrow Agent
at any time and from time to time, together with any interest or appreciation
thereon, shall be referred to as the “Escrowed Funds” with that portion of the
Escrowed Funds held from time to time in the Balance Sheet Escrow Account being
hereinafter sometimes referred to as the “Balance Sheet Escrow Funds”; that
portion of the Escrowed Funds held from time to time in the General Indemnity
Escrow Account being hereinafter sometimes referred to as the “General Indemnity
Escrow Funds;” that portion of the Escrowed Funds held from time to time in the
Expense Escrow Fund being hereinafter sometimes referred to as the “Expense
Escrow Funds” and that portion of the Escrowed Funds held from time to time in
the Accounting Method Tax Escrow Account being hereinafter sometimes referred to
as the “Accounting Method Tax Escrow Funds.”

 

(A)                              The Balance Sheet Escrow Funds shall be
released and delivered to FSAC or the Shareholders’ Representative, as
applicable, pursuant to Section 2.3(e).

 

(B)                                The General Indemnity Escrow Funds shall be
released and delivered to FSAC or the Shareholders’ Representative, as
applicable, pursuant to Section 9.3.

 

(C)                                The Expense Escrow Funds shall be released
and delivered to the Founders pursuant to the terms of the Expense Escrow
Agreement.

 

16

--------------------------------------------------------------------------------


 

(D)                               The Accounting Method Tax Escrow Funds shall
be released and delivered to FSAC or the Shareholders’ Representative, as
applicable, pursuant to Section 5.3.

 

(b)                                 Stock Consideration.

 

(i)                                     The Founders have elected to receive in
the aggregate $1,000,000 of their share of the Shareholders’ Proportionate
Interest of the Closing Consideration in the form of FSAC’s common stock (“Stock
Consideration”) rather than in the form of Cash Consideration. The amount of the
Closing Consideration that each such Founder has elected to receive in Stock
Consideration is set forth opposite his name on Exhibit C (the “Stock
Consideration Amount”), and the amount of the Cash Consideration otherwise
payable to him pursuant to Section 2.2(a) shall be reduced by his Stock
Consideration Amount.

 

(ii)                                  FSAC Shares Constituting Stock
Consideration. The number of FSAC shares of common stock to be issued as Stock
Consideration shall be determined for each Founder on the Closing Date by
dividing the Stock Consideration Amount for each Founder by the Average Share
Value.

 

(iii)                               Fractional Shares. If the calculation of the
number of shares of FSAC common stock to be received as Stock Consideration
pursuant to Section 2.2(b)(ii) would result in the issuance of fractional
shares, then the number of shares of FSAC common stock that the Founder would
otherwise receive as Stock Consideration shall be rounded down to the nearest
whole number of shares (which shall be the Stock Consideration payable to that
Shareholder) and the Founder shall receive as Cash Consideration the amount
attributable to the fractional interest.

 

(iv)                              Delivery of Stock Certificates. At the
Closing, FSAC shall deliver, or shall cause to be delivered to the Shareholders’
Representative stock certificates for the Stock Consideration payable to each
Founder.

 

(v)                                 Restricted Shares. The shares of FSAC’s
common stock to be issued pursuant to this Agreement as Stock Consideration
(A) have not been, and will not be on or prior to Closing, registered under the
Securities Act, and will be issued in a transaction that is exempt from the
registration requirements of the Securities Act and (B) will be “restricted
securities” under the federal securities laws and cannot be offered or resold
except pursuant to registration under the Securities Act or an available
exemption from registration. All certificates evidencing the Stock Consideration
shall bear, in addition to any other legends required under applicable
securities laws, the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION.”

 

17

--------------------------------------------------------------------------------


 

(vi)                              Acquisition Agreement; Registration Rights
Agreement. At the Closing, each Founder and FSAC will execute and deliver (A) an
Acquisition Agreement in the forms attached hereto as Exhibit D-1 and D-2 (each
an “Acquisition Agreement”) and (B) the Registration Rights Agreement in the
form attached hereto as Exhibit E (the “Registration Rights Agreement”).

 

(c)                                  Contingent Payments. Pursuant to the terms
and conditions described below in this Section 2.2(c), the Shareholders shall be
entitled to the earn out compensation (collectively the “Earn Out”) described in
this Section 2.2(c).

 

(i)                                     Base Earn Out. Depending on the “EBITDA”
(as that term is defined below) of ATS and the Acquired Subsidiaries (excluding
the Discontinued Business Line for all purposes under this Section 2.2(c)) for
the period from November 1, 2005 through April 30, 2007, the Shareholders shall
be entitled to an earn out (the “Base Earn Out”) of up to Fifteen Million
Dollars ($15,000,000), consisting of the “October 2006 Base Earn Out Payment”
and the “April 2007 Base Earn Out Payment” (as hereinafter defined), contingent
upon the extent to which the terms and conditions of this Section 2.2(c)(i) are
satisfied.

 

(A)                              October 2006 Base Earn Out Period. If during
the period from November 1, 2005 through October 31, 2006, ATS and the Acquired
Subsidiaries generate EBITDA (the “October 2006 Base Earn Out Period EBITDA”) in
excess of Nine Million Dollars ($9,000,000) (the “Base Earn Out Threshold”);
then the Shareholders shall be entitled to receive a payment (the “October 2006
Base Earn Out Payment”) in an amount equal Three and Three Thousand Three
Hundred and Thirty-Three Ten Thousandths Dollars ($3.3333) for each dollar by
which the October 2006 Base Earn Out Period EBITDA exceeds the Base Earn Out
Threshold. Notwithstanding the foregoing, in no event shall the October 2006
Base Earn Out Payment exceed Five Million Dollars ($5,000,000).

 

(B)                                April 2007 Earn Out Period. If during the
period from May 1, 2006 through April 30, 2007, ATS and the Acquired
Subsidiaries generate EBITDA in excess of the Base Earn Out Threshold (the
“April 2007 Base Earn Out Period EBITDA”); then the Shareholders shall be
entitled to receive a payment (the “April 2007 Base Earn Out Payment”)
calculated as follows:

 

(1)                                  If the April 2007 Base Earn Out Period
EBITDA is greater than the Base Earn Out Threshold but does not exceed Ten
Million Five Hundred Thousand Dollars ($10,500,000), then the Shareholders shall
be entitled to receive as an April 2007 Base Earn Out Payment an amount equal to
Four Dollars ($4.00) for each dollar by which the April 2007 Earn Out Period
EBITDA exceeds the Earn Out Threshold; or

 

(2)                                  If the April 2007 Earn Out Period EBITDA is
greater than Ten Million Five Hundred Thousand Dollars ($10,500,000); then the
Shareholders shall be entitled to receive as the April 2007 Base Earn Out
Payment an amount equal to (y) Six Million Dollars plus (z) One and Twenty-Five
One Hundredths Dollars ($1.25) for each dollar by which the April 2007 Base Earn
Out Period EBITDA exceeds Ten Million Five Hundred Thousand Dollars
($10,500,000); provided, however that in no event shall the April 2007 Earn

 

18

--------------------------------------------------------------------------------


 

Out Earn Out Payment calculated under this Section 2.2(c)(i)(B)(2) exceed Ten
Million Dollars ($10,000,000).

 

(ii)                                  Additional Earn Out. ATS has submitted a
proposal (the “Hawaiian Proposal” to the United States Air Force Pacific Rim
Engineering Technical Service. If ATS is awarded the contract related to the
Hawaiian Proposal on or before October 31, 2006 then the Shareholders shall be
entitled to the “2007/2008 Additional Earn Out” (as hereinafter defined). If ATS
is awarded the contract related to the Hawaiian Proposal after October 31, 2006,
but prior to April 30, 2008, then ATS may be entitled to the “2008 Additional
Earn Out” described below. If ATS is awarded the contract related to the
Hawaiian Proposal after April 30, 2008, then ATS shall not be entitled to any
additional earn out. In no event shall the aggregate 2007/2008 Additional Earn
Out or the 2008 Additional Earn Out exceed Twenty Four Million Dollars
($24,000,000).

 

(A)                              2007/2008 Additional Earn Out. If ATS is
awarded the contract related to the Hawaiian Proposal on or before October 31,
2006 then the Shareholders shall be entitled to receive an additional earn out
for the period ending April 30, 2008 (the “2007/2008 Additional Earn Out”)
calculated as follows:

 

(1)                                  If during the period from May 1, 2006
through April 30, 2007, ATS and the Acquired Subsidiaries generate EBITDA (the
“April 2007 Additional Earn Out Period EBITDA”) in excess of Thirteen Million
Seven Hundred Thousand Dollars ($13,700,000) (the “April 2007 Additional Earn
Out Threshold”); then the Shareholders shall be entitled to receive a payment
(the “April 2007 Additional Earn Out Payment”) in an amount equal to Six Dollars
($6.00) for each dollar by which the April 2007 Additional Earn Out Period
EBITDA exceeds the April 2007 Additional Earn Out Threshold. Notwithstanding the
foregoing, in no event shall the April 2007 Additional Earn Out Payment exceed
Twelve Million Dollars ($12,000,000); and

 

(2)                                  If during the period from May 1, 2007
through April 30, 2008, ATS and the Acquired Subsidiaries generate EBITDA (the
“April 2008 Additional Earn Out Period EBITDA”) in excess of Fourteen Million
Dollars ($14,000,000) (the “April 2008 Additional Earn Out Threshold”); then the
Shareholders shall be entitled to receive a payment (the “April 2008 Additional
Earn Out Payment”) in an amount equal to Six Dollars ($3.00) for each dollar by
which the April 2008 Additional Earn Out Period EBITDA exceeds the April 2008
Additional Earn Out Threshold. Notwithstanding the foregoing, in no event shall
the April 2008 Additional Earn Out Payment exceed Twelve Million Dollars
($12,000,000);

 

(B)                                2008 Additional Earn Out. If (i) ATS is
awarded the contract related to the Hawaiian Proposal after October 31, 2006,
but prior to April 30, 2008 and (ii) during the period from May 1, 2007  through
April 30, 2008, ATS and the Acquired Subsidiaries generate EBITDA (the “2008
Additional Earn Out Period EBITDA”) in excess of Fourteen Million Dollars
($14,000,000) (the “2008 Additional Earn Out Threshold”); then the Shareholders
shall be entitled to receive a payment (the “2008 Additional Earn Out Payment”)
in an amount equal to Six Dollars ($6.00) for each dollar by which the 2008
Additional Earn Out Period EBITDA exceeds the 2008 Additional Earn Out Threshold
(the “2008 Additional Earn

 

19

--------------------------------------------------------------------------------


 

Out”). Notwithstanding the foregoing, in no event shall the 2008 Additional Earn
Out Payment exceed Twenty Four Million Dollars ($24,000,000).

 

(iii)                               Calculation of EBITDA. For purposes of this
Section 2.2(c) ”EBITDA” of ATS with respect to any fiscal year, or period, shall
be obtained from the Companies’ consolidated annual audited income statements
(so long as ATS prepares annual audited income statements or, if ATS does not
prepare such statements and for other relevant periods, from ATS’ consolidated
reviewed quarterly income statements or other regularly prepared income
statements as approved by its Board of Directors being prepared consistent with
previous audited financial statements and in accordance with GAAP) and shall be
defined, plus or minus the following items, without duplication, to the extent
they were used in calculating consolidated net income from operations with
respect to the specified fiscal year, or period, as follows:

 

(a)                                  Consolidated net income (or loss), as
determined in accordance with GAAP;

 

(b)                                 minus extraordinary and non-operating income
and gains, plus extraordinary and non-operating expenses and losses, including,
without limitation, any prepayment penalties resulting from the retirement of
Indebtedness before its scheduled repayment date;

 

(c)                                  minus gains, plus losses from discontinued
operations;

 

(d)                                 plus income taxes, minus income tax credits;

 

(e)                                  minus gains, plus losses from the sale of
assets other than write-offs in the ordinary course of business;

 

(f)                                    plus interest expense;

 

(g)                                 minus interest and dividend income;

 

(h)                                 plus depreciation, amortization and other
non-cash charges;

 

(i)                                     plus fees and expenses of accountants
and attorneys associated with the acquisition of ATS and other transaction costs
associated with the acquisition of ATS and other non-ordinary course mergers and
acquisitions;

 

(j)                                     minus gains, plus losses from income on
other investments and other miscellaneous income, below the operating income
line;

 

(k)                                  minus gains, plus losses resulting solely
from adjustments to the Cash Consideration pursuant to Section 2.3 to the extent
such adjustments to the Cash Consideration were reflected in consolidated net
income (or loss) rather than purchase accounting adjustments; and

 

20

--------------------------------------------------------------------------------


 

In addition to the above, without duplication, to the extent such expenses have
not been added back above, and for periods prior to the Closing Date (where such
expenses were recorded within such applicable period):

 

(l)                                     plus any salary, benefits or other
compensation or expenses payable to the Founders or on their behalf, including:

 

(i)                           all costs captured under Service Center G of the
internally prepared financial statements, exclusive of allocations for Benefits
Pool, Facilities Pool, HR/Payroll and rent;

 

(ii)                        all additional compensation of the Founders recorded
as unallowable expenses;

 

(iii)                     key man insurance premiums;

 

(iv)                    other direct discretionary expenses of the Founders;

 

(m)                               plus $10,000 for one-time expenses in
November 2005 related to the space formerly occupied by ATSI;

 

(n)                                 plus any payments or charges related to the
Appix phantom stock plan, including cash payments to buy participants out of the
plan;

 

(o)                                 plus fees and expenses (exclusive of
allocations for HR/Payroll Pool, Facilities Pool, Group B Pool (accounting),
Benefits Pool and general & administrative) of ATS Hawaii, net of any associated
revenues;

 

(p)                                 plus fees and expenses (exclusive of
allocations for HR/Payroll Pool, Facilities Pool, Group B Pool (accounting),
Benefits Pool and general & administrative) of ATS Public Safety (comprised of
both Pyramid and Voyager (but in the case of Voyager for only the first six
months of fiscal year 2006), to the extent not included in discontinued
operations), net of any associated;

 

(q)                                 plus fees and expenses (exclusive of
allocations for HR/Payroll Pool, Facilities Pool, Group B Pool (accounting),
Benefits Pool and general & administrative) of ATS Ventures, net of any
associated revenues;

 

(r)                                    plus all costs related to discretionary
trade shows for ATSI, ATS Hawaii, or ATS Public Safety, otherwise not included
in discontinued operations, in 2006, of $17,433 for the fiscal year ending
October 31, 2006; and

 

In addition to the above, without duplication, to the extent such expenses have
not been added back above, and for periods following the Closing Date (where
such expenses were recorded within such applicable period):

 

(s)                                  plus any expenses or losses to the extent
indemnified by the Founders, pursuant to Section 5.16 of this Agreement.

 

21

--------------------------------------------------------------------------------


 

For further clarity, the following table represents a calculation of EBITDA for
the fiscal year ended October 2005:

 

 

 

 

 

Section

 

 

 

($ in thousands)

 

2.2(c)(iii)

 

$

 

 

 

 

 

 

 

 

 

(=)

 

Consolidated net loss

 

(a)

 

$

(1,041.2

)

(-/+)

 

Extraordinary non-operating income / losses

 

(b)

 

—

 

(+)

 

Plus loss from discontinued operations

 

(c)

 

1,065.0

 

(+)

 

Income taxes

 

(d)

 

10.4

 

(+)

 

Losses from the sale of assets

 

(e)

 

13.0

 

(+)

 

Interest expense

 

(f)

 

285.5

 

(-)

 

Interest and dividend income

 

(g)

 

(11.9)

 

(+)

 

Depreciation and amortization

 

(h)

 

1,201.3

 

(+)

 

ATS transaction costs

 

(i)

 

27.0

 

(-)

 

Other income below the operating income line

 

(j)

 

(100.8)

 

(-/+)

 

Purchase accounting income / losses related to Closing Net Working Capital
payments, if any

 

(k)

 

—

 

(+)

 

Founders’ compensation and expenses, net of allocated expenses

 

(l)

 

3,044.1

 

(+)

 

Pro forma facilities savings from space related to ATSI

 

(m)

 

120.0

 

(+)

 

Payments or charges related to the Appix Phantom Stock Plan

 

(n)

 

113.5

 

(+)

 

Fees and expenses of ATS Hawaii, net of revenue and expense allocations

 

(o)

 

997.6

 

(+)

 

Fees and expenses of ATS Public Safety, net of revenue and expense allocations

 

(p)

 

2,465.8

 

(+)

 

Fees and expenses of ATS Ventures, net of revenue and expense allocations

 

(q)

 

36.7

 

(+)

 

Costs related to discretionary trade shows for ATSI, ATS Public Safety or ATS
Hawaii

 

(r)

 

139.1

 

(=)

 

Subtotal

 

 

 

8,365.1

 

 

 

 

 

 

 

 

 

Adjustments for Fiscal Year Ended October 2005 Only

 

 

 

 

 

(not applicable to periods after October 2005)

 

 

 

 

 

(-)

 

Allocations to ATSI that will remain with ATS after the sale

 

n/a

 

(48.0)

 

(+)

 

Pro forma facilities savings from space related to Pyramid

 

n/a

 

22.9

 

(+)

 

Severance payments related to reorganization of marketing function

 

n/a

 

55.0

 

(+)

 

New marketing collateral and branding campaign materials

 

n/a

 

144.7

 

(+)

 

Bonuses paid in fiscal year 2005 but related to fiscal year 2004

 

n/a

 

166.0

 

(+)

 

Late fees and other non-recurring expense items

 

n/a

 

34.3

 

(=)

 

Subtotal

 

 

 

374.9

 

 

 

 

 

 

 

 

 

(=)

 

Fiscal Year 2005 EBITDA

 

 

 

$

8,740.0

 

 

--------------------------------------------------------------------------------

n/a = not applicable

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

(iv)                              Calculation and Payment of Earn Out.

 

(A)                              Calculation.

 

(1)                                  October 2006 Earn Out Payment. The amount
of October 2006 Earn Out Payment, if any, due the Shareholders under this
Section 2.2(c) shall be calculated by FSAC and such calculation, together with
reasonably detailed support (the “October 2006 Earn Out Notice”) shall be
delivered to the Shareholders’ Representative within twenty (20) days after
receipt by FSAC of its review for the October 2006 Earn Out Period.

 

(2)                                  April 2007 and April 2007 Additional Earn
Out Payments. The amounts of the April 2007 and April 2007 Additional Earn Out
Payments, if any, due the Shareholders under this Section 2.2(c) shall be
calculated by FSAC and such calculation, together with reasonably detailed
support (the “April 2007 Earn Out Notice”) shall be delivered to the
Shareholders’ Representative within fifteen (15) days after filing of FSAC’s
Form 10-Q with the SEC for the second quarter of 2007.

 

(3)                                  April 2008 Additional and 2008 Additional
Earn Out Payments. The amount of the April 2008 Additional Earn Out Payment or
2008 Additional Earn Out Payment, if any, due the Shareholders under this
Section 2.2(c) shall be calculated by FSAC and such calculation, together with
reasonably detailed support (the “April 2008 Earn Out Notice”) shall be
delivered to the Shareholders’ Representative within fifteen (15) days after
filing of FSAC’s Form 10-Q with the SEC for the second quarter of 2008.

 

(B)                                Cash Payment. If within twenty (20) days
following delivery of the October 2006, April 2007 or April 2008  Earn Out
Notice, as applicable, the Shareholders’ Representative has not given FSAC
notice of his objection to the computation (which notice must contain a
statement in reasonable detail of the basis of any such objection), then such
computation shall be final. If the Shareholders’ Representative gives notice of
an objection, the parties shall use their respective best efforts to resolve any
dispute by negotiation. If such dispute cannot be settled by negotiation within
fifteen (15) days after the Shareholders’ Representative’s notice, the dispute
shall be resolved in accordance with the Financial Issue Resolution Process set
forth in Section 2.4. As calculations of all or portions of the October 2006
Earn Out Payment, April 2007 Earn Out Payment, April 2007 Additional Earn Out
Payment, April 2008 Additional Earn Out Payment and 2008 Additional Earn Out
Payment, as applicable, become finalized (fifteen (15) days following delivery
of the October 2006, April 2007 or April 2008 Earn Out Notice, as applicable, if
there is no dispute, or following resolution of the dispute pursuant to the
preceding sentence), payments of the October 2006, April 2007, April 2007
Additional, April 2008 Additional and 2008 Additional Earn Out Payments, as
applicable, supported by those final calculations shall be made by FSAC to the
Shareholders Representative within five (5) Business Days of the date those
calculations are finalized. Notwithstanding anything to the contrary, payments
of the October 2006, April 2007, April 2007 Additional, April 2008 Additional
and 2008 Additional Earn Out Payments otherwise payable under this
Section 2.2(c)(iv) are subject to FSAC’s offset rights as set forth in
Section 9.2(g). All sums payable by FSAC to the Shareholders’ Representative
under this Section 2.2(c)(iv) shall be paid by FSAC to an account or accounts
designated by the Shareholders’ Representative. The Shareholders’ Representative
shall be responsible for directing the distribution of the Earn Out to

 

23

--------------------------------------------------------------------------------


 

the Shareholders (pro-rata in proportion to the Shareholders’ Proportionate
Interests) and FSAC shall be entitled to fully rely on such directions.

 

(C)                                Promissory Note Option for April 2007 and
April 2008 Additional Earn Out Payments. Notwithstanding anything to the
contrary contained in Section 2.2(c) above, FSAC, at its option may elect to pay
up to twenty five percent (25%) of either the April 2007 Additional or
April 2008 Additional Earn Out Payments by delivery of a Promissory Note payable
to the Shareholders’ Representative in the form attached hereto as Exhibit F.
The Shareholders’ Representative shall be responsible for directing the
distribution of any and all payments on any such Promissory Note to the
Shareholders (pro rata in proportion to the Shareholders’ Proportionate
Interests) and FSAC shall be entitled to fully rely on such directions.

 

2.3                                 Cash Consideration and Net Working Capital
Adjustments.

 

(a)                                  Cash Consideration. The “Cash
Consideration” shall be an amount equal to Eighty Five Million Dollars
($85,000,000) (the “Estimated Closing Cash Purchase Price”) as adjusted upward
or downward pursuant to Sections 2.3(b) and (c) below a portion of which shall
be deposited into the Escrow Accounts in accordance with Section 2.2(a)(ii).

 

(b)                                 Estimated Closing Balance Sheet. Not less
than two (2) Business Days prior to the Closing Date, ATS shall deliver to FSAC
an estimated, unaudited, consolidated balance sheet of ATS and the Acquired
Subsidiaries (the “Estimated Closing Balance Sheet”) as of the Closing Date,
together with all supporting documentation. The Estimated Closing Balance Sheet
shall be prepared by ATS, in accordance with GAAP and in accordance with ATS’
accounting principles, policies, practices, classifications and methodologies as
reflected in the preparation of the October 2005 Balance Sheet (“ATS Accounting
Practices”); provided, however, that to the extent that any ATS Accounting
Practices are not in compliance with GAAP, GAAP shall control for purposes of
preparing the Estimated Closing Balance Sheet. The Estimated Closing Balance
Sheet shall also include a calculation of the Closing Net Working Capital
(hereinafter defined).

 

For purposes of this Agreement, “Closing Net Working Capital” shall mean the
amount, as of the Closing Date and as shown by the Closing Balance Sheet, by
which ATS’ current assets (which shall exclude cash and include accounts
receivable, notes receivable, prepaid expense, inventories and other current
assets) exceed its current liabilities (which for purposes of this definition
shall exclude Indebtedness to the extent reflected in current liabilities). For
the avoidance of doubt, current liabilities shall include any of the Founders’
Transaction Costs not paid or reimbursed by the Founders at or prior to the
Closing pursuant to Section 5.8; provided that the Founders shall in no event
bear more than 100% of the Founders’ Transaction Costs. Closing Net Working
Capital shall be calculated (A) on a consolidated basis for ATS and the Acquired
Subsidiaries using the accrual method of accounting and (B) in accordance with
ATS Accounting Practices; provided, however, that to the extent that any ATS
Accounting Practices are not in compliance with GAAP, GAAP shall control for
purposes of preparing the Estimated Closing Balance Sheet.

 

(c)                                  Adjustments to Estimated Closing Cash
Purchase Price. The Estimated Closing Cash Purchase Price will be adjusted
(i) downwards on a dollar-for-dollar basis to the

 

24

--------------------------------------------------------------------------------


 

extent that the Closing Net Working Capital, as shown on the Estimated Closing
Balance Sheet, is below the Base Net Working Capital and (ii) upwards on a
dollar-for-dollar basis to the extent that the Closing Net Working Capital is
above the Base Net Working Capital.

 

(d)                                 Closing Balance Sheet and Closing Net
Working Capital. Promptly following the Closing, FSAC will cause RSM McGladrey
(or an equivalent firm selected by FSAC) to review the Estimated Closing Balance
Sheet, including the Closing Net Working Capital, the Closing Net Working
Capital as reflected thereon. Based on such review, FSAC will deliver a proposed
Closing Balance Sheet, prepared in a manner consistent with Section 2.3(b) above
together with all related work papers, to the Shareholders’ Representative
within thirty (30) Business Days after the later of (i) the Closing Date, or
(ii) the date of receipt by FSAC of all information sufficient for FSAC to
complete its review of all aspects of the Estimated Closing Balance Sheet (the
“Proposed Closing Balance Sheet”). If within fifteen (15) Business Days
following delivery of the Proposed Closing Balance Sheet, the Shareholders’
Representative has not given FSAC notice of his objection to the Proposed
Closing Balance Sheet (which notice must contain a statement in reasonable
detail of the basis of any such objection), then such Proposed Closing Balance
Sheet shall constitute the “Closing Balance Sheet,” and the Closing Net Working
Capital amount included therein shall constitute the “Closing Net Working
Capital.”  If the Shareholders’ Representative gives notice of an objection, the
parties shall use their respective best efforts to resolve any dispute by
negotiation. If such dispute cannot be settled by negotiation within thirty (30)
days after receipt by FSAC of the Shareholders’ Representative’s notice, the
dispute shall be resolved in accordance with the Financial Issue Resolution
Process set forth in Section 2.4.

 

(e)                                  Final Adjustment to the Estimated Closing
Cash Purchase Price. If the Closing Net Working Capital is such that Sections
2.3(d) and/or 2.4 do not require an adjustment to the Estimated Closing Cash
Purchase Price, then the Escrow Agent shall disburse to the Shareholders’
Representative the Balance Sheet Escrow within five (5) days after the
finalization of the Closing Balance Sheet pursuant to Sections 2.3(d) and/or
2.4. If the Closing Net Working Capital is such that Sections 2.3(d) or 2.4
require an adjustment to the Estimated Closing Cash Purchase Price, any amount
due to the Shareholders by FSAC in excess of the Balance Sheet Escrow shall be
paid by FSAC to the Shareholders’ Representative, and any amount due to FSAC
from the Shareholders shall be paid to FSAC by the Escrow Agent from the Escrow
and, if the amount due FSAC is in excess of the Balance Sheet Escrow Funds, then
such excess shall be paid to FSAC by the Shareholders within five (5) days after
the finalization of the Closing Balance Sheet pursuant to Sections 2.3(d) and/or
2.4. In the event that the Shareholders for any reason fail to make the payment
contemplated in the previous sentence, then FSAC may bring an indemnification
claim under ARTICLE IX and the Founders shall be liable for that payment in
accordance with ARTICLE IX. Any earnings on the Balance Sheet Escrow Funds, net
of escrow expenses and taxes, shall be paid, pro rata, to the parties receiving
distributions from the Balance Sheet Escrow Account. All sums payable by the
Escrow Agent to the Shareholders’ Representative under this Section 2.3(e) shall
be paid by the Escrow Agent to an account or accounts designated by the
Shareholders’ Representative. The Shareholders’ Representative shall be
responsible for directing the distribution of the Balance Sheet Escrow (pro-rata
in proportion to the Shareholders’ Proportionate Interests) and the Escrow Agent
shall be entitled to fully rely on such directions.

 

25

--------------------------------------------------------------------------------


 

2.4                                 Financial Issue Resolution Process.

 

Disputes between FSAC and the Shareholders’ Representative, that cannot be
resolved by negotiation within thirty (30) days after receipt by FSAC of the
Shareholders’ Representative’s notice in accordance with Sections 2.2(c) or
2.3(d) shall be referred no later than such 30th day for decision to a
nationally-recognized independent public accounting firm mutually selected by
the Shareholders’ Representative and FSAC (which firm shall not be either
(a) RSM McGladrey or (b) Grant Thornton LLP, and provided that each party
discloses to the other parties any pre-existing relationships with any
accounting firms prior to the mutual selection of an accounting firm) (the
“Auditor”) who shall act as arbitrator and determine, based solely on
presentations by the Shareholders’ Representative and FSAC and only with respect
to the remaining differences so submitted. If such accounting firm cannot be
identified within ten (10) business days after the identification of the need
for dispute resolution, the dispute shall be resolved in accordance with
Section 11.11. The Auditor shall deliver its written determination to FSAC and
the Shareholders’ Representative no later than the 30th day after the remaining
differences underlying the dispute are referred to the Auditor, or such longer
period of time as the Auditor determines is necessary. The Auditor’s
determination shall be conclusive and binding upon the parties. The fees and
disbursements of the Auditor shall be allocated equally between FSAC and the
Shareholders’ Representative. FSAC and the Shareholders shall make readily
available to the Auditor all relevant information, books and records and any
work papers relating to the dispute and all other items reasonably requested by
the Auditor. In no event may the Auditor’s resolution of any difference be for
an amount that is outside the range of FSAC’s and the Shareholders’
Representative’s disagreement.

 

2.5                                 Shareholders’ Representative.

 

(a)                                  Claude Rumsey is hereby appointed as the
Shareholders’ true and lawful representative, proxy, agent and attorney-in-fact
(the “Shareholders’ Representative”) for a term that shall be continuing and
indefinite and without a termination date except as otherwise provided herein,
to act for and on behalf of the Shareholders in connection with or relating to
the Transaction Documents and the Contemplated Transactions, including, without
limitation, to give and receive notices and communications, to receive and
accept service of legal process in connection with any proceeding arising under
the Transaction Documents or in connection with the Contemplated Transactions,
receive and deliver amounts comprising the Purchase Consideration, to authorize
delivery of cash from each of the Escrow Accounts, to object to or accept any
claims against or on behalf of the Shareholders pursuant to Article IX, to agree
to, negotiate, enter into settlements and compromises of, and demand arbitration
and comply with orders of courts and awards of arbitrators with respect to such
amounts or claims, and to take all actions necessary or appropriate in the sole
opinion of the Shareholders’ Representative for the accomplishment of the
foregoing. Such agency may be changed at any time and from time to time by the
action of Shareholders holding more than fifty percent (50%) of the issued and
outstanding Shares just prior to the Closing, and shall become effective upon
not less than thirty (30) days prior written notice to FSAC. Any change in the
Shareholders’ Representative shall become effective only upon delivery of
written notice of such change to FSAC. The Shareholders’ Representative shall
not receive compensation for his or her services. Notices, deliveries or
communications to or from the Shareholders’ Representative by or to any of the

 

26

--------------------------------------------------------------------------------


 

parties to the Transaction Documents shall constitute notices, deliveries or
communications to or from the Shareholders.

 

(b)                                 The Shareholders’ Representative shall not
be liable for any act done or omitted hereunder in his capacity as Shareholders’
Representative in the absence of gross negligence or willful misconduct on his
or her part. The Founders shall jointly and severally indemnify the
Shareholders’ Representative and hold the Shareholders’ Representative harmless
from and against any and all damages, actions, proceedings, demands,
liabilities, losses, taxes (excluding any taxes payable by the Shareholders’
Representative in respect of payments to him in connection with his acting as
Shareholders’ Representative), fines, penalties, costs, claims and expenses
(including, without limitation, reasonable fees of counsel) of any kind or
nature whatsoever (whether or not arising out of third-party claims and
including all amounts paid in investigation, defense or settlement of the
foregoing) (“Damages”) that may be sustained or suffered by the Shareholders’
Representative in connection with the administration of its duties hereunder,
except where such Damages arise from or are the result of the Shareholders’
Representative’s gross negligence or willful misconduct.

 

(c)                                  Any decision, act, consent or instruction
taken or given by the Shareholders’ Representative pursuant to this Agreement
shall be and constitute a decision, act, consent or instruction of the
Shareholders and shall be final, binding and conclusive upon the Shareholders.
The Escrow Agent and FSAC may rely upon any such decision, act, consent or
instruction of the Shareholders’ Representative as being the decision, act,
consent or instruction of the Shareholders and shall have no duty to inquire as
to the acts and omissions of the Shareholders’ Representative. The Escrow Agent
and FSAC are hereby relieved from any liability to any Person for any acts done
by them in accordance with such decision, act, consent or instruction of the
Shareholders’ Representative.

 

(d)                                 Notices given to the Shareholders’
Representative in accordance with Section 11.2 shall constitute notice to the
Shareholders for all purposes under this Agreement.

 

(e)                                  This Section 2.5 shall survive the
termination or expiration of the Agreement or any one or more of the Escrow
Agreements.

 

ARTICLE III
Representations and Warranties of the Shareholders and ATS

 

Except as set forth in the Disclosure Schedules, the Founders and ATS jointly
and severally represent and warrant to FSAC that each of the statements
contained in this ARTICLE III is true and correct as of the date of this
Agreement (or, if made as of a specified date, as of such date), and will be
true and correct as of the Closing Date as though made on the Closing Date (or,
if made as of a specified date, as of such date); provided, however, that where
such representations and warranties are indicated to be made by the Shareholders
in their several and not joint capacity, in which case the Founders and ATS
shall be deemed not to make such representations and warranties:

 

27

--------------------------------------------------------------------------------


 

3.1                                 Organization and Power.

 

(a)                              Shareholders. Each of the Shareholders
severally and not jointly represents and warrants to FSAC that such Shareholder
has the full power and authority to execute, deliver and perform this Agreement
and the other Transaction Documents to which it is a party and to consummate the
Contemplated Transactions.

 

(b)                             ATS. ATS (i) is a corporation duly incorporated,
validly existing and in good standing under the laws of the Commonwealth of
Virginia, (ii) has full power and authority to execute, deliver and perform this
Agreement, (iii) has all requisite corporate power and authority to own or lease
and to operate its properties and carry out the businesses in which it is
engaged, and (iv) is duly qualified or licensed to do business as a foreign
corporation in good standing in every jurisdiction where its ownership of
property, or the conduct of its business, requires such qualification, other
than jurisdictions in which the failure to so qualify, individually or in the
aggregate, would not have a material adverse effect on ATS. Schedule 3.1(b) of
the Disclosure Schedules lists each of the jurisdictions in which ATS is
qualified or licensed to do business as a foreign corporation. ATS is in good
standing in each jurisdiction listed on Schedule 3.1(b) of the Disclosure
Schedules.

 

(c)                              Acquired Subsidiaries. Schedule 3.1(c) of the
Disclosure Schedules sets forth the name and jurisdiction of formation of each
of the Acquired Subsidiaries. Other than as set forth on Schedule 3.1(c) of the
Disclosure Schedules, ATS does not own, directly or indirectly, any Capital
Stock of any corporation or have any direct or indirect equity or ownership
interest in any business other than publicly traded securities constituting less
than 5% of the outstanding equity of the issuing entity. Except as set forth on
Schedule 3.1(c) of the Disclosure Schedules, each of the Acquired Subsidiaries
(i) is a corporation, partnership, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite
corporate or other power and authority to own, lease and operate its properties
and to carry on the businesses in which it is engaged and (iii) is duly
qualified or licensed to do business as a foreign corporation in good standing
in every jurisdiction where its ownership of property or, the conduct of its
business, requires such qualification, other than jurisdictions in which the
failure to qualify would not, individually or in the aggregate, have a material
adverse effect on ATS and the Acquired Subsidiaries.

 

3.2                                 Authorization and Enforceability.

 

(a)                              This Agreement has been, and each of the other
documents, agreements and instruments to be executed and delivered at Closing
(collectively with this Agreement, the “Transaction Documents”) to be executed
by ATS will be, duly authorized, executed and delivered by ATS and constitutes,
or in the case of each Transaction Document other than this Agreement, as of the
Closing Date will constitute a valid and legally binding agreement of ATS,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. The Contemplated
Transactions have been duly authorized by the Board of Directors of ATS in
accordance with all applicable Law and the Articles of Incorporation and Bylaws
of ATS.

 

28

--------------------------------------------------------------------------------


 

(b)                             Each of the Shareholders severally and not
jointly represents and warrants to FSAC that this Agreement has been, and each
of the other Transaction Documents to be executed and delivered at Closing by
such Shareholder will be, duly authorized, executed and delivered by such
Shareholder and constitutes, or in the case of each Transaction Document other
than this Agreement, as of the Closing Date will constitute, a valid and legally
binding agreement of such Shareholder enforceable in accordance with its terms,
subject to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

3.3                                 No Violation.

 

(a)                              Except as set forth on Schedule 3.3(a) of the
Disclosure Schedules, neither the execution, delivery or performance of this
Agreement or any of the other Transaction Documents by ATS nor the consummation
of the Contemplated Transactions will:

 

(i)                                     conflict with or violate any provision
of the certificate or articles of incorporation, any bylaw or any corporate
charter or document of ATS or the Acquired Subsidiaries;

 

(ii)                                  result in the creation of, or require the
creation of, any Lien upon any (i) Shares or (ii) property of ATS or any of the
Acquired Subsidiaries;

 

(iii)                               result in (A) the termination, cancellation,
modification, amendment, violation, or renegotiation of any contract, agreement,
indenture, instrument, or commitment pertaining to the business of ATS or any of
the Acquired Subsidiaries, or (B) the acceleration or forfeiture of any term of
payment pertaining to the business of ATS or any of the Acquired Subsidiaries;

 

(iv)                              give any Person the right to (A) terminate,
cancel, modify, amend, vary, or renegotiate any contract, agreement, indenture,
instrument, or commitment pertaining to the business of ATS or any of the
Acquired Subsidiaries, or (B) to accelerate or forfeit any term of payment
pertaining to the business of ATS or any of the Acquired Subsidiaries; or

 

(v)                                 violate any Law applicable to ATS or any of
the Acquired Subsidiaries or by which their properties are bound or affected.

 

(b)                             Each of the Shareholders severally and not
jointly represents and warrants to FSAC that neither the execution, delivery or
performance of this Agreement or any of the other Transaction Documents by such
Shareholder nor the consummation of the Contemplated Transactions will result in
the creation of, or require the creation of, any Lien upon the Shares purported
to be owned by such Shareholder.

 

3.4                                 Consents.

 

(a)                              Except as set forth on Schedule 3.4(a) of the
Disclosure Schedules, neither the execution, delivery or performance of this
Agreement by ATS, nor the consummation of the Contemplated Transactions or
compliance with the terms of the Transaction Documents, will require (i) the
consent or approval under any agreement or instrument or (ii) ATS, or any of the

 

29

--------------------------------------------------------------------------------


 

Acquired Subsidiaries to obtain the approval or consent of, or make any
declaration, filing (other than administrative filings with Taxing Authorities,
foreign companies registries and the like) or registration with, any
Governmental Authority and all such consents or approvals have been obtained or
waived.

 

(b)                             Each of the Shareholders severally and not
jointly represents and warrants to FSAC that, except as set forth on
Schedule 3.4(b) of the Disclosure Schedules, neither the execution or delivery
of this Agreement by such Shareholder, nor the consummation of the Contemplated
Transactions or compliance with the terms of the Transaction Documents, will
require such Shareholder to obtain the approval or consent of, or make any
declaration, filing (other than administrative filings with Taxing Authorities,
foreign companies registries and the like) or registration with, any
Governmental Authority and all such consents or approvals have been obtained or
waived.

 

3.5                                 Financial Statements.

 

(a)                              In General. The Audited Financial Statements
were prepared in accordance with GAAP and the Interim Financial Statements and
the Estimated Closing Balance Sheet were internally prepared by ATS in a manner
consistent with past practices for such internally prepared unaudited financial
statements. Throughout the periods involved, the Financial Statements fairly and
accurately present, in all material respects, the consolidated financial
position of ATS and the Acquired Subsidiaries, as of the dates thereof, and the
consolidated statements of operations, changes in shareholders’ equity, and cash
flows for the periods then ended.

 

(b)                             Financial Books and Records. The financial books
and records of ATS and the Acquired Subsidiaries fairly and accurately reflect,
in all material respects, and on a basis consistent with past periods and
throughout the periods involved, (i) the financial position of ATS and the
Acquired Subsidiaries and (ii) all transactions of ATS and the Acquired
Subsidiaries. Neither ATS nor any of the Acquired Subsidiaries has received any
advice or notification from its independent certified public accountants that
ATS or any of the Acquired Subsidiaries has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the books and records of ATS or any of the Acquired Subsidiaries any
properties, assets, liabilities, revenues, or expenses.

 

(c)                              No Undisclosed Liabilities; Etc. Except as set
forth on Schedule 3.5(c) of the Disclosure Schedules, neither ATS nor any of the
Acquired Subsidiaries has any liabilities or obligations of any nature (whether
known or unknown and whether absolute, accrued, contingent, or otherwise),
except for (i) amounts of liabilities or obligations reflected or reserved
against in the Financial Statements, (ii) executory contract obligations under
the Scheduled Contracts, Government Contracts and Government Subcontracts and
(iii) liabilities or obligations arising in the ordinary course of business
after the Effective Date.

 

(d)                             Accounts Receivable. All receivables (including
intercompany and unbilled receivables) reflected in the Financial Statements or
recorded on the books of ATS and each of the Acquired Subsidiaries resulted from
the ordinary course of business, have been properly recorded in the ordinary
course of business and subject to the reserves reflected in the

 

30

--------------------------------------------------------------------------------


 

Financial Statements, which reserves are adequate and determined in accordance
with GAAP applied on a basis consistent with prior periods and throughout the
periods involved, and are good and collectible in full without any discount,
setoff or valid counterclaim (net of recovery from vendors or subcontractors),
in amounts equal to not less than the aggregate face amounts thereof.

 

(e)                              No Letters of Credit or Guarantees. Except as
reflected in the Financial Statements or as set forth on Schedule 3.5(e) of the
Disclosure Schedules, neither ATS nor any of the Acquired Subsidiaries (i) has
any letters of credit outstanding as to which ATS or the Acquired Subsidiaries
has any actual or contingent reimbursement obligations; (ii) is a party to or
bound, either absolutely or on a contingent basis, by any agreement of
guarantee, indemnification or any similar commitment with respect to the
liabilities or obligations of any other Person (whether accrued, absolute, or
contingent); or (iii) is a party to any swap, hedge, derivative, or similar
instrument.

 

(f)                                Contingent or Deferred Acquisition Expenses
or Payments. Except as otherwise disclosed on Schedule 3.5(f) of the Disclosure
Schedules, neither ATS, nor any of the Acquired Subsidiaries are obligated, or
otherwise liable for the payment of any contingent or deferred acquisition
payments relating to the direct or indirect acquisition of any business,
enterprise, or combination.

 

3.6                                 Relationships with Affiliates.

 

Except as set forth on Schedule 3.6 of the Disclosure Schedules, no Shareholder
or any Affiliate of any Shareholder, ATS or any of the Acquired Subsidiaries
has, or has had, any interest in any property (real, personal, or mixed and
whether tangible or intangible), used in or pertaining to the business of ATS or
any of the Acquired Subsidiaries. No Shareholder or any Affiliate of any
Shareholder, ATS or any of the Acquired Subsidiaries is, or has owned (of record
or as a beneficial owner) an equity interest or any other financial or a profit
interest in, a Person that has (a) had business dealings or a material financial
interest in any transaction with ATS or any Acquired Subsidiary or (b) engaged
in competition with ATS or any Acquired Subsidiary with respect to any line of
the products or services of ATS or any Acquired Subsidiary in any market
presently served by ATS or any of the Acquired Subsidiaries. Except as set forth
on Schedule 3.6 of the Disclosure Schedules, and except for employment,
consulting and other similar agreements, and the Change in Control Bonus
Agreements, Change in Control Retention Agreements, Phantom Stock Unit Award
Agreements, stock option agreements and confidentiality agreements, in each case
reflected in the Disclosure Schedules, no Shareholder or any Affiliate of any
Shareholder, ATS or any of the Acquired Subsidiaries is a party to any contract
or agreement with ATS or any of the Acquired Subsidiaries.

 

3.7                                 Indebtedness to/from Officers, Directors,
Shareholders and Employees.

 

Neither ATS nor any of the Acquired Subsidiaries is indebted, directly or
indirectly, to any Person who immediately prior to the Closing was a
Shareholder, officer or director of either ATS or any of the Acquired
Subsidiaries in any amount whatsoever, other than for salaries for services
rendered or reimbursable business expenses. No Shareholder, officer, director,
or employee is indebted to either ATS or any of the Acquired Subsidiaries except
for

 

31

--------------------------------------------------------------------------------


 

advances made to employees of either ATS or any of the Acquired Subsidiaries in
the ordinary course of business to meet reimbursable business expenses
anticipated to be incurred by such obligor.

 

3.8                                 No Adverse Change.

 

Since October 31, 2005, there has not been any material adverse change in the
businesses, operations, properties or condition, financial or otherwise of
either ATS or any of the Acquired Subsidiaries, nor has any event, condition or
contingency occurred that is reasonably likely to result in such an adverse
change.

 

3.9                                 Conduct of the Business.

 

(a)                              Cooperative Business Arrangements.
Schedule 3.9(a) of the Disclosure Schedules sets forth, as of the Effective Date
(or March 31, 2006 in the case of items in clause (i)), the business of ATS or
the Acquired Subsidiaries that, since October 31, 2005, has been conducted
through any (i) joint venture, teaming agreement or relationship, partnership or
other entity, or (ii) any subcontract, agreement or other arrangement pursuant
to which a third party manufactures or processes products for ATS or the
Acquired Subsidiaries, or performs services for customers of ATS or the Acquired
Subsidiaries. Neither ATS nor any of the Acquired Subsidiaries nor any other
party to such agreements is in material breach of any term of any such
agreement.

 

(b)                             Letters of Intent and Non-Competition
Agreements. Except as set forth in Schedule 3.9(b) of the Disclosure Schedules,
neither ATS, nor any of the Acquired Subsidiaries, is a party to any letters of
intent, memoranda of understanding, non-competition arrangements, or
confidentiality agreements that remain in effect, other than as a provision in,
or clause to, the agreements listed in Schedule 3.9(a) of the Disclosure
Schedules.

 

(c)                              Non-Disclosure Agreements. Except as set forth
in Schedule 3.9(c) of the Disclosure Schedules, or as included as a provision
in, or clause to, the agreements listed in Schedule 3.9(a) of the Disclosure
Schedules, there are no non-disclosure agreements entered into by ATS or any of
the Acquired Subsidiaries other than non-disclosure agreements that either
(i) are on the ATS form of non-disclosure agreement attached to
Schedule 3.9(c) or (ii) otherwise contain non-disclosure provisions that (A) are
customary and in the ordinary course and (B) do not materially restrict ATS’ or
the Acquired Subsidiaries’ ability to conduct their respective businesses in the
ordinary course.

 

3.10                           Corporate and Capital Structure.

 

(a)                              Capital Structure. The capitalization and
record owners of all of the Capital Stock of the Companies (other than Options)
are as set forth on Schedule 3.10(a) of the Disclosure Schedules. The holders of
all issued and outstanding options to purchase Capital Stock of ATS and the
Acquired Subsidiaries are as set forth on Schedule 3.10(b) of the Disclosure
Schedules (the “Options”). The capitalization and record owners of all the
Capital Stock of Schedules 3.10(a) and 3.10(b) of the Disclosure Schedules
accurately list the names of each of the Shareholders and the Option Holders,
respectively, their principal addresses, and the

 

32

--------------------------------------------------------------------------------


 

number of Shares owned, and Options held, by each and in the case of
Schedule 3.10(b) the exercise price of each Option, the exercise price per share
of each Option, and Net Option Payment due each Option Holder (which when paid
shall be net of applicable withholding, if any). The capitalization and record
ownership of the Capital Stock of each of the Acquired Subsidiaries are set
forth on Schedule 3.10(c) of the Disclosure Schedules. Schedules 3.10(a),
3.10(b) and 3.10(c) shall be updated as of immediately prior to Closing to
reflect the exercise, termination or cancellation of any Options and the
repurchase of any shares of ATS common stock by ATS.

 

(b)                             All Capital Stock of ATS and the Acquired
Subsidiaries previously issued and now cancelled was duly authorized and issued
in compliance with the applicable Virginia law, the Securities Act of 1933, as
amended, and any applicable state “Blue Sky” laws or exemptions therefrom and
canceled in compliance with applicable Virginia law. All outstanding Capital
Stock of ATS and the Acquired Subsidiaries is duly authorized has been validly
issued and is fully paid and non-assessable, owned beneficially and of record by
the Shareholders or ATS as the case may be, free and clear of any Lien, and was
issued in compliance with the Securities Act of 1933, as amended, and any
applicable state “Blue Sky” laws or exemptions therefrom and cancelled in
compliance with applicable Virginia law. ATS has good and valid title to all of
the issued and outstanding shares of Capital Stock of the Acquired Subsidiaries
registered in its name, in each case free and clear of any Lien. Except as set
forth on Schedule 3.10(a) of the Disclosure Schedules, the holders of ATS’
Capital Stock have no preemptive rights with respect to securities of ATS. None
of the holders of ATS’ Capital Stock has granted any proxy, or entered into any
voting trust, voting agreement or similar arrangement, with respect to his or
her Shares. Except for the Options or as otherwise set forth on Schedules
3.10(a), 3.10(b) or 3.10(c) of the Disclosure Schedules, neither ATS, nor any of
the Acquired Subsidiaries (i) has any outstanding securities convertible into or
exchangeable or exercisable for any shares of their Capital Stock or (ii) has
outstanding any rights to subscribe for or to purchase, or any agreements
providing for the issuance (contingent or otherwise), of, or any calls against,
commitments by or claims against it of any character relating to, any shares of
its Capital Stock or any securities convertible into or exchangeable or
exercisable for any shares of its Capital Stock.

 

3.11                           Title to Shares.

 

(a)                                     Each of the Shareholders severally and
not jointly represents and warrants to FSAC that (i) such Shareholder owns the
Shares of record and beneficially in the Share amounts set forth on
Schedule 3.10(a), free and clear of any Liens, and that (ii) upon completion of
the Closing, FSAC will own all of such Shares free and clear of any Liens.

 

(b)                                    Upon completion of the Closing (i) FSAC
will own all of the issued and outstanding Capital Stock of ATS, free and clear
of any Liens, (ii) there will be no Options outstanding, and (iii) ATS will own
all of the issued and outstanding Capital Stock of the Acquired Subsidiaries as
set forth in Section 3.10(c) of the Disclosure Schedules, free and clear of any
Liens.

 

33

--------------------------------------------------------------------------------


 

3.12                           Charter, Bylaws and Corporate Records.

 

Copies of the minute books and stock record books of ATS and the Acquired
Subsidiaries (i) have been provided or made available to FSAC prior to the
execution of this Agreement, and (ii) are complete and correct in all material
respects. Such minute books contain a true and complete record of all actions
taken at all meetings and by all written consents in lieu of meetings of the
directors, stockholders and committees of the boards of directors of the ATS and
the Acquired Subsidiaries from their respective dates of incorporation through
the date hereof. ATS and the Acquired Subsidiaries have, prior to the execution
of this Agreement, made available to FSAC true and complete copies of the
certificate or articles of incorporation and bylaws (or similar organizational
documents) of ATS and the Acquired Subsidiaries, as amended through the date
hereof. Neither ATS, nor any of the Acquired Subsidiaries are in violation of
any provisions of their respective certificates or articles of incorporation or
bylaws.

 

3.13                           Assets – In General.

 

Except as set forth on Schedule 3.13 of the Disclosure Schedules, the assets and
rights of ATS and the Acquired Subsidiaries include (a) all of the assets and
rights of ATS and the Acquired Subsidiaries that were used in the conduct of
their businesses as of October 31, 2005, subject to such changes as have
occurred in the ordinary course of business since October 31, 2005, and (b) all
assets reflected in the October 2005 Financial Statements, subject to such
changes as have occurred in the ordinary course of business since October 31,
2005. Except as set forth on Schedule 3.13 of the Disclosure Schedules, ATS and
each of the Acquired Subsidiaries, has good and marketable title to all of their
respective assets, free and clear of any Lien. Except as set forth on
Schedule 3.13 of the Disclosure Schedules, all assets necessary for the conduct
of the business of ATS and the Acquired Subsidiaries in accordance with past
practice are (i) in good operating condition and repair, ordinary wear and tear
excepted, (ii) not in need of maintenance or repair, except for ordinary routine
maintenance or repairs that are not material in nature or cost, and
(iii) adequate and sufficient for the continuing conduct of the businesses of
ATS and the Acquired Subsidiaries as conducted prior to the date hereof.

 

3.14                           Real Property Interests.

 

Except as set forth on Schedule 3.14 of the Disclosure Schedules, neither ATS
nor any of the Acquired Subsidiaries now owns, or has ever owned, any real
property. Schedule 3.14 of the Disclosure Schedules sets forth a list and
summary description of all leases, subleases, or other occupancies used by ATS
or any of the Acquired Subsidiaries or to which any of them is a party (the
“Real Property Interests”). Except as set forth on Schedule 3.14 of the
Disclosure Schedules, each of the Real Property Interests listed and described
on Schedule 3.14 of the Disclosure Schedules is in full force and effect, and
there is no default by ATS or any of the Acquired Subsidiaries under any such
Real Property Interests.

 

3.15                           Personal Property.

 

(a)                              Set forth on Schedule 3.15(a) of the Disclosure
Schedules is a list of all material equipment, machinery, motor vehicles, and
other material tangible personal property owned or leased by ATS and the
Acquired Subsidiaries (the “Personal Property”) as of the

 

34

--------------------------------------------------------------------------------


 

Effective Date. ATS and each of the Acquired Subsidiaries has good title to all
of their respective Personal Property, free and clear of any Lien.

 

(b)                             Schedule 3.15(b) of the Disclosure Schedules is
a true and correct list of all of the Uniform Commercial Code Financing
Statements filed and in force in the indicated jurisdictions with respect to ATS
and the Acquired Subsidiaries (the “Financing Statements”). Except for those
Financing Statements indicated on Schedule 3.15(b) that are with respect to
Indebtedness that shall be repaid at Closing (and are to be terminated upon the
repayment of that Indebtedness) the Financing Statements relate only to leased
property. The only Financing Statements in force with respect to ATS and the
Acquired Subsidiaries relate to leased property.

 

3.16                           Intellectual Property Rights.

 

(a)                              Schedule 3.16(a) of the Disclosure Schedules
includes a true and complete list of all Commercial Software, having a suggested
retail value in excess of $5,000 per copy, used by or in connection with the
businesses of ATS and each of the Acquired Subsidiaries as of the Effective
Date. Schedule 3.16(a) of the Disclosure Schedules also includes a true and
complete list of (i) all registered or issued Copyrights, Patents and Trademarks
of ATS and the Acquired Subsidiaries (other than those comprising or reflected
in Commercial Software) directed to works of authorship, inventions, or marks
used by or in connection with the businesses of ATS and each of the Acquired
Subsidiaries and (ii) all pending applications for Copyrights, Patents and
Trademarks filed by or on behalf of ATS or the Acquired Subsidiaries and used by
or in connection with the businesses of ATS or the Acquired Subsidiaries as
presently conducted. None of such rights is or has been the subject of an
opposition proceeding or held unenforceable. Each of the aforesaid Intellectual
Property Rights (other than those comprising or reflected in Commercial
Software) is valid, subsisting and enforceable. Each of the registered or issued
Intellectual Property Rights (other than those comprising or reflected in
Commercial Software) is assigned to ATS or an Acquired Subsidiary, as
appropriate, and such assignments have been duly recorded with the appropriate
office or assignment branch to reflect such ownership.

 

(b)                             Except as set forth on Schedule 3.16(b) of the
Disclosure Schedules, the business of ATS and the Acquired Subsidiaries as
presently conducted does not require or use any Intellectual Property Rights not
owned by or licensed to ATS or the Acquired Subsidiaries. ATS and the Acquired
Subsidiaries are the owners or have the right to use the Intellectual Property
Rights listed on Schedule 3.16(a) of the Disclosure Schedules without making any
payment to others or granting rights to others in exchange therefor, except as
set forth on Schedule 3.16(b) of the Disclosure Schedules.

 

(c)                              Except as set forth on Schedule 3.16(c) of the
Disclosure Schedules, (i) no Person (other than ATS or the Acquired
Subsidiaries) has any right to use any Intellectual Property Rights owned by ATS
or the Acquired Subsidiaries and (ii) no shareholder, director, officer or
employee of, or Consultant to, ATS or the Acquired Subsidiaries has any right to
use, other than in connection with the business activities of ATS or the
Acquired Subsidiaries as presently conducted, any of the Intellectual Property
or Intellectual Property Rights.

 

35

--------------------------------------------------------------------------------


 

(d)                             The operation of (i) the business of ATS and
each of the Acquired Subsidiaries in the normal course of business prior to the
Effective Date does not, to the Knowledge of ATS, infringe, and (ii) the
Discontinued Business Line and Discontinued Products prior to the Effective Date
did not infringe, in any respect upon the Intellectual Property Rights of any
Person, and no Person who does not have the right to use the Intellectual
Property Rights has claimed or asserted the right to use any Intellectual
Property Rights or to deny the right of ATS or any of the Acquired Subsidiaries
the right to use same. Except as set forth in Schedule 3.16(d) of the Disclosure
Schedules, no proceeding alleging infringement of the Intellectual Property
Rights of any Person is pending or, to the Knowledge of ATS, threatened against
ATS or any of the Acquired Subsidiaries.

 

(e)                              With respect to each Trade Secret of ATS or of
an Acquired Subsidiary, the documentation describing such Trade Secret is
current, accurate and in sufficient detail and content to identify and explain
it and allow its full and proper use without reliance on the knowledge or memory
of any individual. ATS and the Acquired Subsidiaries have taken commercially
reasonable precautions to protect the secrecy, confidentiality, and value of
their respective Trade Secrets. To the Knowledge of ATS, such Trade Secrets are
not part of the public knowledge or literature, and have not been used,
divulged, or appropriated either for the benefit of any Person (other than ATS
and the Acquired Subsidiaries) or to the detriment of ATS or the Acquired
Subsidiaries.

 

(f)                                Schedule 3.16(f) of the Disclosure Schedules
includes a true and complete list of any rights (e.g. unlimited, limited,
restrictive, government purpose license rights, and march-in) that any
Governmental Authority has as of the Effective Date in any copyrights, patents,
trademarks, Technology, or Software (other than Commercial Software) that ATS or
any of the Acquired Subsidiaries use in their respective businesses. Except as
set forth in Schedule 3.16(f) of the Disclosure Schedules, neither ATS nor any
of the Acquired Subsidiaries has developed any item, component, process or
software as a requirement of any Government Contract, or for which any
Governmental Authority paid some or all of the cost of development.

 

3.17                           Scheduled Contracts and Proposals.

 

(a)                              Scheduled Contracts. Schedule 3.17(a) of the
Disclosure Schedules is a true and complete description of all “Scheduled
Contracts” (as hereinafter defined) to which either ATS or an Acquired
Subsidiary is a party, by which it is bound, or which otherwise pertain to the
businesses of ATS and the Acquired Subsidiaries, in each case as of the
Effective Date. For the purposes of this Section 3.17(a), the term “Scheduled
Contracts” shall mean the following written or oral contracts, agreements,
indentures, instruments, commitments and amendments thereof with suppliers,
customers, producers, consumers, lenders of ATS and the Acquired Subsidiaries
and other third parties that are currently in effect but excluding any
agreement, contract or other document listed or required to be listed in any of
Sections 3.18(b) through (f) of the Disclosure Schedules:

 

(i)                                         loan and credit agreements,
revolving credit agreements, security agreements, guarantees, notes, agreements
evidencing any lien, conditional sales agreements, factoring agreements, leasing
agreements, sale and leaseback and synthetic lease agreements, or title
retention agreements;

 

36

--------------------------------------------------------------------------------


 

(ii)                                      hedging and similar agreements;

 

(iii)                                   sales orders and other contracts and
commitments for the future sale by ATS or the Acquired Subsidiaries of goods,
materials, supplies, services or equipment (other than Government Contracts)
providing for annual payments greater than $25,000;

 

(iv)                                  purchase orders and other contracts and
commitments providing for annual payments greater than $25,000 for the future
purchase of materials, supplies, services or equipment by ATS or any of the
Acquired Subsidiaries in excess of the requirements for normal operating
inventories or for business now booked;

 

(v)                                     agreements (other than shrink wrap
licenses) relating to Intellectual Property Rights listed on Schedule 3.16(a) of
the Disclosure Schedules;

 

(vi)                                  contracts, agreements, indentures,
instruments or commitments by and between ATS or any of the Acquired
Subsidiaries and Persons with whom ATS or any of the Acquired Subsidiaries is
not dealing at arm’s length;

 

(vii)                               agreements listed on Schedule 3.9(a) of the
Disclosure Schedules;

 

(viii)                            franchise, distribution, license or
consignment contracts or agreements;

 

(ix)                                    sales, agency or advertising contracts,
agreements, or commitments providing for annual payments greater than $25,000;

 

(x)                                       leases under which ATS or any Acquired
Subsidiary is the lessor or lessee other than operating leases that require
future payments by ATS or any Acquired Subsidiary of less than $25,000 per
annum;

 

(xi)                                    management or service contracts or
agreements, and contracts (other than agreements with Consultants and agreements
with independent contractors and sub-contractors) and commitments providing for
annual payments greater than $25,000;

 

(xii)                                 contracts or agreements with Consultants
to the extent not otherwise disclosed on Schedule 3.26(e) of the Disclosure
Schedules;

 

(xiii)                              agreements of any kind with any Affiliate of
ATS or any of the Acquired Subsidiaries;

 

(xiv)                             agreements of any kind relating to the
business of ATS or any of the Acquired Subsidiaries to which employees of ATS or
any Acquired Subsidiary, or entities controlled by them, are parties; and

 

(xv)                                discount policies and practices, if any.

 

(b)                             Status of Scheduled Contracts. Except as
otherwise disclosed on Schedule 3.17(b) of the Disclosure Schedules, as of the
Effective Date, (x) each of the Scheduled

 

37

--------------------------------------------------------------------------------


 

Contracts is in full force and effect; (y) a true and complete copy of each
written Scheduled Contract (and all amendments thereto) and a true and accurate
summary of all provisions of each oral Scheduled Contract has been delivered or
made available to FSAC; and (z) there are no oral modifications or amendments to
any of the Scheduled Contracts. In addition:

 

(i)                                         All of the Scheduled Contracts have
been legally awarded and are binding on the parties thereto, and ATS or the
applicable Acquired Subsidiary, as the case may be, is in material compliance
with all terms and conditions in such Scheduled Contracts;

 

(ii)                                      Neither ATS nor any of the Acquired
Subsidiaries has received any written notice of deficient performance or
administrative deficiencies relating to any Scheduled Contract;

 

(iii)                                   Neither ATS nor any of the Acquired
Subsidiaries has received any notice of any stop work orders, terminations, cure
notices, show cause notices or notices of default or breach under any of the
Scheduled Contracts, nor, to the Knowledge of ATS, has any such action been
threatened or asserted;

 

(iv)                                  Each Scheduled Contract was entered into
in the ordinary course of business and, based upon assumptions that ATS’ or the
applicable Acquired Subsidiaries’ management believes to be reasonable and
subject to such assumptions being fulfilled, should be capable of being
performed in accordance with its terms and conditions without a loss. There is
no Scheduled Contract for which the most recent estimated total costs of
completing, including any unexercised options, as estimated in good faith by ATS
or the applicable Acquired Subsidiaries, indicates that such Scheduled Contract
will be completed at a loss;

 

(v)                                     There are no Scheduled Contracts for the
provision of goods or services by ATS or any of the Acquired Subsidiaries that
include a liquidated damages clause or unlimited liability by ATS or any of the
Acquired Subsidiaries, or liability for consequential damages;

 

(vi)                                  There are no Scheduled Contracts for the
provision of goods or services by ATS or any of the Acquired Subsidiaries that
require ATS or the applicable Acquired Subsidiaries to post a surety,
performance or other bond or to be an account party to a letter of credit or
bank guarantee;

 

(vii)                               There are no written claims of any type, or
requests for equitable adjustments outstanding or, to the Knowledge of ATS
threatened under any Scheduled Contracts in process and no money presently due
to ATS or to any Acquired Subsidiary on any Scheduled Contract has been withheld
or set off or subject to attempts to withhold or setoff; and

 

(viii)                            No party to a Scheduled Contract has notified
either ATS, or any of the Acquired Subsidiaries that ATS or any of the Acquired
Subsidiaries has breached or violated any Law or any certification,
representation, clause, provision or requirement of any Scheduled Contract.

 

38

--------------------------------------------------------------------------------


 

(c)                              Proposals. Schedule 3.17(c) of the Disclosure
Schedules sets forth a true and accurate summary of all bids, proposals, offers,
or quotations (other than a “Bid” as defined in Section 3.18(a)) made by ATS or
any of the Acquired Subsidiaries that were outstanding as of the date of this
Agreement (collectively the “Proposals”), true and complete copies of which have
been made available to FSAC. Schedule 3.17(c) of the Disclosure Schedules
identifies each Proposal by the party to whom such bid, proposal, or quotation
was made, the subject matter of such bid, proposal, or quotation and the
proposed price. Except as set forth on Schedule 3.17(c) of the Disclosure
Schedules, none of the Proposals requires ATS or the applicable Acquired
Subsidiaries to post a surety, performance or other bond or to be an account
party to a letter of credit or bank guarantee.

 

3.18                           Government Contracting.

 

(a)                                  Definitions. The following capitalized
terms, when used in this Section 3.18, shall have the respective meanings set
forth below:

 

(i)                                     “Active”, whether or not capitalized,
when used to modify any Government Contract, Government Subcontract or
Subcontract, means that final payment has not been made on such Government
Contract, Government Subcontract or Subcontract, and when used to modify any
Teaming Agreement, “active” means that such Teaming Agreement has not terminated
or expired.

 

(ii)                                  “ATS Subcontract” means any subcontract,
basic ordering agreement, letter subcontract, purchase order, task order,
delivery order, consulting agreement or other written agreement issued by ATS or
entered into between ATS and any Person in support of ATS’ performance of a
Government Contract or Government Subcontract.

 

(iii)                               “Bid” means any bid, proposal, offer or
quotation made by ATS or by a contractor team or joint venture, in which ATS is
participating, that, if accepted, would result in the award of a Government
Contract or a Government Subcontract.

 

(iv)                              “Government Contract” means any prime
contract, multiple award schedule contract, basic ordering agreement, letter
contract, and otherwise to include any purchase order, task order or delivery
order issued thereunder or other written agreement between ATS and either the
U.S. Government or a State Government.

 

(v)                                 “Government Subcontract” means any
subcontract issued to ATS by any prime contractor to either the U.S. Government
or a State Government or any subcontractor with respect to a Government
Contract, including any basic ordering agreement, letter subcontract, and
otherwise any purchase order, task order or delivery order, or other written
agreement between ATS.

 

(vi)                              “State Government” means any state, territory
or possession of the United States or any department or agency of any of the
above with statewide jurisdiction and responsibility.

 

39

--------------------------------------------------------------------------------


 

(vii)                           “Teaming Agreement” has the same meaning as the
term, “Contractor team arrangement,” as defined in Federal Acquisition
Regulation (“FAR”) 9.601.

 

(viii)                        “U.S. Government” means the United States
Government or any department, agency or instrumentality thereof.

 

(b)                                 Government Contracts and Subcontracts.
Schedule 3.18(b) of the Disclosure Schedules separately lists and identifies, in
each case as of the Effective Date:

 

(i)                                     Each active Government Contract and
Government Subcontract, identified by contract number, customer and date of
award (true and complete copies of which, including all modifications and
amendments thereto, have been provided to FSAC);

 

(ii)                                  Each active Government Contract and
Government Subcontract that was negotiated (or modification thereto was
negotiated) based on cost and pricing data that ATS certified as being current,
complete and accurate pursuant to the Truth in Negotiations Act (10 U.S.C.
§ 2306a; 41 U.S.C. § 256b).

 

(c)                                  Bids. Schedule 3.18(c) of the Disclosure
Schedules separately lists and identifies as of March 31, 2006 each outstanding
Bid, identified by the Person to whom such Bid was made, the date submitted, the
subject matter of such Bid, and, to the Knowledge of ATS, the anticipated award
date and whether any such Bid is dependent, in whole or in part, on the “small
business” or other status of ATS under Applicable Law (true and complete copies
of which, including all modifications and amendments thereto, have been provided
to or otherwise made available to FSAC).

 

(d)                                 Teaming Agreements. Schedule 3.18(d) of the
Disclosure Schedules separately lists and identifies each active Teaming
Agreement as of March 31, 2006 entered into since October 31, 2005 to which ATS
is a party (true and complete copies of which, including all modifications and
amendments thereto, have been provided to or otherwise made available FSAC).

 

(e)                                  ATS Subcontracts. Schedule 3.18(e) of the
Disclosure Schedules separately lists and identifies each active ATS Subcontract
as of the Effective Date (true and complete copies of which, including all
modifications and amendments thereto, have been provided to or otherwise made
available to FSAC).

 

(f)                                    Marketing Agreements. Schedule 3.18(f) of
the Disclosure Schedules separately lists and identifies as of the Effective
Date each sales representation, consulting and other agreement regarding
marketing and selling ATS’ products and services to the U.S. Government, any
State Government or any foreign government (or department, agency or
instrumentality thereof), to which ATS is (or has been at any time since
October 31, 2003) a party (true and complete copies of which, including all
modifications and amendments thereto, have been provided to or otherwise made
available to FSAC).

 

(g)                                 Status. Except as set forth on
Schedule 3.18(g) of the Disclosure Schedules, as of the Effective Date:

 

40

--------------------------------------------------------------------------------


 

(i)                                     To the Knowledge of ATS, each active
Government Contract, Government Subcontract and ATS Subcontract is in full force
and effect, has been legally awarded and is binding on ATS and the other party
thereto.

 

(ii)                                  To the Knowledge of ATS, each active
Teaming Agreement is in full force and effect and is binding on ATS and the
other party thereto and no active Teaming Agreement is subject to any oral
modifications or amendments.

 

(iii)                               ATS has substantially complied with all
material terms and conditions of each active Government Contract, Government
Subcontract, ATS Subcontract and Teaming Agreement, including all clauses,
provisions and requirements incorporated therein expressly, by reference or by
operation of Applicable Law.

 

(iv)                              All representations and certifications
executed, acknowledged or set forth in or pertaining to any Bid submitted by ATS
or to any Government Contract or Government Subcontract awarded to ATS, in each
case since October 31, 2003, were current, accurate and complete in all material
respects as of their respective effective dates, and ATS has complied in all
material respects with all such representations and certifications.

 

(v)                                 Neither the U.S. Government, any State
Government nor any prime contractor, subcontractor or other Person has notified
ATS that ATS has breached or violated any Applicable Law or any certification or
representation pertaining to any Bid, Government Contract or Government
Subcontract.

 

(vi)                              To the Knowledge of ATS, no active Government
Contract was awarded to ATS pursuant to the Small Business Innovative Research
(“SBIR”) program or any set-aside program (small business, small disadvantaged
business, 8(a), woman owned business, etc.) or as a result of ATS’ “small
business” or other status under Applicable Law.

 

(vii)                           No Government Contract or Government Subcontract
(or any modification thereto) with a contract value in excess of $100,000 and on
which final payment was received after October 31, 2003 was negotiated by ATS
based on certified cost and pricing data that was not current, complete and
accurate at the time the certification was made as required by the Truth in
Negotiations Act (10 U.S.C. § 2306a; 41 U.S.C. § 256b).

 

(viii)                        [Intentionally Omitted]

 

(ix)                                No active Government Contract or Government
Subcontract or outstanding Bid includes a liquidated damages clause or any
requirement to post a surety, performance or other bond or to be an account
party to a letter of credit or bank guarantee.

 

(x)                                   The cost accounting practices that ATS is
using (and has used since October 31, 2003) to estimate and record costs in
connection with the submission of Bids and performance of Government Contracts
and Government Subcontracts are (and have been) in substantial compliance with
Applicable Law, including but not limited to, the FAR Cost Principles (48 C.F.R.
Part 31) and Cost Accounting Standards (48 C.F.R. Chap. 99), and have been
properly disclosed to the U.S. Government (if required to be disclosed by
Applicable Law).

 

41

--------------------------------------------------------------------------------


 

(xi)                                To the Knowledge of ATS, neither ATS, nor
any of its directors, officers or employees is (or has been at any time since
October 31, 2003) suspended or debarred from doing business with the U.S.
Government or any State Government, or is (or has been at any time since
November 1, 2003) deemed nonresponsible or ineligible for U.S. Government or
State Government contracting; and to the Knowledge of ATS, there are no
circumstances that would warrant in the future the institution of suspension or
debarment proceedings, criminal or civil fraud or other criminal or civil
proceedings or a determination of nonresponsibility or ineligibility against ATS
or any of its directors, officers or employees.

 

(xii)                             Since October 31, 2003, no Government Contract
or Government Subcontract has been terminated for convenience or default, no
stop work order, cure notice, show cause notice or other notice threatening
termination or alleging noncompliance with any material term has been issued to
ATS with respect to any Government Contract or Government Subcontract, and to
the Knowledge of ATS, no event, condition or omission has occurred or exists
that would constitute grounds for any such action with respect to any active
Government Contract or Government Subcontract.

 

(xiii)                          No money presently due to ATS on any active
Government Contract or Government Subcontract has been, or to the Knowledge of
ATS threatened or likely to be, withheld or set off or subject to attempts to
withhold or setoff.

 

(xiv)                         ATS is not performing “at risk” under any
anticipated Government Contract or Government Subcontract or any anticipated
option exercise or modification thereof prior to award, option exercise or
modification, or has made any expenditures or incurred costs or obligations in
excess of any applicable limitation of government liability, limitation of cost,
limitation of funds or other similar clause(s) limiting the U.S. Government’s
liability on any active Government Contract or Government Subcontract.

 

(xv)                            ATS and its respective employees hold such
security clearances as are required to perform Government Contracts and
Government Subcontracts of the type performed prior to the date of this
Agreement by ATS; to the Knowledge of ATS, there are no facts or circumstances
that could reasonably be expected to result in the suspension or termination of
such clearances or that could reasonably be expected to render ATS ineligible
for such security clearances in the future; and ATS has complied in all respects
with all security measures required by the Government Contracts, Government
Subcontracts or Applicable Law.

 

(xvi)                         Each active Government Contract and Government
Subcontract was entered into in the ordinary course of business and, based upon
assumptions that ATS’ management believes to be reasonable and subject to such
assumptions being fulfilled, should be capable of being performed in accordance
with its terms and conditions without a loss. There is no active Government
Contract or Government Subcontract, for which the most recent estimated total
costs of completing, including any unexercised options, as estimated in good
faith by ATS, indicates that such Government Contract or Government Subcontract
will be completed at a loss.

 

(xvii)                      As estimated in good faith by ATS (and based upon
assumptions that ATS’ management believes to be reasonable and subject to such
assumptions being fulfilled),

 

42

--------------------------------------------------------------------------------


 

each outstanding Bid can be performed in accordance with its terms and
conditions without a loss.

 

(h)                                 Investigations.

 

(i)                                     To the Knowledge of ATS, neither ATS nor
any of its directors, officers or employees or any of its agents or consultants
is (or has been since October 31, 2003) under administrative, civil (including,
but not limited to, claims made under the False Claims Act, 18 U.S.C.§ 287) or
criminal investigation, indictment or information, audit or internal
investigation with respect to any alleged irregularity, misstatement, act or
omission arising under or relating to any Government Contract or Government
Subcontract;

 

(ii)                                  ATS has not made a voluntary disclosure to
the U.S. Government or any State Government with respect to any alleged
irregularity, misstatement or omission arising under or relating to a Government
Contract or Government Subcontract; and

 

(iii)                               There is no irregularity, misstatement, act
or omission arising under or relating to any Government Contract or Government
Subcontract that has led or could reasonably be expected to lead, either before
or after the Closing Date, to any of the consequences set forth in
(i)-(ii) above, or to any other damage, penalty assessment, recoupment of
payment, or disallowance of cost.

 

(i)                                     Audits.

 

(i)                                  Schedule 3.18(i) of the Disclosure
Schedules lists and identifies as of the Effective Date each audit report,
including without limitation reports issued by the Defense Contract Audit Agency
and any inspector general, and each notice of cost disallowance received by ATS
since January 1, 2000 relating to any Bid, Government Contract or Government
Subcontract (true and complete copies of which have been provided to FSAC).

 

(ii)                                  Since October 31, 2003, no cost in excess
of $25,000 or group, type or class of cost in excess of $50,000 in the aggregate
and which was incurred or invoiced by ATS on any active Government Contract or
Government Subcontract has been disallowed or is otherwise the subject of a
formal dispute (excluding requests for clarification or back-up documentation,
or correction of good faith invoice errors).

 

(iii)                               ATS has not incurred any material costs on
any active cost-reimbursable Government Contract or Government Subcontract that
are not “allowable” costs pursuant to FAR § 31.201-2 (48 CFR § 31.201-2) and any
other applicable law or regulation and that have not been properly recorded as
such in ATS’ cost accounting books and records.

 

(iv)                           The reserves established by ATS with respect to
possible adjustments to the indirect and direct costs incurred by ATS on any
active Government Contract or Government Subcontract are reasonable and are
adequate to cover any potential adjustments resulting from audits of any such
Government Contract or Government Subcontract.

 

43

--------------------------------------------------------------------------------


 

(j)                                     Financing Arrangements. Except as set
forth on Schedule 3.18(j) of the Disclosure Schedules, there exist no financing
arrangements (e.g., an assignment of moneys due or to become due) with respect
to any active Government Contract or Government Subcontract.

 

(k)                                  Protests. No outstanding Bid or active
Government Contract or Government Subcontract as of the Effective Date is
subject to any protest to a procuring agency, the United States Government
Accountability Office, the United States Small Business Administration or any
other agency or court (whether ATS is the protestor, an interested party or
neither), and to the Knowledge of ATS, no outstanding Bid or active Government
Contract or Government Subcontract will become subject to such a protest.

 

(l)                                     Claims. Except as set forth on
Schedule 3.18(l) of the Disclosure Schedules, as of the Effective Date:

 

(i)                                     ATS has no interest in any pending or
potential claim or request for equitable adjustment against the U.S. Government,
any State Government or any prime contractor, subcontractor or vendor arising
under or relating to any Government Contract, Government Subcontract, Bid or
Teaming Agreement;

 

(ii)                                  There are no outstanding claims against
ATS, either by the U.S. Government, any State Government or any prime
contractor, subcontractor, vendor or other third party, arising out of or
relating to any Government Contract, Government Subcontract, ATS Subcontract,
Bid or Teaming Agreement, and to the Knowledge of ATS, there are no facts that
might give rise to or result in such a claim; and

 

(iii)                               There exist no disputes between ATS and the
U.S. Government, any State Government, or any prime contractor, subcontractor,
vendor or other third party, arising out of or relating to any active Government
Contract, Government Subcontract, ATS Subcontract or Teaming Agreement or
outstanding Bid, and to the Knowledge of ATS, there are no facts that might give
rise to or result in such a dispute.

 

(iv)          With respect to any active Government Contract or Government
Subcontract which contains a cap on allowable costs, or fees, neither ATS, nor
any of the Acquired Subsidiaries has submitted an invoice for, or received
payment on an invoice containing costs in excess of the applicable cap other
than invoices and payments on invoices where the applicable cap has been waived
in writing by the applicable Governmental Authority for which a Governmental
Authority could assert a claim for reimbursement.

 

(m)                               Multiple Award Schedules.

 

(i)                                     With respect to each active multiple
award schedule Government Contract as of the Effective Date, ATS (1) provided to
the U.S. Government all information required by the applicable solicitation or
otherwise requested by the Government; (2) submitted information that was
current, accurate, and complete within the meaning of applicable Law and
regulation; and (3) made all required disclosures of any changes in ATS’
commercial pricelist(s), discounts or discounting policies prior to the
completion of negotiations with the U.S. Government.

 

44

--------------------------------------------------------------------------------


 

(ii)                                  With respect to each active multiple award
schedule Government Contract as of the Effective Date, Schedule 3.18(m) of the
Disclosure Schedules identifies the basis of award, customer (or category of
customer(s) (“COC”)) and the Government’s price or discount relationship to the
identified COC as agreed to by GSA and ATS at time of award of such multiple
award schedule Government Contract.

 

(iii)                               ATS has complied with the notice and pricing
requirements of the Price Reduction clause in each active multiple award
schedule Government Contract, and, to the Knowledge of ATS, there are no facts
or circumstances that could reasonably be expected to result in a demand by the
U.S. Government for a refund based upon ATS’ failure to comply with the Price
Reductions clause.

 

(iv)                              ATS has filed all reports related to and paid
all industrial funding fees required to be paid by ATS under any active multiple
award schedule Government Contract.

 

(v)                                 ATS has not received notice nor otherwise
has reason to believe that any active orders issued to ATS pursuant to each
active multiple award schedule Government Contract are outside the scope of such
Government Contract.

 

(n)                                 Government Furnished Property.
Schedule 3.18(n) of the Disclosure Schedules identifies as of the Effective Date
all personal property, equipment and fixtures loaned, bailed or otherwise
furnished to ATS by or on behalf of the U.S. Government for use in the
performance of an active Government Contract or Government Subcontract
(“Government-Furnished Property”) and the active Government Contracts or
Government Subcontracts to which each item of Government-Furnished Property
relates. To the Knowledge of ATS, ATS has complied in all material respects with
all of its obligations relating to the Government-Furnished Property.

 

(o)                                 Former Government Employees. To the
Knowledge of ATS, no former “Government Employee” (as that term is defined in 5
C.F.R. § 2617.102 (2006)) who currently is employed by ATS in a key management
position is in violation of any applicable post-government employment conflict
of interest restriction or other prohibition in any statute or regulation solely
as a result of his or her employment in, or performance of the duties incident
to, such position for ATS.

 

(p)                                 Ethics Policy. Attached hereto at
Schedule 3.18(p) of the Disclosure Schedules is ATS’ Employee Policies and
Procedures Manual regarding how its employees are required to conduct themselves
and perform work including work under Government Contracts and Government
Subcontracts. Each of ATS’ employees has been provided a copy of that manual and
instructed to comply with it. To the Knowledge of ATS, each of its employees has
conducted himself or herself in accordance with that policy.

 

(q)                                 Timekeeping. ATS’ Employee Policies and
Procedures Manual includes ATS’ policies regarding how its employees are to
record their time and complete their time cards at C 206.4. To the best of the
Knowledge of ATS, each of its employees has recorded his or her time and
completed his or her time cards in accordance with C 206.4.

 

45

--------------------------------------------------------------------------------


 

3.19                           Clients.

 

Neither ATS nor any of the Acquired Subsidiaries has received any notice that
any supplier, producer, consumer, financial institution or other party to any
Scheduled Contract (and to the Knowledge of ATS there is no supplier, producer,
consumer, financial institution or other party to any Scheduled Contract that)
will not do business with ATS or any of the Acquired Subsidiaries on
substantially the same terms and conditions subsequent to the Closing Date as
before such date.

 

3.20                           Backlog.

 

For informational purposes only, Schedule 3.20 of the Disclosure Schedules sets
forth the following information for each “active” (as defined in Section 3.18)
Government Contract and Government Subcontract of the Companies as of March 31,
2006 which information, to the Knowledge of ATS, is true and correct in all
material respects:

 

(a)                                     the ATS Deltek tracking number;

 

(b)                                    the name of the Governmental Authority or
Government Contractor which has awarded the Government Contract or Government
Subcontract;

 

(c)                                     an identification of the funding type
(i.e., firm- fixed-price, time and materials, or cost-reimbursement);

 

(d)                                    the award date;

 

(e)                                     the scheduled contract expiration date
(assuming all options are exercised);

 

(f)                                       the ceiling amount as awarded or as
modified;

 

(g)                                    the funded amount; and

 

(h)                                    work billed.

 

FSAC acknowledges that with respect to any Government Contract or Government
Subcontractor listed in Schedule 3.20 of the Disclosure Schedules, the
Governmental Authority or Government Contractor which awarded such contract may,
at any time, modify or terminate such contract.

 

3.21                           Compliance with Laws.

 

ATS and each of the Acquired Subsidiaries has been and is in compliance with
each Law that is or was applicable to it or the conduct or operation of its
business or the ownership or use of any of its assets, except where any such
failure to be in compliance with such Law would not reasonably be expected to
have a material adverse effect on ATS or any of the Acquired Subsidiaries. No
event has occurred or circumstance exists that (with or without

 

46

--------------------------------------------------------------------------------


 

notice or lapse of time) (a) would constitute or result in a material violation
by ATS or any of the Acquired Subsidiaries of (or failure on the part of ATS or
any of the Acquired Subsidiaries to comply in all material respects with) any
such applicable Law, or (b) would give rise to any obligation on the part of ATS
or any of the Acquired Subsidiaries to undertake, or to bear all or any portion
of the cost of, any material remedial action of any nature under any such
applicable Law. Neither ATS nor any of the Acquired Subsidiaries has received,
at any time during the past three years, any notice or other communication
(whether oral or written) from any Governmental Authority regarding (a) any
actual, alleged, or potential violation of, or failure to comply with, any such
applicable Law, or (b) any actual, alleged, or potential obligation on the
part of ATS or any of the Acquired Subsidiaries to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature under any such
applicable Law.

 

3.22                           Environmental Matters.

 

ATS and each of the Acquired Subsidiaries has complied in all material respects
with, and is in material compliance with, all applicable Environmental Laws and
has no Environmental Liabilities.

 

3.23                           Licenses and Permits.

 

(a)                              ATS and each of the Acquired Subsidiaries has
all licenses, permits and other authorizations from Governmental Authorities
necessary for the conduct of their respective business as conducted in the
normal course of business prior to and as of the date hereof (collectively
“Permits”), except for where the failure to obtain such Permits would not have a
material adverse effect on them. Schedule 3.23(a) of the Disclosure Schedules
sets forth a list of all Permits held by ATS and each of the Acquired
Subsidiaries.

 

(b)                             Except as set forth on Schedule 3.23(a) of the
Disclosure Schedules, (i) each of the Permits is in full force and effect,
(ii) ATS and each of the Acquired Subsidiaries is in full compliance with the
terms, provisions and conditions thereof, (iii) there are no outstanding
violations, notices of noncompliance, judgments, consent decrees, orders or
judicial or administrative actions, investigations or proceedings adversely
affecting any of said Permits, and (iv) no condition (including, without
limitation, this Agreement and the Contemplated Transactions) exists and no
event has occurred that (whether with or without notice, lapse of time or the
occurrence of any other event) would reasonably be expected to result in the
suspension or revocation of any of said Permits other than by expiration of the
term set forth therein, except in each case where such a suspension or
revocation would not reasonably be expected to have a material adverse effect on
ATS or any of the Acquired Subsidiaries.

 

3.24                           Absence of Certain Business Practices.

 

None of ATS or the Acquired Subsidiaries, any officer, employee or agent of ATS
or the Acquired Subsidiaries, or any other Person acting on their behalf has,
directly or indirectly, since the formation of ATS and the Acquired
Subsidiaries, given, offered, solicited or agreed to give, offer or solicit any
contribution, gift, bribe, rebate, payoff, influence payment, kickback or other
payment, regardless of form and whether in money, property or services, to any
customer, supplier, governmental employee or other Person who is or may be in a
position to help or hinder

 

47

--------------------------------------------------------------------------------


 

ATS or any of the Acquired Subsidiaries in connection with the design,
development, manufacture, distribution, marketing, use, sale, acceptance,
maintenance or repair of their respective products and services (or assist ATS
or any of the Acquired Subsidiaries in connection with any actual or proposed
transaction relating to the products and services of ATS or any of the Acquired
Subsidiaries) (a) that subjected or might have subjected ATS or any of the
Acquired Subsidiaries to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (b) that, if not given in the past, might
have had a material adverse effect on the business of ATS or any of the Acquired
Subsidiaries as it relates to the products and services of ATS or any of the
Acquired Subsidiaries, (c) that, if not continued in the future, might have a
material adverse effect on ATS or any of the Acquired Subsidiaries, or subject
ATS or any of the Acquired Subsidiaries to suit or penalty in any private or
governmental litigation or proceeding, (d) for any purposes described in
Section 162(c) of the Code, or (e) for the purpose of establishing or
maintaining any concealed fund or concealed bank account.

 

3.25                           Litigation.

 

(a)                              Except as set forth on Schedule 3.25(a) of the
Disclosure Schedules, there are no:

 

(i)                                     actions, suits, claims, trials, written
demands, investigations, arbitrations, or other proceedings (whether or not
purportedly on behalf of the businesses of ATS or any of the Acquired
Subsidiaries, but in all events including actions, suits, claims, trials,
written demands, arbitrations, proceedings and actions relating to
indemnification by ATS of any one or more of its officers or directors under the
indemnification provisions of ATS’ Articles of Incorporation or otherwise
(collectively, the “D & O Indemnification Claims”) pending or, to the Knowledge
of ATS, threatened against or with respect to ATS or any of the Acquired
Subsidiaries, or their respective properties or businesses;

 

(ii)                                  outstanding judgments, orders, decrees,
writs, injunctions, decisions, rulings or awards against or with respect to ATS
or any of the Acquired Subsidiaries, or their respective properties or
businesses; or

 

(iii)                               grounds or basis for any D & O
Indemnification Claims.

 

(b)                             Neither ATS nor any of the Acquired Subsidiaries
(nor the businesses of any of them) are in default with respect to any judgment,
order, writ, injunction, decision, ruling, decree or award of any Governmental
Authority. To the Knowledge of ATS, except as set forth on Schedule 3.25(b) of
the Disclosure Schedules, there is no reasonable basis for a claim against ATS
or any of the Acquired Subsidiaries relating to defective design, material, or
performance.

 

(c)                              Except as otherwise described on
Schedule 3.25(c)A of the Disclosure Schedules (which description shall include a
description in reasonable detail of any such obligation for which the indemnitee
has given notice of a claim or in connection with which, to the Knowledge of
ATS, there exists any facts that would reasonably cause it to believe an
indemnification claim will be made), none of the Companies has any
indemnification obligations other than indemnification obligations made in the
ordinary course of the

 

48

--------------------------------------------------------------------------------


 

Companies’ respective businesses (which obligations include, but are not limited
to those indemnification obligations described on Schedule 3.25(c)B of the
Disclosure Schedules.

 

3.26                           Personnel Matters.

 

(a)                              True, accurate, and complete lists of all of
the directors, officers, and employees of ATS and each of the Acquired
Subsidiaries, as of March 17, 2006 (collectively, “Personnel”) and their
positions are included on Schedule 3.26(a) of the Disclosure Schedules. True and
complete information concerning the respective salaries, wages, and other
compensation paid by ATS, or the applicable Acquired Subsidiary, as the case
may be, during 2004 and 2005 as well as dates of employment, and date and amount
of last salary increase, of such Personnel has been provided previously to FSAC.

 

(b)                             All bonuses and other compensation owed by the
Companies to their respective employees and consultants for periods prior to
October 31, 2005, have been paid in full and all compensation owed and due by
the Companies to their respective employees and consultants for periods after
October 31, 2005 is paid and current (other than bonuses and “Change in Control
Payments” (hereinafter defined)). A bonus pool (the “Bonus Pool”) for fiscal
year 2006 has been established (which is shown and accrued on the Interim
Financials) from which bonuses are to be paid to certain employees of ATS if and
when such bonuses are determined by ATS’ management at the end of the ATS’ 2006
fiscal year. The Companies have entered into Change in Control Retention
Agreements and Change in Control Bonus Agreements (collectively the “Change in
Control Agreements”) with certain employees and consultants as shown on
Schedule 3.26(b) of the Disclosure Schedules, under the terms of which payments
(as shown on Schedule 3.26(b)) are due upon the consummation of the Contemplated
Transactions (the “Change in Control Payments”). Certain employees of the
Acquired Subsidiaries are entitled to bonuses under the Appix bonus plan as
described on Schedule 3.26(b) of the Disclosure Schedules and payments under the
Appix Phantom Stock Plan as described on Schedule 3.10(b) of the Disclosure
Schedules. The Estimated Closing Balance Sheet shall accurately reflect the
reserves for the Bonus Pool.

 

(c)                              There are no disputes, grievances, or
disciplinary actions pending, or, to the Knowledge of ATS, threatened, by or
between ATS or any of the Acquired Subsidiaries and any Personnel.

 

(d)                             All personnel policies and manuals of ATS and
the Acquired Subsidiaries are listed on Schedule 3.26(d) of the Disclosure
Schedules, and true, accurate, and complete copies of all such written personnel
policies and manuals have been provided to FSAC.

 

(e)                              Except for the Employee Bonuses or as otherwise
listed on Schedule 3.26(e) of the Disclosure Schedules, neither ATS nor any of
the Acquired Subsidiaries is a party to any:

 

(i)                                         management, employment, consulting,
or other agreement with any Personnel or other person providing for employment
or payments over a period of time or for termination or severance benefits,
whether or not conditioned upon a change in control of ATS or any of the
Acquired Subsidiaries;

 

49

--------------------------------------------------------------------------------


 

(ii)                                      bonus, incentive, deferred
compensation, severance pay, profit-sharing, stock purchase, stock option,
benefit, or similar plan, agreement, or arrangement, whether written or
unwritten;

 

(iii)                                   collective bargaining agreement or other
agreement with any labor union or other Personnel organization (and no such
agreement is currently being requested by, or is under discussion by management
with, any Personnel or others); or

 

(iv)                                  other employment contracts,
non-competition agreement, or other compensation agreement or arrangement
affecting or relating to Personnel or former Personnel of ATS or any of the
Acquired Subsidiaries, whether written or unwritten.

 

(f)                                To the Knowledge of ATS and except as
otherwise disclosed on Schedule 3.26(f) of the Disclosure Schedules, there do
not exist any facts that would give reasonable cause to believe that there will
occur a discontinuation after the Closing Date of any currently existing
employment situation of any executive and managerial Personnel with respect to
either ATS or any of the Acquired Subsidiaries on the currently existing terms.

 

(g)                             No officer, director, agent or employee of, or
Consultant to, ATS or any of the Acquired Subsidiaries is bound by any contract
or agreement that purports to limit the ability of such officer, director,
agent, employee, or Consultant to (i) engage in or continue in any conduct,
activity, or practice relating to the business of ATS or any of the Acquired
Subsidiaries or (ii) assign to ATS or the appropriate Acquired Subsidiary or to
any other Person any rights to any Intellectual Property or any Intellectual
Property Right.

 

(h)                             Except as set forth on Schedule 3.26(h) of the
Disclosure Schedules, no leased employee, as defined in Code Section 414(n), or
independent contractor performs service for ATS or any Acquired Subsidiary.

 

3.27                           Labor Matters.

 

(a)                              Neither ATS nor any of the Acquired
Subsidiaries is obligated by, or subject to, any order of the National Labor
Relations Board or other labor board or administration, or any unfair labor
practice decision.

 

(b)                             Neither ATS nor any of the Acquired Subsidiaries
is a party or subject to any pending or, to the Knowledge of ATS, threatened
labor or civil rights dispute, controversy or grievance or any unfair labor
practice proceeding with respect to claims of, or obligations of, any employee
or group of employees. Neither ATS nor any of the Acquired Subsidiaries has
received any notice that any labor representation request is pending or is
threatened with respect to any employees of ATS or any of the Acquired
Subsidiaries.

 

(c)                              ATS and each of the Acquired Subsidiaries is in
compliance in all material respects with all applicable Laws and affirmative
action programs respecting employment and employment practices, terms and
conditions of employment and wages and hours, including but not limited to
Executive Order 11246, as amended, the Workers’ Adjustment Retraining

 

50

--------------------------------------------------------------------------------


 

Notification Act and the Service Contract Act. This Section 3.27 does not extend
to “ERISA” as defined in Section 3.28.

 

(d)                             No present or former employee of ATS or any of
the Acquired Subsidiaries has made, or, to the Knowledge of ATS, threatened, any
claim against ATS or any of the Acquired Subsidiaries (whether under Federal or
state law, pursuant to any employment agreement, or otherwise) on account of, or
for: (i) overtime pay, other than for the current payroll period; (ii) wages or
salary (excluding bonuses and amounts accruing under any pension or
profit-sharing plan, including but not limited to any Pension Plan or Welfare
Plan (as such terms are defined in Section 3.28)) for a period other than the
current payroll period; (iii) vacation, time off or pay in lieu of vacation or
time off, other than vacation or time off (or pay in lieu thereof) earned in
respect of the current or past fiscal year or accrued on the most recent balance
sheet for ATS and the Acquired Subsidiaries, or (iv) payment under any
applicable workers’ compensation law.

 

3.28                           ERISA.

 

(a)                              Capitalized terms used in this Section 3.28
that are not otherwise defined in this Agreement shall have the meanings set
forth below:

 

(i)                                         “Benefit Arrangement” means any
compensation or employment program (other than a Pension Plan or Welfare Plan),
including but not limited to, any fringe benefit, incentive compensation, bonus,
severance, deferred compensation and supplemental executive compensation plan
that ATS or any ERISA Affiliate maintains or to which ATS or any ERISA Affiliate
contributes or has any obligation to contribute, or with respect to which ATS or
any ERISA Affiliate has any liability.

 

(ii)                                      “ERISA” means the Employee Retirement
Income Security Act of 1974, as the same may be amended from time to time, as
well as any rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

 

(iii)                                   “ERISA Affiliate” means a corporation
that is a member of a controlled group of corporations with ATS within the
meaning of Code Section 414(b), a trade or business that is under common control
with ATS within the meaning of Code Section 414(c), or a member of an affiliated
service group with ATS within the meaning of Code Sections 414(m) or (o),
including any such Entity that was an ERISA Affiliate at any time.

 

(iv)                                  “Pension Plan” means any employee pension
benefit plan (as defined in ERISA Section 3(2)) ATS or an ERISA Affiliate
maintains or to which ATS or an ERISA Affiliate contributes or has any
obligation to contribute, or with respect to which ATS or an ERISA Affiliate has
any liability.

 

(v)                                     “Plan” means any Pension Plan, any
Welfare Plan, and any Benefit Arrangement.

 

(vi)                                  “Welfare Plan” means any employee welfare
benefit plan (as defined in ERISA Section 3(1)) that ATS or an ERISA Affiliate
maintains or to which ATS or an

 

51

--------------------------------------------------------------------------------


 

ERISA Affiliate contributes or has any obligation to contribute, or with respect
to which ATS or an ERISA Affiliate has any liability.

 

(b)                             Schedule 3.28(b) of the Disclosure Schedules
sets forth a list of: (i) each Pension Plan; (ii) each Welfare Plan; and
(iii) each Benefit Arrangement.

 

(c)                              ATS and the Acquired Subsidiaries have
delivered to FSAC true, accurate and complete copies of (i) the documents
comprising each Plan (or, with respect to any Plan that is unwritten, a detailed
written description of eligibility, participation, benefits, funding
arrangements, assets and any other matters that relate to the obligations of ATS
or any ERISA Affiliate); (ii) all trust agreements, insurance contracts or any
other funding instruments related to the Plans; (iii) all rulings, determination
letters, no-action letters or advisory opinions from the IRS, the U.S.
Department of Labor, the PBGC or any other Governmental Authority that pertain
to each Plan and any open requests therefor; (iv) the most recent actuarial and
financial reports (audited and/or unaudited) and the annual reports filed with
any Governmental Authority with respect to the Plans during the most recent
three years; and (v) all summary plan descriptions, summaries of material
modifications, and employee handbooks regarding the Plans.

 

(d)                             Neither ATS nor any ERISA Affiliate has, at any
time within six (6) years prior to the Effective Date, sponsored, maintained or
contributed to a Pension Plan subject to Title IV of ERISA, a multiemployer plan
(as defined in ERISA Section 3(37)), or a voluntary employees’ beneficiary
association, as defined in Code Section 501(c)(9) (a “VEBA”).

 

(e)                              Full payment has been made of all amounts that
are required under the terms of each Plan to be paid as contributions with
respect to all periods prior to the Effective Date and any such amounts that are
not required to be so paid under any Welfare Plan, including any vacation pay
plan, have been accrued on the Financial Statements.

 

(f)                                No prohibited transaction within the meaning
of ERISA Section 406 or Code Section 4975 has occurred with respect to any
Pension Plan as of the date of this Agreement, other than a transaction to which
a statutory or administrative exemption has been granted.

 

(g)                             The form of each Pension Plan and Welfare Plan
is in compliance in all material respects with the applicable terms of ERISA,
the Code, and any other applicable laws, including, but not limited to, the
Americans with Disabilities Act of 1990, the Family Medical Leave Act of 1993,
the Health Insurance Portability and Accountability Act of 1996, the Uruguay
Round Agreements Act, the Small Business Job Protection Act of 1996, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Taxpayer
Relief Act of 1997, the Internal Revenue Service Restructuring and Reform Act of
1998, the Community Renewal Tax Relief Act of 2000, and the Economic Growth and
Tax Relief Reconciliation Act of 2001, and except as set forth on
Schedule 3.28(g) of the Disclosure Schedules, such plans have been operated in
compliance in all material respects with such laws and the written Plan
documents. Neither ATS nor any of the Acquired Subsidiaries, nor, to the
Knowledge of ATS, any fiduciary of a Pension Plan has violated the requirements
of Section 404 of ERISA. Except as set forth on Schedule 3.28(g) of the
Disclosure Schedules, all required reports and descriptions of the Plans
(including Internal Revenue Service Form 5500 Annual Reports, Summary Annual
Reports and

 

52

--------------------------------------------------------------------------------


 

Summary Plan Descriptions and Summaries of Material Modifications) have been
(when required) timely filed with the IRS, the U.S. Department of Labor or other
Governmental Authority and distributed as required, and all notices required by
ERISA or the Code or any other Laws with respect to the Pension Plans and
Welfare Plans have been appropriately given.

 

(h)                             Each Pension Plan that is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS, and to the Knowledge of ATS there are no
circumstances that will or could reasonably be expected to result in revocation
of any such favorable determination letter. Each trust created under any Pension
Plan has been determined to be exempt from taxation under Section 501(a) of the
Code, and, to the Knowledge of ATS, there is no circumstance that will or could
reasonably be expected to result in a revocation of such exemption.

 

(i)                                 No charge, complaint, action, suit,
proceeding, hearing, investigation, claim or demand with respect to a Plan or to
the administration or the investment of the assets of any Plan that ATS or any
ERISA Affiliate maintains or has maintained, or to which ATS or any ERISA
Affiliate contributes or has contributed, for the benefit of any current or
former employee (other than routine claims for benefits) is pending or, to the
Knowledge of ATS, threatened that could reasonably be expected to result in a
material liability to ATS or any ERISA Affiliate or to such Plan or a fiduciary
of such Plan.

 

(j)                                 Except as required by the Code or as
otherwise set forth on Schedule 3.28(j) of the Disclosure Schedules, the
consummation of the transactions contemplated by this Agreement will not
accelerate the time of vesting or the time of payment, or increase the amount of
compensation due to any director, employee, officer, former employee or former
officer of ATS or an ERISA Affiliate.

 

(k)                              No written or oral representations have been
made to any employee, former employee, or director of ATS or any ERISA Affiliate
at any time promising or guaranteeing any employer payment or funding for the
continuation of medical, dental, life or disability coverage for any period of
time (except to the extent of coverage required under COBRA or other applicable
Law).

 

(l)                                 All nonqualified deferred compensation plans
maintained by ATS or any of the Acquired Subsidiaries, to the extent such plans
are maintained for the benefit of individuals that are subject to United States
Taxes, satisfy the requirements of Section 409A of the Code.

 

(m)                           Schedule 3.28(m) of the Disclosure Schedules
identifies (i) all Welfare Plans that ATS or the Acquired Subsidiaries self
insure (each a “Self Insured Plan” and collectively the “Self Insured Plans”);
(ii) the administrator of each of the Self Insured Plans, (iii) the limits for
each of the Self Insured Plans and (iv) the plan year for each of the Self
Insured Plans.

 

(i)                                         Each of the Self Insured Plans has
been maintained in compliance, in all material respects, with its terms.

 

53

--------------------------------------------------------------------------------


 

(ii)                                      There are no actions, suits, or claims
(other than routine claims for benefits in the ordinary course) pending or, to
the Knowledge of ATS, threatened, and to the Knowledge of ATS, there are no
facts that reasonably could be expected to give rise to any such claims.

 

(iii)                                   To the Knowledge of ATS, there are no
benefit claims that either individually or in the aggregate are significantly
greater than what ATS and the Acquired Subsidiaries generally experienced in the
past.

 

(n)                             No act or omission has occurred, with respect to
any Plan that would result in any penalty, tax or liability of any kind imposed
upon ATS under applicable Law, and to the Knowledge of ATS, no condition exists
that reasonably could be expected to give rise to any such penalty, tax or
liability.

 

3.29                           Tax Matters.

 

Except as set forth Schedule 3.29 of the Disclosure Schedules:

 

(a)                              ATS is not the successor by merger or
consolidation to any other entity;

 

(b)                             ATS and the Acquired Subsidiaries, and every
member of an affiliated group (as defined in Section 1504 of the Code) (and any
comparable group for state, local or foreign Tax purposes) that has included ATS
or any of the Acquired Subsidiaries (for taxable periods in which ATS or any of
the Acquired Subsidiaries was included in such group) (each such corporation,
including ATS and each of the Acquired Subsidiaries, a “Taxpayer,” and
collectively, the “Taxpayers”), have timely filed all Tax Returns required to
have been filed by them, and have paid all Taxes shown to be due on those Tax
Returns that were required to have been paid by them on or prior to the date
hereof. Each of the Tax Returns filed with respect to the Taxpayers are true,
correct and complete in all material respects;

 

(c)                              None of such Tax Returns contains a disclosure
statement with respect to ATS or any of the Acquired Subsidiaries under
Section 6662 of the Code (or any predecessor statute) or any similar provision
of state, local or foreign law;

 

(d)                             No Taxpayer has received notice that the IRS or
any other Taxing Authority has asserted against a Taxpayer any deficiency or
claim for Taxes, and no issue has been raised by any Taxing Authority in any
audit that would result in a proposed deficiency of any Taxpayer for any period
not so examined. No claim has ever been made by a Taxing Authority with which
any Taxpayer does not file Tax Returns that such Taxpayer is or may be subject
to taxation by that Taxing Authority, nor, to the Knowledge of ATS, is there any
factual basis or legal basis for such claim;

 

(e)                              All Tax deficiencies asserted or assessed
against the Taxpayers have been paid or finally settled with no remaining
amounts owed;

 

(f)                                There is no pending or, to the Knowledge of
ATS, threatened action, audit, proceeding, or investigation with respect to the
Taxpayers involving:  (i) the assessment or

 

54

--------------------------------------------------------------------------------


 

collection of Taxes, or (ii) a claim for refund made by a Taxpayer with respect
to Taxes previously paid;

 

(g)                             All amounts that are required to be collected or
withheld by a Taxpayer, have been duly collected or withheld, and all such
amounts that are required to be remitted to any Taxing Authority have been duly
remitted;

 

(h)                             Neither ATS nor any of the Acquired Subsidiaries
(i) has been included in an affiliated group (as defined in Section 1504 of the
Code) with a Person other than ATS or an Acquired Subsidiary and (ii) has any
liability for the Taxes of any Person (other than members of ATS’ affiliated
group as defined in Section 1504 of the Code) under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local, or foreign law), as
a transferee or successor, by contract, or otherwise;

 

(i)                                 There are no outstanding waivers of any
statute of limitations with respect to the assessment of any Tax;

 

(j)                                 Accruals or reserves for current taxes and
deferred tax liabilities as stated in the Audited Financial Statements, and the
Interim Financial Statements are all in accordance with GAAP and fairly reflect
current and deferred liabilities for Taxes as of their respective dates;

 

(k)                              Except for Liens for Taxes not yet due and
payable, there are no Liens for Taxes due and payable upon the assets of any
Taxpayer;

 

(l)                                 No Taxpayer has participated in, or
cooperated with, an international boycott within the meaning of Section 999 of
the Code;

 

(m)                           None of the Taxpayers has made nor become
obligated to make, nor will any of the Taxpayers, as a result of any event
connected with any transaction contemplated herein and/or any termination of
employment related to such transaction, make or become obligated to make, any
“excess parachute payment,” as defined in Section 280G of the Code (without
regard to subsection (b)(4) thereof);

 

(n)                             There are no outstanding balances of deferred
gain or loss accounts related to deferred intercompany transactions as described
in Treasury Regulation Section 1.1502-13 (or predecessor regulations) or excess
loss accounts described in Treasury Regulation Sections 1.1502-32 or 1.1502-19
(or predecessor regulations) or similar items, among any of the Taxpayers that
will be recognized or otherwise taken into account as a result of the
Contemplated Transactions;

 

(o)                             There are no outstanding requests for extensions
of time within which to file returns and reports in respect of any Taxes owed by
any Taxpayers;

 

(p)                             There are no elections, consents, or agreements
as to Taxes in effect with respect to ATS or any of the Acquired Subsidiaries
that will remain in effect following the Closing Date and that have had a
material effect on the taxable income of ATS or any of the Acquired Subsidiaries
prior to the Closing Date;

 

55

--------------------------------------------------------------------------------


 

(q)                             Neither ATS nor any of the Acquired Subsidiaries
is a party to any tax-sharing agreement, or similar arrangement (whether express
or implied), including any terminated agreement as to which it could have any
continuing liabilities;

 

(r)                                No Taxpayer has applied for a ruling relating
to Taxes from any Taxing Authority or entered into any closing agreement with
any Taxing Authority;

 

(s)                              None of the assets of ATS or any of the
Acquired Subsidiaries is or will be required to be treated as (i) owned by
another person pursuant to the safe harbor leasing provisions of the Code or
(ii) property subject to Section 168(f) or (g) of the Code;

 

(t)                                Neither ATS nor any of the Acquired
Subsidiaries is or has ever been a “United States real property holding
corporation” within the meaning of Section 897 of the Code;

 

(u)                             ATS has delivered to FSAC correct and complete
copies of Federal income Tax Returns and has made available to FSAC state income
Tax Returns filed on behalf of ATS and the Acquired Subsidiaries for the three
previous taxable years;

 

(v)                             No Person has been treated as an independent
contractor of ATS or any of the Acquired Subsidiaries for Tax purposes who
should have been treated as an employee for such purposes;

 

(w)                           Neither ATS nor any of the Acquired Subsidiaries
is or has been an “S” corporation within the meaning of Section 1361 of the
Code;

 

(x)                               None of the Capital Stock of ATS or of the
Acquired Subsidiaries is subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code;

 

(y)                             The Contemplated Transactions, either by
themselves or in conjunction with any other transaction that any of the
Taxpayers may have entered into or agreed to, will not give rise to any federal
income tax liability under Section 355(e) of the Code for which any of the
Taxpayers may in any way be held liable;

 

(z)                               None of the Taxpayers is a party to any “Gain
Recognition Agreements” as such term is used in the Treasury Regulations
promulgated under Section 367 of the Code;

 

(aa)                        There are no joint ventures, partnerships, limited
liability companies, or other arrangements or contracts to which any of the
Taxpayers is a party and that could be treated as a partnership for federal
income tax purposes;

 

(bb)                      None of the Taxpayers has, nor has any of them ever
had, a “permanent establishment” in any foreign country, as such term is defined
in any applicable Tax treaty or convention between the United States and such
foreign country, nor has any of them otherwise taken steps that have exposed, or
will expose, it to the taxing jurisdiction of a foreign country; and

 

56

--------------------------------------------------------------------------------


 

(cc)                        Neither ATS, nor any Acquired Subsidiary has agreed,
nor is required, to make any adjustment under Section 481 of the Code by reason
of a change in accounting method, or otherwise, that will affect the liability
of ATS or any Acquired Subsidiary for Taxes for any taxable period after the
Closing Date.

 

3.30                           Insurance.

 

(a)                              ATS and the Acquired Subsidiaries maintain the
types of insurance shown on Schedule 3.30(a) of the Disclosure Schedules. A list
of all claims as of the Effective Date against such insurance since January 1,
2001 that individually exceed $5,000 in amount and the outcomes or status of
such claims is set forth on Schedule 3.30 of the Disclosure Schedules.

 

(b)                             ATS maintains life insurance on those persons in
the amounts as indicated on Schedule 3.30(b) of the Disclosure Schedules. With
respect to each of the foregoing life insurance policies (i) ATS is the
designated beneficiary and (ii) all premiums are current as of the date hereof
and there are no premiums due and unpaid as of the date hereof.

 

3.31                           Bank Accounts.

 

Schedule 3.31 of the Disclosure Schedules sets forth (i) the name of each Person
with whom ATS or any Acquired Subsidiary maintains an account or safety deposit
box, (ii) the address where each such account or safety deposit box is
maintained, and (iii) the names of all Persons authorized to draw thereon or to
have access thereto.

 

3.32                           Powers of Attorney.

 

(a)                              Neither ATS, nor any of the Acquired
Subsidiaries has given any irrevocable power of attorney (other than pursuant to
Section 2.5 hereof or other than such powers of attorney given in the ordinary
course of business with respect to routine matters or as may be necessary or
desirable in connection with the consummation of the Contemplated Transactions)
to any Person for any purpose whatsoever with respect to ATS or any of the
Acquired Subsidiaries.

 

(b)                             Each of the Shareholders severally and not
jointly represents and warrants to FSAC that such Shareholder has not given any
irrevocable power of attorney (other than pursuant to Section 2.5 hereof or
other than such powers of attorney given in the ordinary course of business with
respect to routine matters or as may be necessary or desirable in connection
with the consummation of the Contemplated Transactions) to any Person for any
purpose whatsoever with respect to ATS or any of the Acquired Subsidiaries.

 

3.33                           No Broker.

 

(a)                              Except for Stifel, which was retained by ATS
under a fee agreement dated July 7, 2005 (the “Stifel Agreement”), neither the
Shareholders, ATS, nor any of the Acquired Subsidiaries (or any of their
respective directors, officers, employees or agents) has employed or incurred
any liability to any broker, finder or agent for any brokerage fees, finder’s
fees, commissions or other amounts with respect to this Agreement or the
Contemplated Transactions.

 

57

--------------------------------------------------------------------------------


 

(b)                             Each of the Shareholders severally and not
jointly represents and warrants to FSAC that such Shareholder has not employed
or incurred any liability to any broker, finder or agent for any brokerage fees,
finder’s fees, commissions or other amounts with respect to this Agreement or
the Contemplated Transactions.

 

3.34                           Security Clearances.

 

To the Knowledge of ATS, ATS and each of the Acquired Subsidiaries have the
proper procedures to conduct business of a classified nature up to the level of
their current clearances. The levels and locations of facility clearances are
set forth on Schedule 3.34 of the Disclosure Schedules. Schedule 3.34 of the
Disclosure Schedules identifies as of the Effective Date any employees whose
security clearance, to the Knowledge of ATS, has been lost or downgraded in the
last twenty-four (24) months. ATS and each of the Acquired Subsidiaries is in
compliance in all material respects with applicable agency security
requirements, as appropriate, and has in place proper procedures, practices and
records to maintain security clearances necessary to perform their current
contracts.

 

3.35                           No Unusual Transactions.

 

Except as expressly contemplated by this Agreement, or as set forth in
Schedule 3.35 of the Disclosure Schedules, since October 31, 2005, ATS and each
of the Acquired Subsidiaries has conducted its business in the ordinary course
and in a manner consistent with past practice and, without limiting the
generality of the foregoing, neither ATS, nor any of the Acquired Subsidiaries
has:

 

(a)                              incurred or discharged any secured or any
unsecured liability or obligation (whether accrued, absolute or contingent)
other than liabilities and obligations disclosed in the October 2005 Balance
Sheet or the Estimated Closing Balance Sheet and liabilities and obligations
incurred since October 31, 2005 in the ordinary course of business and in a
manner consistent with past practices;

 

(b)                             waived or cancelled any claim, account
receivable or trade account involving amounts in excess of $50,000 in the
aggregate;

 

(c)                              made any capital expenditures in excess of
$50,000 in the aggregate;

 

(d)                             sold or otherwise disposed of or lost any
capital asset or used any of its assets other than, in each case, for proper
corporate purposes and in the ordinary course of business and in a manner
consistent with past practices;

 

(e)                              issued any options to purchase any shares of
its Capital Stock, or sold or otherwise disposed of any shares of its Capital
Stock or any warrants, rights, bonds, debentures, notes or other corporate
security;

 

(f)                                entered into any transaction, contract,
agreement, indenture, instrument or commitment involving amounts in excess of
$25,000 in the aggregate other than in the ordinary course of business and in a
manner consistent with past practices or in connection with the Contemplated
Transactions;

 

58

--------------------------------------------------------------------------------


 

(g)                             suffered any extraordinary losses whether or not
covered by insurance;

 

(h)                             modified its charter, bylaws or capital
structure;

 

(i)                                 reserved, declared, made or paid any
dividend or redeemed, retired, repurchased, purchased, or otherwise acquired
shares of its Capital Stock, options to purchase such stock, or any of its other
corporate securities;

 

(j)                                 suffered any material shortage or any
material cessation or interruption of inventory shipments, supplies or ordinary
services;

 

(k)                              entered into an employment agreement or made
(i) (A) any increase in the rate or change in the form of compensation or
remuneration payable to or to become payable to any of its directors or
officers, or (B) any increase in the rate or change in the form of compensation
or remuneration payable to or to become payable to any of its employees,
licensors, licensees, franchisors, franchisees, distributors, agents, or
suppliers, other than such increases or changes in the ordinary course of
business and consistent with past practices, or (ii) any bonus or other
incentive payments or arrangements with any of its, directors, officers,
employees, licensors, licensees, franchisors, franchisees, distributors, agents,
suppliers, or customers;

 

(l)                                 removed any director or terminated any
officer except those directors and officers who will resign in accordance with
Section 7.8;

 

(m)                           entered into, terminated, cancelled, amended or
modified any material contract, other than in the ordinary course of business or
in connection with the Contemplated Transactions;

 

(n)                             made any change in its accounting policies,
practices and calculations as utilized in the preparation of the October 2005
Financial Statements;

 

(o)                             voluntarily permitted any Person to subject the
Shares or the properties of ATS to any additional Lien;

 

(p)                             (i) made any loan or advance to, or
(ii) assumed, guaranteed, endorsed or otherwise become liable with respect to
the liabilities or obligations of, any Person;

 

(q)                             purchased or otherwise acquired any corporate
security or other equity interest in any Person;

 

(r)                                changed its pricing, credit, or payment
policies;

 

(s)                              incurred any Indebtedness other than to trade
creditors and financial institutions in the ordinary course of business and in a
manner consistent with past practices;

 

(t)                                except as otherwise required by Law, entered
into, amended, modified, varied, altered, or otherwise changed any of the Plans;

 

59

--------------------------------------------------------------------------------


 

(u)                             changed its banking arrangements and signatories
or granted any powers of attorney;

 

(v)                             purchased, sold, leased, or otherwise disposed
of any of its properties or any right, title or interest therein other than in
the ordinary course of business;

 

(w)                           failed to maintain its books in a manner that
fairly and accurately reflects its income, expenses and liabilities in
accordance with applicable accounting standards, including, without limitation,
GAAP, and using accounting policies, practices and calculations applied on a
basis consistent with past periods and throughout the periods involved;

 

(x)                               failed to maintain in full force and effect
insurance policies on all of its properties providing coverage and amounts of
coverage comparable to the coverage and amounts of coverage provided under its
policies of insurance in effect on October 31, 2005;

 

(y)                             failed to perform duly and punctually in all
material respects all of its contractual obligations in accordance with the
terms thereof, except where the failure to do so would not have a material
adverse effect on ATS;

 

(z)                               failed to maintain and keep its properties in
good condition and working order, except for ordinary wear and tear;

 

(aa)                        materially modified or changed its business
organization or materially and adversely modified or changed its relationship
with its suppliers, customers and others having business relations with it; or

 

(bb)                      authorized, agreed or otherwise committed to any of
the foregoing.

 

3.36                           Full Disclosure.

 

No representation or warranty in this ARTICLE III or in the related Schedules in
the Disclosure Schedules, and no statement in the certificate contemplated by
Section 7.1, contains any untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which such statements were made.

 

ARTICLE IV
Representations and Warranties of FSAC

 

FSAC represents and warrants to ATS and the Shareholders:

 

4.1                                 Organization and Power.

 

(a)                                  FSAC is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has full
corporate power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the Contemplated
Transactions.

 

60

--------------------------------------------------------------------------------


 

(b)                                 FSAC has all requisite corporate power to
own or lease and operate its properties.

 

4.2                                 Authorization and Enforceability.

 

FSAC’s Board of Directors has duly authorized and approved the execution and
delivery of this Agreement and, subject to the approval of FSAC’s stockholders,
the execution and delivery of the other Transaction Documents and the
consummation of the Contemplated Transactions. As of the Closing Date (a) FSAC
will have duly authorized the execution and delivery of and the performance of
its obligations under the Transaction Documents and (b) the Transaction
Documents will constitute the legal, valid and binding obligation of FSAC and
shall be enforceable against FSAC in accordance with its and their terms,
respectively, subject to bankruptcy, insolvency, reorganization and other laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles.

 

4.3                                 No Violation.

 

None of the execution, delivery or performance of this Agreement or any of the
other Transaction Documents by FSAC and the consummation of the Contemplated
Transactions will:

 

(a)                              conflict with or violate any provision of the
certificate of incorporation, any bylaw or any corporate charter or document of
FSAC;

 

(b)                             result in the creation of, or require the
creation of, any Lien upon any (i) shares of shares of stock of FSAC or
(ii) property of FSAC;

 

(c)                              result in (i) the termination, cancellation,
modification, amendment, violation, or renegotiation of any contract, agreement,
indenture, instrument, or commitment pertaining to the business of FSAC, or
(ii) the acceleration or forfeiture of any term of payment;

 

(d)                             give any Person the right to (i) terminate,
cancel, modify, amend, vary, or renegotiate any contract, agreement, indenture,
instrument, or commitment pertaining to the business of FSAC, or (ii) to
accelerate or forfeit any term of payment; or

 

(e)                              violate any Law applicable to FSAC or by which
its properties are bound or affected.

 

4.4                                 Consents.

 

None of the execution, delivery or performance of this Agreement by FSAC, nor
consummation of the Contemplated Transactions or compliance with the terms of
the Transaction Documents will require (a) the consent or approval under any
agreement or instrument or (b) FSAC to obtain the approval or consent of, or
make any declaration, filing (other than administrative filings with Taxing
Authorities, foreign companies registries and the like) or registration with,
any Governmental Authority.

 

61

--------------------------------------------------------------------------------


 

4.5                                 Authorization of Stock Consideration.

 

If, pursuant to Section 2.2(b), one or more Shareholders elect to receive Stock
Consideration as part of the Purchase Consideration then the shares of FSAC
common stock to be issued to such electing Shareholders as Stock Consideration,
when issued sold and delivered at Closing in accordance with the terms of this
Agreement, will (a) be duly authorized, validly issued, fully paid and
nonassessable, (b) not be subject to preemptive rights created by statute,
FSAC’s certificate of incorporation or bylaws or any agreement to which FSAC is
a party or by which FSAC is bound and (c) be free of restrictions on transfer or
Liens, other than restrictions on transfer under applicable state and federal
securities laws or restrictions or Liens imposed thereon by the Shareholders
after the Closing.

 

4.6                                 Capitalization.

 

The authorized capital stock of FSAC consists, and as of Closing will consist,
of 100,000,000 shares of common stock and 1,000,000 shares of preferred stock,
par value $0.0001 per share, of which, (a) 26,250,000 shares of FSAC’s common
stock were issued and outstanding, all of which were duly authorized, validly
issued, fully paid and nonassessable, (b) no shares of FSAC common stock were
held in the treasury of FSAC, and (c) no shares of FSAC’s preferred stock were
outstanding. As of the Effective Date hereof, and as of Closing, except as
described in this Section or on Schedule 4.6, (a) there are no outstanding
(i) shares of capital stock or other voting securities of FSAC, (ii) securities
of FSAC convertible into or exchangeable for shares of capital stock or voting
securities of FSAC, (iii) options or other rights to acquire from FSAC, or
obligations of FSAC to issue, any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of FSAC,
and (iv) equity equivalents, interests in the ownership or earnings of FSAC or
other similar rights (collectively “FSAC Securities”), and (b) there are no
outstanding obligations of FSAC to repurchase, redeem or otherwise acquire any
FSAC Securities.

 

4.7                                 Public Disclosure Documents.

 

(a)                                  FSAC has filed with, or furnished to, the
SEC each form, proxy statement or report required to be filed with, or furnished
to, the SEC by FSAC pursuant to the Exchange Act (collectively, with FSAC’s
prospectus filed with the SEC on October 20, 2005, as amended to date, the
“Public Disclosure Documents”). The Public Disclosure Documents, as amended
prior to the date hereof, complied, as of the date of their filing with the SEC,
as to form in all material respects with the requirements of the Exchange Act
and Securities Act, as applicable. The information contained or incorporated by
reference in the Public Disclosure Documents was true, complete and correct in
all material respects as of the respective dates of the filing thereof with the
SEC; and, as of such respective dates, the Public Disclosure Documents did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except to
the extent updated or superseded by any Public Disclosure Document subsequently
filed by FSAC with the SEC prior to the date hereof.

 

(b)                                 The financial statements of FSAC included in
the Public Disclosure Documents have been prepared in accordance with the
published rules and regulations of the

 

62

--------------------------------------------------------------------------------


 

SEC and in conformity with GAAP applied on a consistent basis throughout the
periods indicated therein, except as may be indicated therein or in the notes
thereto, and presented fairly, in all material respects, the consolidated
financial position of FSAC as of the dates indicated, and the consolidated
results of the operations and cash flows of FSAC for the periods therein
specified (except in the case of quarterly financial statements for the absence
of footnote disclosure and subject, in the case of interim periods, to normal
year-end adjustments).

 

4.8                                 Litigation.

 

Except as set forth in the Public Disclosure Documents, there is no action,
suit, proceeding, arbitration, claim, investigation or inquiry pending or, to
FSAC’s Knowledge, threatened by or before any governmental body or other forum
against the FSAC that (i) would reasonably be expected to have a material
adverse effect on FSAC, (ii) that questions the validity of this Agreement or
(iii) that seeks to prohibit, enjoin or otherwise challenge the Contemplated
Transactions.

 

4.9                                 Brokers.

 

FSAC has not entered into any contract or other understanding with any Person,
which may result in the obligation of FSAC to pay any finder’s fee, commission
or other like payment in connection with this Agreement and the Contemplated
Transactions.

 

4.10                           Financial Ability.

 

To the Knowledge of FSAC, no condition of FSAC exists, other than the approval
by FSAC’s stockholders, and the related failure of public FSAC stockholders
owning 20% or more of the FSCA public shares to both vote against the
Contemplated Transactions and exercise their conversion or “put” rights, that
could reasonably be expected to prevent FSAC from acquiring the funds necessary
to finance the Contemplated Transactions.

 

4.11                           No Questionable Payments.

 

Neither FSAC nor any director, officer, agent, employee, or other person
associated with or acting on behalf of FSAC has, directly or indirectly: used
any corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment.

 

ARTICLE V
Covenants

 

5.1                                 Conduct of ATS.

 

Except as contemplated by this Agreement, during the period from the Effective
Date to the Closing Date, the Founders will cause ATS and the Acquired
Subsidiaries to conduct

 

63

--------------------------------------------------------------------------------


 

their business and operations in the ordinary course and, to the extent
consistent therewith, to use reasonable efforts to preserve their respective
current relationships with customers, employees, suppliers and others having
business dealings with them. Accordingly, and without limiting the generality of
the foregoing, during the period from the date of this Agreement to the Closing
Date, without the prior written consent of FSAC, ATS and the Founders will not
take, and the Founders will not permit ATS to take, any action that would cause
the representations set forth in Section 3.35 not to be true as of the Closing
Date, except as expressly contemplated by this Agreement.

 

5.2                                 Access to Information Prior to the Closing;
Confidentiality.

 

(a)                                  During the period from the Effective Date
through the Closing Date, the Founders will cause ATS to give FSAC and its
authorized representatives reasonable access during regular business hours to
all offices, facilities, books and records of ATS and the Acquired Subsidiaries
as FSAC may reasonably request; provided, however, that (i) FSAC and its
representatives shall take such action as is deemed necessary in the reasonable
judgment of ATS to schedule such access and visits through a designated officer
of ATS and in such a way as to avoid disrupting the normal business of ATS,
(ii) ATS shall not be required to take any action that would constitute a waiver
of the attorney-client or other privilege and (iii) ATS need not supply FSAC
with any information that, in the reasonable judgment of ATS is under a
contractual or legal obligation not to supply, including, without limitation, as
a result of any governmental or defense industrial security clearance
requirement or program requirements of any Governmental Authority prohibiting
certain persons from sharing information; provided, however, ATS will use its
reasonable efforts to enable FSAC to receive such information.

 

(b)                                 FSAC will hold and will cause its employees,
agents, affiliates, consultants, representatives and advisors to hold any
information that it or they receive in connection with the activities and
transactions contemplated by this Agreement in strict confidence in accordance
with and subject to the terms of the Confidentiality Agreement dated as of
December 7, 2005 between FSAC and ATS (the “Confidentiality Agreement”).

 

5.3                                 Best Efforts.

 

Subject to the terms and conditions of this Agreement, each of the parties
hereto will use its best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement at the earliest practicable date. Without limiting the generality
of the foregoing, FSAC hereby covenants and agrees (i) to cause FSAC’s
accountants to review the October 2006 Earn Out Period promptly after the end of
the October 2006 Earn Out Period and to (ii) to timely file FSAC’s Form 10-Q
with the SEC for the second quarter of 2007.

 

5.4                                 Consents.

 

Without limiting the generality of Section 5.3 hereof, each of the parties
hereto (other than Harry Katrivanos) will use its best efforts to obtain all
licenses, permits, authorizations, consents and approvals of all third parties
and governmental authorities necessary

 

64

--------------------------------------------------------------------------------


 

in connection with the consummation of the transactions contemplated by this
Agreement prior to the Closing. Each of the parties hereto (other than Harry
Katrivanos) will make or cause to be made all filings and submissions under laws
and regulations applicable to it as may be required for the consummation of the
transactions contemplated by this Agreement. FSAC, the Shareholders and ATS will
coordinate and cooperate with each other in exchanging such information and
assistance as any of the parties hereto may reasonably request in connection
with the foregoing.

 

5.5                                 Access to Books and Records Following the
Closing.

 

Following the Closing, FSAC shall permit the Shareholders and their authorized
representatives, during normal business hours and upon reasonable notice, to
have reasonable access to, and examine and make copies of, all books and records
of ATS, the Acquired Subsidiaries and/or FSAC that relate to transactions or
events occurring prior to the Closing or transactions or events occurring
subsequent to the Closing that are related to or arise out of transactions or
events occurring prior to the Closing; provided, however, (a) that the
Shareholders and their representatives shall take such action as is deemed
necessary in the reasonable judgment of FSAC and ATS to schedule such access and
visits through a designated officer of ATS and in such a way as to avoid
disrupting the normal business of FSAC and/or ATS, (b) neither FSAC nor ATS
shall be required to take any action that would constitute a waiver of the
attorney-client or other privilege and (c) neither FSAC nor ATS need supply the
Shareholders, or their representatives, with any information which, in the
reasonable judgment of FSAC or ATS, FSAC or ATS (as the case may be) is under a
contractual or legal obligation not to supply, including, without limitation, as
a result of any governmental or defense industrial security clearance
requirement or program requirements of any Governmental Authority prohibiting
certain persons from sharing information. FSAC agrees that it shall retain and
shall cause ATS to retain all such books and records for a period of seven years
following the Closing, or for such longer period following the Closing as may be
required by applicable Law.

 

5.6                                 Founders’ Post-Closing Confidentiality
Obligation.

 

Following the Closing, except as otherwise expressly provided in this Agreement
or in other agreements delivered in connection herewith, the Founders shall, and
shall cause their respective Affiliates, officers agents and representatives, as
applicable to, (a) maintain the confidentiality of, (b) not use, and (c) not
divulge, to any Person all confidential or proprietary information of ATS,
except with the prior written consent of FSAC or to the extent that such
information is required to be divulged by legal process, except as
may reasonably be necessary in connection with the performance of any
indemnification obligations under this Agreement or except as may be required by
Law; provided, however, that the foregoing limitations shall not apply to
information that (i) otherwise becomes lawfully available to the Founders, or
their respective Affiliates, officers agents and representatives after the
Closing Date on a nonconfidential basis from a third party who is not under an
obligation of confidentiality to FSAC or ATS or (ii) is or becomes generally
available to the public without breach of this Agreement by the Founders, or
their respective Affiliates, officers agents and representatives.

 

65

--------------------------------------------------------------------------------


 

5.7                                 Expenses.

 

(a)                                  Except as otherwise provided in this
Section 5.7, each of the parties shall bear its own expenses related to the
Contemplated Transactions. Notwithstanding the foregoing, all compensation due
Stifel and other third-party costs of the Shareholders, ATS and the Acquired
Subsidiaries with respect to the Contemplated Transactions including all
payments to be made in connection with the Change In Control Releases and other
the amounts referred to on Schedule 5.7 of the Disclosure Schedules
(collectively, the “Founders’ Transaction Costs”) shall be the responsibility of
the Founders and, to the extent payable at Closing, and not otherwise paid by
the Founders, shall be paid at Closing in accordance with Section 5.8(a).

 

(b)                                 Notwithstanding the foregoing, the
obligation to pay Taxes shall be allocated pursuant to Section 5.11 rather than
this Section 5.7.

 

5.8                                 Certain Closing Payments.

 

(a)                                  The Founders shall be obligated to repay
all Indebtedness of ATS and the Acquired Subsidiaries as of the Closing. In
connection with the Closing, FSAC shall repay out of the Cash Consideration, on
behalf of the Founders, (i) all Indebtedness of the ATS and the Acquired
Subsidiaries remaining outstanding (other than intercompany indebtedness (if
any)), and (ii) all Founders’ Transaction Costs. To the extent the amount of any
such payment can be determined, and paid, at or prior to the Closing, then a
downward adjustment shall be made in the Cash Consideration paid at Closing
equal to such amount. In the event any such payment cannot be determined or paid
at or prior to Closing, then (i) the parties to the Escrow Agreements shall
instruct the Escrow Agent to pay any such amount (from the Balance Sheet Escrow
to the extent of any Balance Sheet Escrow Funds and then from the General
Indemnity Escrow) to FSAC within three (3) Business Days of determination (which
may be through delivery of an invoice) and (ii) the Founders hereby agree and
covenant that they shall be jointly and severally responsible for and shall
immediately deposit in the General Indemnity Escrow cash in the amount of the
distributions made from the Escrowed Funds to cover costs the Founders are
responsible for under this Section 5.8.

 

(b)                                 It is the intent of the parties that all
Shareholders shall be deemed to have repaid any and all loans outstanding and
owing by any of the Shareholders to ATS or any of the Acquired Subsidiaries as
of the Closing Date. Notwithstanding anything in this Agreement to the contrary,
the Shareholders’ Representative shall be permitted to make, or direct, non-pro
rata distributions of the Cash Consideration to the Shareholders in order to
account for any such deemed repayments.

 

5.9                                 No Solicitation of Competitive Transactions.

 

(a)                                  From the date of this Agreement until the
Closing, or, if earlier, the termination of this Agreement in accordance with
its terms, ATS and each of the Founders agree that they will not, directly or
indirectly, through any officer, director, employee, representative or agent or
any of their affiliates, (i) solicit, initiate, entertain or encourage any
inquiries or proposals that constitute, or could lead to, a proposal or offer
for a merger, consolidation, business combination, recapitalization, sale of
substantial assets, sale of a substantial percentage

 

66

--------------------------------------------------------------------------------


 

of shares of capital stock (including, without limitation, by way of a public
offering or private placement), joint venture (other than teaming agreement or
similar arrangements in the ordinary course of business) or similar transactions
involving ATS or any of its subsidiaries, other than a transaction with FSAC
and/or its affiliates (any of the foregoing inquiries or proposals being
referred to herein as an “Acquisition Proposal”), (ii) engage in negotiations or
discussions concerning, or provide any non-public information to any person or
entity relating to, any Acquisition Proposal, or (iii) agree to, approve or
recommend any Acquisition Proposal. ATS will notify FSAC immediately (and not
later than twenty-four (24) hours) after receipt of any Acquisition Proposal or
any request for non-public information in connection with an Acquisition
Proposal or for access to the properties, books or records of ATS by any person
or entity that informs ATS that it is considering making or has made an
Acquisition Proposal. Such notice shall be made orally (and shall be confirmed
in writing) and, subject to existing confidentiality, nondisclosure or other
similar agreements, shall indicate the identity of the party making the proposal
and the material terms and conditions of such proposal, inquiry or contract. ATS
will prevent any of its directors, officers, affiliates, representatives or
agents (each a “Representative”) from taking any action prohibited hereby if
taken by ATS. If ATS learns of any such action taken by a Representative, ATS
will immediately advise FSAC and provide the information specified herein.

 

(b)                                 From the date of this Agreement until the
Closing, or, if earlier, the termination of this Agreement in accordance with
its terms, FSAC, its affiliates or its Representatives engages in “Material
Negotiations” (as hereinafter defined) concerning a merger, consolidation,
business combination, recapitalization, purchase of substantial assets, purchase
of shares of capital stock, joint venture or similar transactions involving a
party other than ATS or any of its subsidiaries (each a “Proposed Transaction,”
but not including Proposed Transactions initiated prior to the date of this
letter)), FSAC shall promptly notify the Shareholders’ Representative or ATS’
representative, Daniel M. Cornell (“Cornell”), of the same. For purposes of this
letter, the term “Material Negotiations” shall mean the delivery by FSAC to a
third party of a term sheet or a letter of intent. Any notice of a Proposed
Transaction (i) shall be made orally (and shall be confirmed in writing),
(ii) shall identify the parties to, and the terms of the Proposed Transaction,
and (iii) shall be subject to existing confidentiality, nondisclosure and other
similar agreements. The Shareholders’ Representative and Cornell each agree, as
a condition to receiving notices with respect to any Proposed Transaction, to
execute and deliver to FSAC such additional non-disclosure, confidentiality or
similar agreement as may be required by FSAC.

 

5.10                           Personnel.

 

FSAC intends that all Personnel employed by any of the Companies as of the
Closing Date shall have the opportunity to continue as an employee of the
respective Companies following the Closing Date. This Section 5.10 shall not
create any rights to continued employment.

 

67

--------------------------------------------------------------------------------


 

5.11                           Certain Tax Matters.

 

(a)          Tax Periods Ending on or Before the Closing Date.

 

FSAC shall prepare, or cause to be prepared, and file, or cause to be filed, on
a timely basis (in each case, at its sole cost and expense) and on a basis
reasonably consistent with past practice (unless FSAC is advised otherwise by
its outside tax consultants), all Tax Returns with respect to ATS and the
Acquired Subsidiaries for taxable periods ending on or prior to the Closing Date
and required to be filed thereafter (the “Prior Period Returns”). FSAC shall
provide a draft copy of such Prior Period Returns to the Shareholders’
Representative for its review at least fifteen (15) Business Days prior to the
due date thereof. The Shareholders’ Representative shall provide its comments to
FSAC at least five Business Days prior to the due date of such returns and FSAC
shall make all changes requested by ATS in good faith (unless FSAC is advised in
writing by its independent outside accountants or attorneys that such changes
(i) are contrary to applicable Law, or (ii) will, or are likely to, have a
material adverse effect on FSAC or any of its Affiliates (provided that FSAC
agrees to make any such changes notwithstanding the application of this clause
(ii) if the changes are consistent with applicable Law and past practices of the
Companies)). Except as provided in Section 5.11(c), and only to the extent such
Taxes have not been accrued or otherwise reserved for on the Closing Balance
Sheets (and specifically reflected in Closing Net Working Capital), the Founders
shall pay, or cause to be paid, all Taxes with respect to ATS and the Acquired
Subsidiaries shown to be due on such Prior Period Returns. In the event that the
Founders for any reason fail to make the payment contemplated in the previous
sentence, then FSAC may bring an indemnification claim under ARTICLE IX.

 

(b)         Tax Periods Beginning Before and Ending After the Closing Date.

 

(i)                                         FSAC shall prepare or cause to be
prepared and file or cause to be filed, on a basis reasonably consistent with
past practice, any Tax Returns of ATS and the Acquired Subsidiaries for Tax
periods that begin before the Closing Date and end after the Closing Date
(collectively, the “Straddle Periods” and each a “Straddle Period”). FSAC shall
permit the Shareholders’ Representative to review and comment on each such Tax
Return described in the preceding sentence prior to filing, and FSAC shall make
all changes reasonably requested by ATS in good faith (unless FSAC is
(1) advised in writing by its independent outside accountants or attorneys that
such changes are contrary to applicable Law or (2) will, or are likely to, have
a material adverse effect on FSAC or any of its Affiliates (provided that FSAC
agrees to make any such changes notwithstanding the application of this clause
(2) if the changes are consistent with applicable Law and past practices of the
Companies)). Within fifteen (15) days after the date on which FSAC pays any
Taxes of ATS and the Acquired Subsidiaries with respect to any Straddle Period,
the Founders shall, to the extent such Taxes have not been accrued or otherwise
reserved for on the Closing Balance Sheets (and specifically reflected in the
Closing Net Working Capital), pay to FSAC the amount of such Taxes that relates
to the portion of such Straddle Period ending on the Closing Date (the
“Pre-Closing Tax Period”). In the event that the Founders for any reason fail to
make the payment contemplated in the previous sentence, then FSAC may bring an
indemnification claim under Article IX.

 

(ii)                                      For purposes of this Agreement:

 

68

--------------------------------------------------------------------------------


 

(1)                                  In the case of any gross receipts, income,
or similar Taxes that are payable with respect to a Straddle Period, the portion
of such Taxes allocable to (A) the Pre-Closing Tax Period and (B) the portion of
the Straddle Period beginning on the day next succeeding the Closing Date (the
“Post-Closing Tax Period”) shall be determined on the basis of a deemed closing
at the end of the Closing Date of the books and records of ATS.

 

(2)                                  In the case of any Taxes (other than gross
receipts, income, or similar Taxes) that are payable with respect to a Straddle
Period, the portion of such Taxes allocable to the portion of the Straddle
Period prior to the Closing Date shall be equal to the product of all such Taxes
multiplied by a fraction the numerator of which is the number of days in the
Straddle Period from the commencement of the Straddle Period through and
including the Closing Date and the denominator of which is the number of days in
the entire Straddle Period; provided, however, that appropriate adjustments
shall be made to reflect specific events that can be identified and specifically
allocated as occurring on or prior to the Closing Date (in which case the
Founders shall be responsible for any Taxes related thereto) or occurring after
the Closing Date (in which case, FSAC shall be responsible for any Taxes related
thereto).

 

(iii)                                   FSAC shall be responsible for (A) any
and all Taxes with respect to the Pre-Closing Tax Period of any applicable
Straddle Period to (but only to) the extent such Taxes have been accrued or
otherwise reserved for on the Closing Balance Sheet and (B) any Taxes with
respect to the Post-Closing Tax Period of the Straddle Periods.

 

(c)          Cooperation on Tax Matters.

 

(i)                                     FSAC and the Founders shall cooperate
fully, as and to the extent reasonably requested by any party, in connection
with the filing of Tax Returns pursuant to this Section and any audit,
litigation, or other proceeding with respect to Taxes. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information reasonably relevant to any such audit, litigation, or
other proceeding and making their respective employees, outside consultants and
advisors available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. FSAC and the
Founders agree (A) to retain all books and records with respect to Tax matters
pertinent to ATS and the Acquired Subsidiaries relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by FSAC or the Shareholders’
Representative, any extensions thereof) of the respective taxable periods, and
to abide by all record retention agreements entered into with any taxing
authority, and (B) to give the other reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other so requests, FSAC or the Founders, as the case may be, shall allow one of
the others to take possession of such books and records.

 

(ii)                                  FSAC and the Founders further agree, upon
request, to use their best efforts to obtain any certificate or other document
from any Governmental Authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby).

 

69

--------------------------------------------------------------------------------


 

(iii)                               FSAC and the Founders further agree, upon
request, to provide the other party with all information that either party
may be required to report pursuant to Section 6043 of the Code and all Treasury
Department Regulations promulgated thereunder.

 

(iv)                              The Shareholders shall provide to FSAC for its
review and approval all material related to the securing of shareholder approval
under section 280G of the Code for the parachute payments identified on
Schedule 3.29. Such material shall be provided to FSAC at least five business
days prior to the obtaining of such shareholder approval. The Shareholders and
FSAC agree that all documents related to such shareholder approval must be
mutually agreed to by the Shareholders Representative and FSAC.

 

(d)                                 Certain Taxes. All transfer, documentary,
sales, use, stamp, registration and other such Taxes and fees (including any
penalties and interest) incurred in connection with the Contemplated
Transactions (including any transfer or similar tax imposed by any governmental
authority) shall be shared equally between FSAC on the one hand and the Founders
on the other, and each shall be responsible for one-half of such Taxes. The
party required by Law to do so will file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees, and, if required by applicable Law, the
other parties will join in the execution of any such Tax Returns and other
documentation.

 

(e)                                  Indemnification and Tax Contests. FSAC’s
and the Founders’ indemnification obligations with respect to the covenants in
this Section 5.11 together with the procedures to be observed in connection with
any Tax Contest shall be governed by Article IX.

 

5.12                           Public Announcements.

 

None of FSAC, ATS, any of the Acquired Subsidiaries or the Shareholders, will
issue any press release or make any public statement with respect to this
Agreement or the Contemplated Transactions, or disclose the existence of this
Agreement to any Person or entity, prior to the Closing and, after the Closing,
will not issue any such press release or make any such public statement without
the prior consent of the other parties (which consent shall not be unreasonably
withheld or delayed), subject to any applicable disclosure obligations pursuant
to Applicable Law provided that if FSAC proposes to issue any press release or
similar public announcement or communication in compliance with any such
disclosure obligations and related to the Contemplated Transactions, FSAC shall
use commercially reasonable efforts to consult in good faith with the
Shareholders’ Representative before doing so.

 

5.13                           Communications with Customers and Suppliers.

 

The Shareholders Representative and FSAC will mutually agree upon all
communications with suppliers and customers of ATS relating to this Agreement
and the Contemplated Transactions prior to the Closing Date.

 

70

--------------------------------------------------------------------------------


 

5.14                            Stifel Agreement.

 

All compensation due Stifel with respect to the Contemplated Transactions
(collectively, the “Stifel Fees”), whether under the Stifel Agreement or
otherwise, is the Founders’ responsibility. The Founders’ shall deliver to FSAC
at the Closing a release signed by Stifel and in form reasonably satisfactory to
FSAC (the “Stifel Release”) confirming that the Stifel Fees have been paid in
full and releasing ATS, the Acquired Subsidiaries and FSAC from all liability
with respect to the Stifel Agreement (other than indemnification claims that
may be brought by Stifel against ATS or the Acquired Subsidiaries under the
terms of the Stifel Agreement and other than with respect to 2.5% of any
payments of the 2007/2008 or the 2008 Additional Earn Outs which shall be due
and payable to Stifel). The Founders hereby agree to indemnify and hold FSAC
harmless from and against any indemnification claims brought by Stifel (or any
person or entity bringing an indemnification claim through Stifel) under or with
respect to the Stifel Agreement.

 

5.15                            Notification of Certain Matters; Update of
Disclosure Schedules.

 

(a)                                     Notification of Certain Matters. The
Founders (and Harry Katrivanos to the extent of his individual representations
and warranties made in this Agreement) and ATS shall give prompt notice to FSAC
and FSAC shall give prompt notice to the Shareholders and ATS, of (i) the
occurrence or non-occurrence of any event the occurrence or non-occurrence of
which would cause any representation or warranty contained in this Agreement to
be untrue or inaccurate in any material respect at or prior to the Closing Date,
and (ii) any material failure of ATS, the Acquired Subsidiaries, the
Shareholders, or FSAC, as the case may be, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, subject to Sections 5.15(b) and 9.2(f), that the
delivery of any notice pursuant to this Section 5.15(a) shall not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.

 

(b)                                    Update of Disclosure Schedules. The
Shareholders and ATS may, at their option, but no later than three (3) Business
Days prior to the Closing, deliver to FSAC the Disclosure Schedules updated to
the date of Closing (the “Updated Disclosure Schedules”), except where the
disclosures or information therein are as of a specified date which disclosures
and information shall remain as of such date. Any Updated Disclosure Schedules
shall be prepared in a manner such that the Updated Disclosure Schedules clearly
indicates differences between the Disclosure Schedules as delivered on this date
of this Agreement and the Updated Disclosure Schedules. If Updated Disclosure
Schedules are delivered by ATS, such Updated Disclosure Schedules shall not
alter the representations and warranties of the Shareholders and ATS as set
forth in this Agreement and the Disclosure Schedules, provided, however, that
liabilities under Section 9.2(b) in respect of representations and warranties
that are affected by the Updated Disclosure Schedules shall be limited as set
forth in Section 9.2(f).

 

5.16                            Discontinued Business Line and Certain Other
Matters

 

(a)                                   Discontinued Operations. ATS has
discontinued its ATSI business line (the “Discontinued Business Line”, and the
products and services of the Discontinued Business Line, the “Discontinued
Products”). The ATSI business lines is treated as discontinued

 

71

--------------------------------------------------------------------------------


 

operations in the Interim Financial Statements, in accordance with GAAP. The
Founders and ATS jointly and severally represent and warrant to FSAC that the
accounting for the Discontinued Business Line as discontinued operations, as
reflected in the Interim Financial Statement, reflects, to the Knowledge of ATS,
adequate reserves in relation to such operations (including all obligations
under the Stock Purchase Agreement dated November 30, 2005 pursuant to which ATS
sold its former subsidiary, ATSI, to NTMI Acquisition Co., and the
indemnification obligations related to the warranty claim brought by the City of
Statesville, North Carolina against ATSI), including, without limitation,
appropriate estimates of expenses to be incurred in connection with the
operations of such discontinued operations after the respective dates of
treatment as discontinued operations through the respective dates of cessation
of operations, in accordance with GAAP. The Estimated Closing Balance Sheet will
also reflect such reserves, including such adjustments as may be required as of
the Closing Date as a result of changes in circumstances and estimates since the
date of the Interim Financial Statements.

 

(b)                                 Maximus Subcontract. ATS has entered into a
time and material price subcontract with Maximus, Inc. to provide certain
software and services in support of Maximus’ prime contract with the State of
Connecticut (the “Maximus Subcontract”). ATS’ performance of the Maximus
Subcontract to date has been at a loss. The Founders and ATS jointly and
severally represent and warrant to FSAC that the Interim Financial Statements
reflect ATS’ good faith estimate to complete work under the Maximus Subcontract,
and reserves in accordance with GAAP, such that, apart from the reserves
reflected in the January 2006 Interim Financial Statements, ATS does not
reasonably expect to incur additional losses under the Maximus Subcontract. The
Estimated Closing Balance Sheet will also reflect such reserves, including such
adjustments as may be required as of the Closing Date as a result of changes in
circumstances and estimates since the date of the Interim Financial Statements.
If the Maximus Subcontract is terminated prior to Closing upon terms and
conditions reasonably acceptable to FSAC, this Agreement shall be amended to
omit this Section 5.15(b).

 

(c)                                  Self Insured Plans. The Estimated Closing
Balance Sheet will reflect a reserve, estimated on the basis of past experience
and experience through the Closing Date, which will reflect the estimated cost
of ATS’ self-insurance under the Self Insured Plans through the Closing Date.
ATS will fully disclose to FSAC the basis of the computation of the reserves for
the Self Insured Plans reflected in the Estimated Closing Balance Sheet. ATS is
in the process of replacing the Self Insured Plans with fully insured plans. In
connection with this replacement, ATS will be required to purchase an insurance
“tail” for run-off liability. The Founders shall jointly and severally indemnify
FSAC, subject to the limitations set forth in ARTICLE IX on the indemnification
obligations of the Founders, for the amount of medical claims and related
administrative costs arising in respect of the run-off period to the extent they
exceed accrued reserves therefor as of the Closing Date and are not covered by
the “tail” or “stop loss” insurance. To the extent that medical claims and
related administrative costs arising in respect of the run-off period that are
not covered by the applicable insurance are less than the reserve therefor
reflected on the Closing Balance Sheet, the excess shall be refunded to the
Shareholders, pro rata in accordance with the Shareholders’ Proportionate
Interests.

 

(d)                                 Hawaiian Proposal. In connection with the
submission of the Hawaiian Proposal, ATS has established an office in Honolulu,
Hawaii (the “Hawaiian Office”). The Hawaiian Proposal was submitted on or about
November 8, 2005. ATS intends to close the

 

72

--------------------------------------------------------------------------------


 

Hawaiian Office if the Hawaiian Proposal is not selected by the United States
Air Force as the winning proposal. If the Hawaiian Proposal is not selected by
the United States Air Force as the winning proposal, subject to the limitations
set forth in ARTICLE IX on the indemnification obligations of the Founders, the
Founders shall jointly and severally indemnify FSAC for all costs of closing the
Hawaiian Office including, but not limited to all (i) rent and other expenses
due during the balance of the term of the lease (expiring November 30, 2007) for
the Hawaiian Office and (ii) reasonable actual costs of closing the Hawaiian
Office.

 

5.17                            Certain Transfers at Closing.

 

(a)                                  ATS currently leases certain automobiles
for use by the Founders in connection with ATS’ business. As of the Closing, ATS
shall transfer the leases of the automobiles to the Founders currently using the
automobiles, and such Founder shall assume and be responsible for all payments
and obligations under such lease from and after Closing.

 

(b)                                 ATS currently subscribes to season tickets
for the Washington Redskins. After Closing ATS no longer will need such tickets
for business purposes, and if Delmar Lewis wishes to use the tickets from and
after Closing, FSAC agrees to cooperate with him to cause ATS to transfer or
make available the tickets to him through the current term of the subscription;
provided that he assumes and pays all costs associated with the tickets.

 

(c)                                  ATS currently maintains split-dollar life
insurance policies on the lives of the respective Founders, as disclosed on
Schedule 3.30(a) of the Disclosure Schedules. As of the Closing, ATS shall
transfer such policies to the respective Founders upon whose lives the insurance
is based, and each such Founder shall assume and be responsible for all payments
and obligations under his respective insurance policy from and after Closing.

 

5.18                            Certain Post Closing Covenants of FSAC.

 

(a)                              Subject to the remainder of this Section 5.18,
FSAC hereby covenants and agrees that during the various Earn Out periods set
forth in Section 2.2(c) FSAC shall use reasonable efforts to continue the
business and operations of ATS and the Acquired Subsidiaries in the ordinary
course and, to the extent consistent therewith, to maintain ATS’ and the
Acquired Subsidiaries’ respective relationships with customers, employees,
suppliers, and others having business dealings with ATS and the Acquired
Subsidiaries. Without limiting the generality of the preceding sentence, FSAC
shall, during the various Earn Out periods set forth in Section 2.2(c), except
as may otherwise be agreed upon in writing by the Shareholders’ Representative:

 

(i)                                         use commercially reasonable efforts
to cause the Companies to enter into contracts in connection with their sales
pipelines as of the Closing;

 

(ii)                                      make available to the Companies
capital sufficient, consistent with past practice, for working capital purposes
and other business needs;

 

(iii)                                   not take or permit to be taken any
action that would result in it not being possible to account for the operations
of the Companies in a manner consistent with paragraph (c) below;

 

73

--------------------------------------------------------------------------------


 

(iv)                                  not permit any or all of the Companies to
be merged or otherwise combined with any other entity (except for one or more of
the other Companies);

 

(v)                                     not take any action to terminate or
reduce the base compensation of Leon Perry, Doug Manning or Martin Gillepsie, it
being recognized that FSAC intends to make such persons participants in an ATS
key employee protection plan that will be put in effect immediately after the
Closing; and

 

(vi)                                  not, except on behalf of any of the
Companies, solicit business of the type in which any of the Companies are
engaged from any specific contracting unit of a Person that is or at any time
during the preceding twelve (12) months was a customer of any of the Companies.

 

(b)                             FSAC agrees and acknowledges that the Earn Out
payments will be calculated in accordance with the methodology and procedures
set forth in Section 2.2(c). In furtherance of such methodology and procedures,
FSAC agrees that, except as may otherwise be agreed upon in writing by the
Shareholders’ Representative, during the various Earn Out periods set forth in
Section 2.2(c):

 

(i)                                         the Companies will not be charged
with any FSAC corporate overhead (except to the extent FSAC provides, or
otherwise bears the cost of, services to the Companies) or any incremental costs
not consistent with historical norms or past practices of the Companies prior to
the Closing Date, provided that this clause (i) shall not be interpreted to (w)
prohibit the replacement of personnel who do not remain with the Companies
following the Closing or other actions reasonably designed to increase or
maintain EBITDA levels, (x) prevent the recognition of increased costs due to
changes in general cost levels related to the conduct of the Companies’
business, (y) prevent the recognition of uncontrollable increased costs that
arise out of the conduct of the Companies’ business after the Closing, or (z)
prohibit the incurrence of costs that may be passed on to customers or otherwise
do not have a material effect on EBITDA;

 

(ii)                                      prior to the use by a business unit of
FSAC or any of its Affiliates (other than any of the Companies) (each a
“Business Unit”) of any employee of any of the Companies (other than incidental
use that does not interfere with the performance of the employee’s normal
duties) on a bid, proposal or other business development activity or a project
of a Business Unit where the revenue therefrom would not otherwise be included
in the calculation of EBITDA pursuant to Section 2.2(c), FSAC and the
Shareholders’ Representative shall negotiate in good faith and agree as to the
costs of such employee(s) of any of the Companies that will be reimbursed to the
Companies, or the portion of revenue generated by the utilization of such
employee(s) of any of the Companies (less applicable direct costs) on such
Business Unit’s project would be attributable to the Companies, as the case
may be, for purposes of the calculation of EBITDA pursuant to Section 2.2(c);
and

 

(iii)                                   if any opportunity arises that is not
covered by clause (ii) of this paragraph (b) and that could reasonably be
allocated either to a Business Unit or any of the Companies, FSAC will give due
consideration to the interests of the Companies and the Shareholders and will
allocate the opportunity in a manner that is reasonable and fair to all parties.

 

74

--------------------------------------------------------------------------------


 

(c)                              FSAC recognizes that, in order to compute the
amounts that may be due to the Shareholders as the October 2006 Earn Out Payment
and the April 2007 Earn Out Payment, it will be necessary for FSAC to maintain
accounting records with respect to the operations previously conducted by ATS
and the Acquired Subsidiaries (other than the Discontinued Business Line) in a
manner that permits FSAC to compute fairly the October 2006 Earn Out Payment and
the April 2007 Earn Out Payment.

 

(d)                             Subject to compliance with the covenants set
forth herein, this Section 5.18 shall not be interpreted to prevent FSAC from
making operational changes with respect to ATS and the Acquired Subsidiaries.

 

5.19                            Cooperation in Connection with Proxy Materials.

 

ATS and the Founders will, and will cause their respective Representatives to,
fully cooperate with FSAC in connection with the preparation of proxy materials,
to be filed with the SEC and mailed to the stockholders of FSAC seeking approval
of the Contemplated Transactions by the FSAC stockholders (such proxy materials,
in the form mailed to the FSAC stockholders, the “Proxy Materials”). Without
limiting the generality of the foregoing, ATS and the Founders and their
respective Representatives shall review and provide information to FSAC for
inclusion in the Proxy Materials describing the business and affairs of ATS and
the Acquired Subsidiaries, including financial statements of ATS, and the
Acquired Subsidiaries. Further, ATS will cause Grant Thornton, LLP to deliver to
FSAC, as of the date of the Proxy Materials and at the expense of FSAC, letters,
addressed to FSAC, in form and substance satisfactory to FSAC and consistent
with SAS No. 72, containing statements and information of the type customarily
included in auditors’ “comfort letters” with respect to the audited financial
statements, unaudited interim financial statements, unaudited pro forma
financial information and other financial information of ATS included in the
Proxy Materials.

 

5.20                            Delivery of Financial Statements.

 

From and after the Closing and until the earlier of the payment of the
April 2007 Earn Out Payment and the final determination that no such payment is
due, FSAC will provide to the Shareholders’ Representative, on behalf of the
Shareholders, such unaudited financial statements as FSAC prepares, with respect
to the operations conducted by ATS and the Acquired Subsidiaries (other than the
Discontinued Product Line), prior to the Closing Date, in the ordinary course of
business. The monthly financial information referenced in the previous sentence
(i) will be prepared internally, (ii) may, or may not be prepared in accordance
with, or otherwise be in conformity with GAAP, (iii) if not prepared in
accordance with GAAP then will not be adjusted for GAAP and (iv) shall be made
delivered to the Shareholders’ Representative within six (6) days after they are
prepared.

 

5.21                            Insurance Coverage for Founders and their
Spouses.

 

From and after the Closing and until the fifth anniversary of the Closing Date,
the Founders and their spouses shall be permitted to maintain coverage under the
medical, dental, vision and other health insurance of ATS provided that (a) ATS
enters into a health insurance plan permitting the same prior to the Closing
Date and (b) all premiums and costs of every kind

 

75

--------------------------------------------------------------------------------


 

and nature are the responsibility of the Founder(s) electing to obtain this
medical coverage, provided such aggregate premiums and costs shall not exceed
the cost of such coverage if it were provided pursuant to Federal COBRA
benefits.

 

5.22                            Collection Efforts and Assignment of
Receivables.

 

FSAC covenants and agrees with the Shareholders to use, or to cause ATS to use,
best efforts to collect all receivables of ATS and each of the Acquired
Subsidiaries. If and to the extent any one or more of the FSAC Indemnities makes
a claim for indemnification pursuant to Section 9.2(b) with respect to such a
receivable, FSAC shall, or shall cause ATS to, as applicable, assign to the
Founders pro rata in accordance with the Founders’ Proportionate Interests) all
right, title and interest (including all causes of action with respect thereto)
in and to such receivable. In the event that any receivables are assigned by ATS
to the Founders pursuant to this Section 5.22, the Founders agree to use
reasonable efforts to coordinate any collection efforts with respect to
collection of those receivables.

 

5.23                            Accounting Method Taxes.

 

Effective as of November 1, 2004 the Companies changed their method of
accounting from cash to accrual resulting in an associated tax liability of
approximately Seven Million One Hundred Fifty Thousand Dollars ($7,150,000)
payable in four installments of approximately One Million Seven Hundred
Eighty-Seven Thousand Dollars ($1,787,000) each payable over the Companies’ tax
years commencing in 2004, 2005, 2006 and 2007 (the “Accounting Method Tax”) of
which approximately One Million Seven Hundred Eighty-Seven Thousand Dollars
($1,787,000) has been paid in connection with Companies’ Tax returns for the Tax
year commencing in 2004 and of which approximately Five Million Three Hundred
Sixty-Two Thousand Dollars ($5,362,000) remains outstanding. Pursuant to
Section 2.2(a) the Accounting Method Tax Escrow has been established to pay the
Accounting Method Tax. As and when installments of the Accounting Method Tax are
due (which with respect to any such installment shall mean the date that is 2 ½
months after the fiscal year end with respect to which such installment is
payable), FSAC and the Shareholders’ Representative shall cause to be
distributed from the Accounting Method Tax Escrow to FSAC an amount (each
distribution being hereinafter referred to as an “Accounting Method Tax
Distribution”) equal to the Accounting Method Tax installment then payable for
the current tax period as reduced, on a dollar for dollar basis, by the NOLs
used by the Companies in the then current tax period (the amount by which
Accounting Method Taxes are reduced by NOLs in any applicable tax period is
hereinafter referred to as the “NOL Reduction”). As and when FSAC and the
Shareholders’ Representative cause an Accounting Method Distribution to be made
they shall also instruct the Escrow Agent to distribute from the Accounting
Method Tax Escrow to the Shareholders’ Representative an amount equal to the
applicable NOL reduction, if any, used to calculate the applicable Accounting
Method Tax Distribution. Upon final payment of the Accounting Method Tax, the
remaining balance in the Accounting Method Tax Escrow, if any shall be
distributed to the account(s) designated by the Shareholders’ Representative in
accordance with the Accounting Method Tax Escrow Agreement. The Shareholders’
Representative shall be responsible for directing the distribution of any
Accounting Method Tax Distribution (pro-rata in proportion to the Founders’
Proportionate Interests) and the Escrow Agent shall be entitled to fully rely on
such directions. Any earnings on the Accounting Method Tax Escrow Funds, net of

 

76

--------------------------------------------------------------------------------


 

escrow expenses and taxes, shall be paid, pro rata to the Founders in accordance
with their respective Founders’ Proportionate Interests. For the avoidance of
doubt, notwithstanding anything in ARTICLE IX to the contrary, any Accounting
Method Tax payable pursuant to this Section 5.23 shall first be paid from the
Accounting Method Tax Escrow.

 

5.24                           E-Mail Access Through ATS.

 

For a period of six (6) months following the Closing FSAC will cause ATS to make
available to Rumsey the use of his existing e-mail account through the ATS
network.

 

ARTICLE VI
Deliveries by All Parties at Closing

 

6.1                                 Conditions to All Parties Obligations.

 

The obligations of the parties to consummate the Contemplated Transactions are
subject to the fulfillment prior to or at the Closing of each of the following
conditions (any or all of which may be waived by the parties):

 

(a)                                  Injunctions. There shall be no order or
injunction of a foreign or United States federal or state court or other
Governmental Authority of competent jurisdiction in effect precluding,
restraining, enjoining or prohibiting consummation of the Contemplated
Transactions or otherwise materially limiting or restricting ownership or the
operation of the Acquired Business;

 

(b)                                 Statutes; Consents. No statute, rule, order,
decree or regulation shall have been enacted or promulgated after the date
hereof by any Governmental Authority of competent jurisdiction which prohibits
the consummation of the Contemplated Transactions or otherwise materially limits
or restricts ownership or operation of the business of ATS or the Acquired
Subsidiaries and all foreign or domestic governmental consents, orders and
approvals required for the consummation of the Contemplated Transactions as set
forth on Schedule 6.1(b) of the Disclosure Schedules, shall have been obtained
and shall be in effect at the Closing and shall not materially limit or restrict
ownership or the operation of the business of ATS and the Acquired Subsidiaries;

 

(c)                                  Escrow Agreements. Each of the parties
hereto, together with the Escrow Agent, shall have entered into the Escrow
Agreements;

 

(d)                                 Litigation. No litigation regarding this
Agreement or the Contemplated Transactions shall have commenced or be pending or
threatened; and

 

(e)                                  Hart-Scott-Rodino. All applicable waiting
periods (and any extensions thereof) under the Hart-Scott-Rodino Act shall have
expired or otherwise been terminated.

 

6.2                                 Conditions to the Shareholders Obligations.

 

The obligations of the Shareholders to consummate the Contemplated Transactions
are subject to the fulfillment at or prior to the Closing of each of the
following

 

77

--------------------------------------------------------------------------------


 

conditions (any or all of which may be waived in whole or in part by the
Shareholders’ Representative):

 

(a)                                  Representations and Warranties. The
representations and warranties of FSAC in this Agreement shall be true and
correct in all material respects as of the date when made and at and as of the
Closing Date as though such representations and warranties were made at and as
of the Closing Date, except for changes permitted under or contemplated by this
Agreement.

 

(b)                                 Performance. FSAC shall have performed and
complied with all agreements, obligations, covenants and conditions required by
this Agreement to be so performed or complied with by FSAC at or prior to the
Closing.

 

(c)                                  Deliveries. The Shareholders shall have
received the deliveries contemplated by Article VIII.

 

(d)                                 Certain Transfers. The transfers
contemplated by Section 5.17(c) shall have been completed.

 

6.3                                 Conditions to FSAC’s Obligations.

 

The obligations of FSAC to consummate the Contemplated Transactions are subject
to the fulfillment at or prior to the Closing of each of the following
conditions (any or all of which may be waived in whole or in part by FSAC):

 

(a)                                  Representations and Warranties. The
representations and warranties of the Shareholders and ATS in this Agreement
shall be true and correct in all material respects as of the date when made and
at and as of the Closing Date as though such representations and warranties were
made at and as of the Closing Date, except for those representations and
warranties which address matters only as of a particular date (which will be
true and correct in all material respects only as of such date), and except for
changes permitted under or contemplated by this Agreement.

 

(b)                                 Performance. The Shareholders and ATS shall
have performed and complied with all agreements, obligations, covenants and
conditions required by this Agreement to be so performed or complied with by the
Shareholders and ATS at or prior to the Closing.

 

(c)                                  No Material Adverse Change. From
October 31, 2005 until the Closing Date, there shall have been no material
adverse change, or the occurrence of an event that has resulted or can
reasonably be expected to result in such a change, in the business, operations,
properties, contracts, customer relations or condition, financial or otherwise,
of ATS, other than changes expressly permitted under or contemplated by this
Agreement.

 

(d)                                 Deliveries. FSAC shall have received the
deliveries contemplated by Article VII.

 

78

--------------------------------------------------------------------------------


 

(e)                                  Matters Referred to in Disclosure
Schedules. All matters, if any, referred to in the Disclosure Schedules as being
taken, in process, or intended to be taken shall have been completed to the
reasonable satisfaction of FSAC.

 

(f)                                    Approval by FSAC Shareholders. Approval
of the Contemplated Transactions by the FSAC Shareholders.

 

(g)                                 No Outstanding Options, Warrants etc. All of
the outstanding Options shall be deemed exercised or cancelled immediately
following the Closing and shall be of no further force or effect and each of the
Option Holders shall have executed and delivered to FSAC an Option Holder
Release in the form attached hereto as Exhibit I (each an “Option Holder
Release” and collectively the “Option Holder Releases”). There shall be no
outstanding subscriptions, options, warrants, conversion rights or other rights,
securities, agreements or commitments relating to, or obligating ATS or any of
the Acquired Subsidiaries to issue, sell or otherwise dispose of, shares of the
Capital Stock of ATS or any of the Acquired Subsidiaries, or any securities or
obligations convertible into, or exercisable or exchangeable for, any shares of
the Capital Stock of ATS or any of the Acquired Subsidiaries.

 

(h)                                 Change in Control Releases. All of the
Change In Control Agreements are terminated and Change In Control Release in the
forms attached as Exhibits J–1 through J-3 (each a “Change In Control Release”
and collectively the “Change In Control Releases” shall have been executed and
delivered to FSAC.

 

(i)                                     Certain Indebtedness. All Indebtedness
of the Companies and their Subsidiaries (including, but not limited to,
Indebtedness owed by any one or more of the Companies to officers and directors
of the Companies), and all Indebtedness owed by any officers and directors to
the Companies, shall be paid in full.

 

(j)                                     Founders’ Transaction Costs. Pursuant to
Section 5.8, the Founders’ Transaction Costs shall be paid in full.

 

(k)                                  Comfort Letters. FSAC shall have received
“comfort letters,” in customary form, from Grant Thornton, LLP dated the date of
the Proxy Materials and the Closing Date (or such other date or dates reasonably
acceptable to FSAC) with respect to certain financial statements and other
financial information included in the Proxy Statement as contemplated by
Section 5.19.

 

(l)                                     City of Statesville Litigation. A
release in form reasonably satisfactory to FSAC to the effect that the
litigation (the “City of Statesville Litigation”) brought by the City of
Statesville, North Carolina against Advanced Technology Systems
International, Inc., formerly a subsidiary of ATS, has been resolved (the “City
of Statesville Release”) and the City of Statesville Litigation is dismissed
with prejudice.

 

(m)                               Stifel Release. The execution and delivery to
FSAC of the signed Stifel Release.

 

79

--------------------------------------------------------------------------------

 


 

(n)                                 Letters of Credit of ATS and ATSI.
Terminations of the two letters of credit issued each in the amount of
$158,208.00 in September of 2005 by United Bank for the account of Advanced
Technology Systems International, Inc., a former wholly-owned subsidiary of ATS
that was sold to NMTI in November of 2005, in a form reasonably satisfactory to
FSAC.

 

(o)                                 ATSI GSA Schedule Contract. ATS shall use
its best efforts to cause ATSI to update the listing of ATSI’s Contract
No. GS-25F-0078M in the General Services Administration Schedules e-Library
website to reflect ATSI’s new address and not the address of ATS, and provide
evidence of such update in a form reasonably satisfactory to FSAC.

 

(p)                                 Medical Insurance Claims. Subject to
applicable privacy requirements and to the extent such information is reasonably
available, ATS shall provide a reasonably detailed description of its claims
experience in respect of medical insurance since January 1, 2004.

 

ARTICLE VII
Deliveries by Shareholders and ATS at Closing

 

On the Closing Date, the Founders (and where specified, Harry Katrivanos) and/or
ATS shall deliver or cause to be delivered to FSAC:

 

7.1                                 Founders’ and ATS’ Closing Certificate.

 

A certificate in the form attached hereto as Exhibit K, dated as of the Closing
Date, signed by the Founders and ATS certifying that:

 

(i)                                     the Shareholders, ATS, and the all of
the Acquired Subsidiaries respectively have performed and complied with all
agreements, obligations, covenants and conditions required by this Agreement to
be so performed or complied with by each of them, as applicable at or prior to
the Closing;

 

(ii)                                  from the Effective Date until the Closing
Date, there has been no material adverse change, or the occurrence of an event
that has resulted or can reasonably be expected to result in such a change, in
the business, operations, properties, contracts, customer relations or
condition, financial or otherwise, or prospects of ATS and each of the Acquired
Subsidiaries, other than changes expressly permitted under or contemplated by
this Agreement;

 

(iii)                               no suit, action, investigation or other
proceeding is pending or threatened before any Governmental Authority that seeks
to restrain, prohibit or obtain damages or other relief in connection with this
Agreement or consummation of the Contemplated Transactions or that questions the
validity or legality of such transactions;

 

(iv)                              this Agreement, the execution and delivery of
all of the Transaction Documents and the consummation of the Contemplated
Transactions have been approved by all necessary shareholders and corporate
actions on the part of ATS (with copies of

 

80

--------------------------------------------------------------------------------


 

all resolutions to be attached to the certificate and to be certified as true
and correct in the certificate); and

 

(v)                                 the representations and warranties of ATS
and the Shareholders set forth in this Agreement are true and correct as of the
Closing Date (unless the representation or warranty by its terms is made as of a
specific date).

 

7.2                                 Certificate of Shares.

 

Certificates representing all of the outstanding Shares duly endorsed in blank
or accompanied by blank stock powers, by the Founders and Harry Katrivanos.

 

7.3                                 Consents.

 

Copies or other evidence reasonably satisfactory to Buyer of the consents and
approvals referred to in Section 6.1(b).

 

7.4                                 Estimated Closing Balance Sheet.

 

The Estimated Closing Balance Sheet not less than two (2) Business Days prior to
the Closing Date pursuant to Section 2.3(b).

 

7.5                                 Resignations of Directors and Officers.

 

Written resignations, dated as of the Effective Date, of all directors and
officers of ATS and each of the Acquired Subsidiaries.

 

7.6                                 Termination of Credit Facility/Facilities.

 

Evidence satisfactory to FSAC that all amounts outstanding under any credit or
loan agreements between United Bank and related agreements and notes have been
paid in full or will be paid in full from proceeds of the Contemplated
Transaction and that documentation providing for the release of all Liens on the
assets of ATS and the Acquired Subsidiaries is available for filing immediately
after the Closing.

 

7.7                                 Release of Liens.

 

Except as otherwise contemplated by Section 7.9, evidence satisfactory to FSAC
that all Liens on ATS’ and each of the Acquired Subsidiaries’ assets have been
released or terminated, as the case may be.

 

7.8                                 Certificate as to Certain Tax Matters
(FIRPTA).

 

With respect to ATS and each of the Acquired Subsidiaries, statements,
substantially in the form attached hereto as Exhibit L, that meet the
requirements of Sections 1.1445-2(c)(3) and 1.897-2(h) of the Treasury
Regulations and certify that such corporation is not and has not been a United
States real property holding corporation (as defined in Section 

 

81

--------------------------------------------------------------------------------


 

897(c)(2) of the Code) during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.

 

7.9                                 Stock Consideration Election; Acquisition
Agreement; and Registration Rights Agreement.

 

If either or both of the Founders elect to receive Stock Consideration then
(a) an Acquisition Agreement executed and delivered by each such Founder
receiving Stock Consideration and (b) the Registration Rights Agreement executed
and delivered by each of the such Founder receiving Stock Consideration.

 

7.10                           Option Holder Releases.

 

Delivery of the fully executed Option Holder Releases.

 

7.11                           Change In Control Releases.

 

Delivery of the fully executed Change In Control Releases.

 

7.12                           Comfort Letters.

 

Delivery of “Comfort letters” in customary form, from Grant Thornton, LLP dated
the date of the Proxy Materials and the Closing Date (or such other date, or
dates reasonably acceptable to FSAC) with respect to certain financial
statements and other financial information included in the Proxy Statement as
contemplated by Section 5.19.

 

7.13                           City of Statesville Release.

 

Delivery of the fully executed City of Statesville Release.

 

7.14                           Stifel Release.

 

Delivery of the fully executed Stifel Release.

 

7.15                           Updated Disclosure Schedules.

 

At the option of the Shareholders, delivery of the Updated Disclosure Schedules
pursuant to Section 5.15(b).

 

7.16                           Further Instruments.

 

Such further instruments of assignments, conveyance or transfer or other
documents of further assurance as FSAC may reasonably request.

 

82

--------------------------------------------------------------------------------


 

ARTICLE VIII
Deliveries by FSAC at Closing

 

On the Closing Date, FSAC shall deliver or cause to be delivered to the
Shareholders, or to the Escrow Agent, as applicable:

 

8.1                                 Officer’s Certificate.

 

A certificate in the form attached hereto as Exhibit M, dated as of the Closing
Date, signed by a senior officer of FSAC certifying that:

 

(a)                                     FSAC has performed its obligations and
complied to the extent applicable with all agreements, obligations, covenants
and conditions required by this Agreement to be so performed or complied with by
FSAC at or prior to the Closing;

 

(b)                                    no suit, action, investigation or other
proceeding is pending or threatened before any Governmental Authority that seeks
to restrain, prohibit or obtain damages or other relief in connection with this
Agreement or consummation of the Contemplated Transactions or that questions the
validity or legality of such transactions;

 

(c)                                     this Agreement, the execution and
delivery of all of the Transaction Documents and the consummation of the
Contemplated Transactions have been approved by FSAC’s board of directors (with
copies of all resolutions to be attached to the certificate and to be certified
as true and correct in the certificate); and

 

(d)                                    the representations and warranties of
FSAC set forth in this Agreement are true and correct as of the Closing Date
(unless the representation or warranty is made as of a specific date).

 

8.2                                 Closing Consideration and Escrow Deposits.

 

Pursuant to Section 2.2, the Closing Consideration shall be delivered to the
Shareholders’ Representative and the Escrow Deposits shall be delivered to the
Escrow Agent.

 

8.3                                 Registration Rights Agreement.

 

If some or all of the Shareholders elect to receive Stock Consideration, then
the Registration Rights Agreement executed and delivered by FSAC.

 

8.4                                 Key Employee Employment Agreements.

 

Execution and delivery by FSAC of the Key Employee Employment Agreements.

 

8.5                                 Certain Transfers.

 

The transfers contemplated by Section 5.17(c) shall have been completed.

 

83

--------------------------------------------------------------------------------


 

8.6                                 Further Instruments.

 

Such documents of further assurance as the Shareholders may reasonably request.

 

ARTICLE IX
Survival and Indemnification

 

9.1                                 Survival of Representations and Warranties.

 

(a)                                  Except for the Surviving Representations,
the representations and warranties of the Shareholders and Founders, as
applicable and ATS on the one hand, and FSAC, on the other hand, in this
Agreement or in any certificate or document delivered on or before the Closing
Date, and subsections (a), (b) and (c) of Section 5.16, shall survive any due
diligence investigation by or on behalf of the parties hereto and the Closing
and shall remain effective until April 30, 2008 (the “Survival Date”). After the
expiration of such period, the representations and warranties shall expire and
be of no further force and effect except to the extent that a claim or claims
shall have been asserted by FSAC or the Shareholders, as the case may be, with
respect thereto on or before the expiration of such period, provided however
that the following representations and warranties (collectively the “Surviving
Representations”) shall survive the Survival Date until the date specified
below.

 

(i)                                     Claims for indemnification based on
breaches of representations and warranties of the several Shareholders in
Section 3.11(a) (Title to Shares) shall survive the Survival Date and claims for
indemnification based on breaches of such representations and warranties may be
made at any time following the Closing.

 

(ii)                                  Claims for indemnification based on
breaches of representations and warranties of the Founders and ATS in Sections
3.21 (Compliance with Laws), 3.22 (Environmental Matters), 3.24 (Absence of
Certain Business Practices), 3.28 (ERISA) and 3.29 (Tax Matters) shall survive
the Survival Date and claims for indemnification based on breaches of such
representations and warranties may be made up to the date that is three
(3) months after the expiration of the applicable statute of limitations.

 

(iii)                               Claims for indemnification based on breaches
of representations and warranties of the Founders and ATS in Section 3.18
(Federal and State Government Contracts) with respect to cost reimbursable
Government Contracts shall survive the Survival Date and claims based on
breaches of such representations and warranties may be made up to the date
thirty (30) days after the applicable Governmental Authority has agreed on final
indirect cost rates for any fiscal year that began prior to the Closing Date.

 

(b)                                 The undersigned acknowledge and agree that
the covenants contained in this Agreement, including, but not limited to the
covenants contained in ARTICLE V above shall survive Closing and are unaffected
by this Section 9.1.

 

(c)                                  Any claim for indemnification under
Sections 9.2(a)(i)(A) or 9.2(b)(i)(A) after the expiration of the applicable
survival period above, shall be null and void.

 

84

--------------------------------------------------------------------------------


 

9.2                                 Indemnification.

 

(a)                                  By FSAC.

 

(i)                                         Subject to Section 9.2(g), FSAC
shall protect, defend, indemnify and hold harmless the Shareholders and their
respective agents, representatives, successors and assigns, estates and heirs
(“Shareholders Indemnitees”) from and against any losses, damages and expenses
(including, without limitation, except as provided in Section 9.2(d), reasonable
counsel fees, costs and expenses incurred in investigating and defending against
the assertion of such liabilities (collectively “Losses”)) that may be
sustained, suffered or incurred by the Shareholders Indemnities, and that are
related to (A) any breach by FSAC of its representations and warranties in this
Agreement, (B) any breach by FSAC of its covenants, agreements or obligations
in, or under, this Agreement (including, without limitation, payment of the
Purchase Consideration), (C) Taxes as provided in paragraph (ii) of this
Section 9.2(a) or (D) any liabilities of ATS or the Acquired Subsidiaries
following the Closing other than those liabilities for which the Shareholders
have agreed to indemnify FSAC pursuant to Section 9.2(b) of this Agreement.

 

(ii)                                      The obligations of FSAC under
paragraph (i) of this Section 9.2(a) shall extend to (A) all Taxes with respect
to taxable periods beginning after the Closing Date (including any Taxes with
respect to transactions properly treated as occurring on the day after the
Closing Date pursuant to Treasury Regulations Section 1.1502-76(b)(1)(ii)(B) or
any similar provision of state, local or foreign law) and (B) all Taxes (other
than federal income Taxes) with respect to Straddle Periods.

 

(b)                                 By the Founders and Shareholders.

 

(i)                                         Subject to Sections 9.2(e), 9.2(f),
9.2(h), 9.2(i) and 9.3 the Founders jointly and severally shall protect, defend,
indemnify and hold harmless FSAC, ATS, the Acquired Subsidiaries and their
respective Affiliates, and their officers, directors, employees, agents,
representatives, successors and assigns (“FSAC Indemnitees”) from and against
any Losses that may be sustained, suffered or incurred by FSAC Indemnitees and
that are related to (A) any breach by the Founders or ATS of their respective
representations and warranties in this Agreement, (B) any breach by the Founders
or ATS of covenants and obligations in or under this Agreement, including, but
not limited to the Founders obligations to make payments to FSAC pursuant to
Section 2.3(e) and the Founders’ or ATS’ obligations pursuant to Article V
(including but not limited to Founders’ obligations under Sections 5.7, 5.8,
5.11(a), 5.11(b) and 5.14) (C) Taxes as provided in paragraph (ii) of this
Section 9.2(b), to the extent such Taxes have not been accrued or otherwise
reserved for on the Closing Balance Sheet (it being the intent of the parties
that all of the provisions of this Agreement shall be interpreted to avoid
requiring the Shareholders to pay (or receive a reduction in the Purchase
Consideration) twice for the same Tax).

 

(ii)                                      The obligations of the Founders under
paragraph (i) of this Section 9.2(b) shall extend to (A) all Taxes with respect
to taxable periods ending on or prior to the Closing Date and (B) all Taxes with
respect to Straddle Periods to the extent that such Taxes (1) are allocable to
the period prior to Closing pursuant to Section 5.11(b)(ii) and (2) have not
been

 

85

--------------------------------------------------------------------------------


 

accrued or otherwise reserved for on the Closing Balance Sheet. The obligations
of the Founders under paragraph (i) of this Section 9.2(b) shall also extend to
any Accounting Method Tax, reduced on a dollar for dollar basis by the NOLs used
by the Companies in the Tax period with respect to which such Accounting Method
Tax is to be paid, in excess of the Accounting Method Tax Escrow Funds
regardless of whether such Taxes are imposed for a taxable year beginning
before, on, or after the Closing Date. Any FSAC Indemnitee upon which such
Excess Accounting Method Tax is imposed shall be permitted, solely to the extent
Accounting Method Tax Escrow Funds are no longer available, to recover such
Taxes directly from the General Indemnity Escrow Account. Such obligations shall
be without regard to whether there was any breach of any representation or
warranty under Article III with respect to such Tax or any disclosures that
may have been made with respect to Article III or otherwise. The indemnification
obligations under this paragraph (ii) shall apply even if the additional Tax
liability results from the filing of a return or amended return with respect to
a pre-Closing Date transaction or period (or portion of a period) by FSAC. FSAC
shall not cause or permit ATS or any Acquired Subsidiary to file an amended Tax
Return with respect to any taxable period ending on or prior to the Closing Date
or any Straddle Period unless (y) the Shareholders’ Representative consents in
its sole discretion or (z) FSAC obtains a legal opinion (in form and content
reasonably acceptable to the Shareholders’ Representative) from counsel
reasonably acceptable to the Shareholders’ Representative that such amendment is
legally required to be filed (provided, further, that such legal opinion may not
assume any facts that are disputed in good faith by the Shareholders’
Representative). In the event of any conflict between the provisions of this
Section 9.2(b)(ii) and any other provision of this Agreement, the provisions of
this Section shall control.

 

(iii)                                   Subject to Sections 9.2(e), 9.2(f),
9.2(h), 9.2(i) and 9.3, each of the Shareholders severally and not jointly shall
protect, defend, indemnify and hold harmless the FSAC Indemnitees from and
against any Losses, that may be sustained, suffered or incurred by FSAC
Indemnitees and that are related to any breach by such Shareholder of his or her
representations and warranties in the following Sections of this Agreement:
3.1(a), 3.2(b), 3.3(b), 3.4(b), 3.11(a), 3.32(b) and 3.33(b).

 

(c)                                  Procedure for Third-Party Claims.

 

(i)                                         If any Third-Party Claims shall be
commenced, or any claim or demand shall be asserted (other than audits or
contests with Taxing Authorities relating to Taxes), in respect of which the
Indemnified Party proposes to demand indemnification by Indemnifying Party under
Sections 9.2(a) or 9.2(b), the Indemnified Party shall notify the Indemnifying
Party in writing of such demand and the Indemnifying Party shall have the right
to assume the entire control of the defense, compromise or settlement thereof
(including the selection of counsel), subject to the right of the Indemnified
Party to participate (with counsel of its choice), but the fees and expenses of
such additional counsel shall be at the expense of the Indemnified Party. The
Indemnifying Party will not compromise or settle any such action, suit,
proceeding, claim or demand (other than, after consultation with Indemnified
Party, an action, suit, proceeding, claim or demand to be settled by the payment
of money damages and/or the granting of releases, provided that no such
settlement or release shall acknowledge the Indemnified Party’s liability or
obligate FSAC with respect to activities of ATS) without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld, or delayed.

 

86

--------------------------------------------------------------------------------


 

(ii)                                      Notwithstanding anything to the
contrary contained in this Section 9.2(c), FSAC at its expense shall have the
sole right to control and make all decisions regarding interests in any Tax
audit or administrative or court proceeding relating to Taxes, including
selection of counsel and selection of a forum for such contest, provided,
however, that in the event such audit or proceeding relates to Taxes for which
the Founders are responsible and have agreed to indemnify FSAC, (A) FSAC, ATS,
and the Shareholders shall cooperate in the conduct of any audit or proceeding
relating to such period, (B) the Founders, acting through the Shareholders’
Representative, shall have the right (but not the obligation) to participate in
all facets of such audit or proceeding at the Founders’ expense (including, but
not limited to, the right to be present at all meetings and on all telephone
conversations and to receive copies of all correspondence, emails and other
forms of nonverbal communications related to the Taxes in question), (C) FSAC
shall not enter into any agreement with the relevant taxing authority pertaining
to such Taxes without the written consent of the Shareholders’ Representative,
which consent shall not unreasonably be withheld, and (D) FSAC may, without the
written consent of the Founders, enter into such an agreement provided that FSAC
shall have agreed in writing to accept responsibility and liability for the
payment of such Taxes and to forego any indemnification under this Agreement
with respect to such Taxes.

 

(iii)                                   The parties will keep each other
informed as to matters related to any audit or judicial or administrative
proceedings involving Taxes for which indemnification may be sought hereunder,
including, without limitation, any settlement negotiations. Refunds of Tax
relating to periods ending prior to the Closing Date (or to that portion of a
Straddle Period that is prior to Closing under the principles of
Section 5.11(b)(ii)) shall be the property of the Shareholders, but only to the
extent that such refunds are not attributable to (A) net operating loss or other
carrybacks from periods ending after the Closing Date, or (B) refund claims that
are initiated by FSAC (provided that FSAC gives the Shareholders’ Representative
prior notice of such possible claim and the Shareholders decline to pursue such
refund at its or their own expense); provided, however, that FSAC shall in no
event have an obligation to file or cause to be filed a claim for refund with
respect to any Taxes relating to any period.

 

(iv)                                  Any indemnity payment or payment of Tax by
the Founders or its or their Affiliates as a result of any audit or contest
shall be reduced by the present value of the correlative amount, if any, by
which any Tax of FSAC or its Affiliates is or will be reduced for periods ending
after the Closing Date as a result thereof.

 

(v)                                     The Indemnified Party shall cooperate
fully in all respects with the Indemnifying Party in any defense, compromise or
settlement, subject to this Section 9.2(c) including, without limitation, by
making available all pertinent books, records and other information and
personnel under its control to the Indemnifying Party.

 

(d)                                 Procedure for Direct Claims.

 

(i)                                         Any Direct Claim shall be asserted
by written notice given by the Indemnified Party to the Indemnifying Party (each
a “Direct Claim Notice”). The Indemnifying Party shall have a period of twenty
(20) Business Days from the date of receipt (the “Direct Claim Notice Period”)
within which to respond to a Direct Claim Notice. If the Indemnifying Party does
not respond in writing within the Direct Claim Notice Period, then the
Indemnifying

 

87

--------------------------------------------------------------------------------


 

Party shall be deemed to have accepted responsibility for the claimed
indemnification and shall have no further right to contest the validity of that
claim. If the Indemnifying Party does respond in writing within the Direct Claim
Notice Period, and rejects the claim in whole or in part, the Indemnified Party
shall be free to pursue all remedies under Section 11.11. To the extent that any
FSAC Indemnitees prevail in a Direct Claim (or the Shareholders’ Representative
concedes (on behalf of the Shareholders), or otherwise does not timely respond
to a Direct Claim Notice made by FSAC) then the Direct Claim shall be satisfied
from the General Indemnity Escrow (and the Escrow Agent shall pay to FSAC from
the General Indemnity Escrow the amount of the Direct Claim) with no further
action required by the Shareholders, or the Shareholders’ Representative. In the
event that a Direct Claim is in excess of the General Indemnity Escrow, the
Founders shall be and remain jointly and severally liable for any or all of such
excess, subject to the limitations of this ARTICLE IX, including without
limitation, Sections 9.2(e) and 9.2(f).

 

(ii)                                      Costs Related to Direct Claims.
Notwithstanding anything in this Section 9.2 to the contrary, except as
otherwise may be ordered by a court of competent jurisdiction, the Shareholders
Indemnitees and FSAC Indemnitees shall each bear their own costs, including
counsel fees and expenses, incurred in connection with Direct Claims against
FSAC and the Shareholders, respectively hereunder that are not based upon claims
asserted by third parties.

 

(e)                                  Calculation of Amount of Claims and Losses.
The amount of any claims or losses subject to indemnification under
Section 9.2(b) shall be calculated net of any amounts recovered by FSAC or its
Affiliates (including ATS after the Closing) under applicable insurance policies
held by FSAC or its Affiliates, and FSAC agrees to make or cause to be made all
reasonable claims for insurance under such policies that may be applicable to
the matter giving rise to the indemnification claim hereunder. The amount of any
claims or losses subject to indemnification under Section 9.2(b) shall be
calculated net of the present value of any Tax benefits to FSAC or its
Affiliates (including ATS and the Acquired Subsidiaries after the Closing)
resulting from the matter giving rise to the indemnification claim hereunder
(computed at the highest effective marginal tax rates at which FSAC is then
paying Taxes and limited to the extent that the Tax Benefits can be utilized by
FSAC).

 

(f)                                    Limitations on Rights of FSAC
Indemnitees. Rights of FSAC Indemnitees to indemnification by the Founders and
the several Shareholders for breaches of representations and warranties
hereunder shall be subject to the limitations that (i) FSAC Indemnitees shall
not be entitled to indemnification with respect to a claim or claims of breach
of representation and warranty by the Founders or Shareholders unless the
aggregate amount of all such claims made thereunder exceed $375,000, in which
event the indemnity provided for in this Section 9.2 shall be effective with
respect to the total amount of such damages in excess of $375,000, and (ii) the
Shareholders’ aggregate maximum liability to FSAC Indemnitees under this
Article IX shall not exceed Eleven Million Five Hundred Thousand Dollars
$11,500,000; provided, however, that rights of FSAC Indemnitees to
indemnification by the Founders and the several Shareholders, as applicable, for
breaches of representations and warranties based on facts and circumstances
reflected in the Updated Disclosure Schedules, if any, but not in the Disclosure
Schedules dated as of the date of this Agreement, shall be effective only to the
extent such Losses constitute Disclosure Schedule Update Losses, and such
Disclosure Schedule Update Losses shall be subject to the limitations set forth
in clauses (i) and (ii) of this sentence.

 

88

--------------------------------------------------------------------------------


 

The aforementioned limitations shall not apply to the “Non-Threshold
Indemnifications” as hereinafter defined. For purposes of this Agreement, the
term “Non-Threshold Indemnifications” shall mean and refer collectively to
indemnification liabilities of the Shareholders pursuant to claims based (i) on
the breach of Sections 2.3(e), 5.7, 5.8, 5.11(a), 5.11(b), 5.14, or
5.16(d) (provided that claims based on a breach of Section 5.16(d) shall be
subject to the $11,500,000 limitation set forth above); or (ii) the
representations and warranties of the Shareholders and ATS pursuant to
Section 3.11 (Title), Section 3.28 (ERISA), Section 3.29 (Taxes), D & O
Indemnification Claims pursuant to Section 3.25 or clauses (B), or (C) of
Section 9.2(b)(i); or (iii) claims based on fraud, intentional misrepresentation
or criminal acts on the part of the Shareholders, ATS, the Acquired Subsidiaries
and their respective officers, directors, agents, representative and trustees.

 

(g)                                 Limitations on Rights of Shareholders
Indemnitees. The rights of Shareholders Indemnitees to indemnification by FSAC
for breaches of representations and warranties hereunder shall be subject to the
limitation that Shareholders Indemnitees shall not be entitled to
indemnification with respect to a claim or claims for a breach of representation
and warranty by FSAC unless the aggregate of damages with respect to all such
claims exceeds $100,000, in which event the indemnity provided for in this
Section 9.2 shall be effective with respect to the amount of such damages. The
aforementioned limitations shall not apply to the indemnification liabilities of
FSAC with respect to claims based on fraud, intentional misrepresentation, or
criminal acts on the part of FSAC.

 

(h)                                 Limitation on Rights of Shareholders.
Notwithstanding anything to the contrary, the Shareholders each acknowledge and
agree that that they shall have no right to make a claim against ATS or any
Acquired Subsidiaries pursuant to any indemnity provision or agreement or
otherwise in respect of Claims of FSAC Indemnitees pursuant to Section 9.2(b).

 

(i)                                     Limitations on Remedies. No party hereto
shall be liable to the other for indirect, special, incidental, consequential or
punitive damages claimed by such other party resulting from such first party’s
breach of its obligations, agreements, representations or warranties hereunder,
provided that nothing hereunder shall preclude any recovery by an Indemnitee
against an Indemnitor for third party claims.

 

9.3                                 General Indemnity Escrow Account.

 

(a)                                  Pursuant to Section 2 and the General
Indemnity Escrow Agreement, at the Closing, FSAC shall deliver to the Escrow
Agent the General Indemnity Escrow Deposit and the Escrow Agent shall set up an
escrow account pursuant to the terms of the General Indemnity Escrow Agreement
to secure the Founders’ indemnification obligations under this Article IX.
Within thirty (30) day following the first (1st) anniversary of the Closing Date
(the “Initial Escrow Distribution Date”), the parties to the Escrow Agreement
shall instruct the Escrow Agent, pursuant to the terms of the Escrow Agreement,
to deliver to the accounts designated by the Shareholders’ Representative an
amount equal to the Initial Escrow Distribution (as hereinafter defined), if
any. For purposes of this Agreement, the term “Initial Escrow Distribution”
shall mean the General Indemnity Escrow Deposit (including any undistributed
earnings received thereon) less the sum of:  (i) Two Million Dollars
($2,000,000), (ii) any disbursements previously made from the General Indemnity
Escrow to FSAC or the Escrow Agent, and (iii) an

 

89

--------------------------------------------------------------------------------


 

amount equal to the total of all then outstanding claims by FSAC Indemnitees.
The remaining balance of the General Indemnity Escrow, if any, less the sum of
the total of all then outstanding indemnity claims by FSAC Indemnitees
(including amounts offset pursuant to Section 9.4 that have not been resolved),
shall be delivered by the Escrow Agent to the Shareholders’ Representative on
April 30, 2008 to the accounts designated by the Shareholders’ Representative in
accordance with the terms of the General Indemnity Escrow Agreement. The
Shareholders’ Representative shall be responsible for directing the distribution
of the General Indemnity Escrow (pro-rata in proportion to the Founders’
Proportionate Interests) and the Escrow Agent shall be entitled to fully rely on
such directions. Each of the parties hereto agrees that they shall promptly sign
joint instructions (i) authorizing the Escrow Agent to release the appropriate
funds on the Initial Escrow Distribution Date and April 30, 2008 and
(ii) authorizing the Escrow Agent to release funds subject to outstanding claims
(including funds held as a result of offsets under Section 9.4) as those claims
are resolved pursuant to Section 11.11.

 

(b)                                 Any earnings on the General Indemnity Escrow
Funds, net of escrow expenses and taxes, shall be paid, pro rata, to the parties
receiving distributions from General Indemnity Escrow Account.

 

9.4                                 Right of Set Off.

 

In addition to its rights against the General Indemnity Escrow, if prior to the
Survival Date, FSAC makes one or more claims under Section 9.2(b) that are in
excess of the then balance of the General Indemnity Escrow and there remain
funds due under the Earn Out then, payments of the Earn Out otherwise due the
Founders can be withheld until those claims are resolved pursuant to
Section 11.11 and if resolved in favor of FSAC can be set off against and
satisfied from payment of the Earn Out that have been held pursuant to this
Section 9.4 that are to be subsequently paid. Any portion of the Earn Out that
is withheld by FSAC under this Section 9.4 shall be deposited by FSAC with
Escrow Agent and held by Escrow Agent in the General Indemnity Escrow until the
claims giving rise to the offset are resolved pursuant to Section 11.11.

 

9.5                                 Effect of Investigation.

 

The right to indemnification or other remedies based on any representation,
warranty, covenant or obligation of the Shareholders or ATS contained in or made
pursuant to this Agreement or the Transaction Documents shall not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date occurs, with respect to the
accuracy or inaccuracy of or compliance with, any such representation, warranty,
covenant or obligation. The waiver of any condition to the obligation of FSAC to
consummate the Contemplated Transactions, where such condition is based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, shall not affect the right to
indemnification or other remedies based on such representation, warranty,
covenant or obligation.

 

90

--------------------------------------------------------------------------------


 

ARTICLE X
Termination

 

10.1                           Termination.

 

This Agreement may be terminated and the transactions contemplated hereby may be
abandoned:

 

(a)                                  at any time, by mutual written agreement of
the Shareholders and FSAC;

 

(b)                                 at any time after September 30, 2006, by
either the Shareholders or FSAC upon five business days’ prior written notice to
the other party, if the Closing shall not have occurred for any reason other
than a breach of this Agreement by the terminating party;

 

(c)                                  by FSAC, if there has been a material
violation or breach by the Shareholders of any agreement, representation or
warranty contained in the Agreement, that has rendered the satisfaction of any
condition to the obligations of FSAC impossible and such violation or breach has
not been waived by FSAC;

 

(d)                                 by the Shareholders, if there has been a
material violation or breach by FSAC of any agreement, representation or
warranty contained in the Agreement, that has rendered the satisfaction of any
condition to the obligations of the Shareholders impossible and such violation
or breach has not been waived by the Shareholders; or

 

(e)                                  by either FSAC or the Shareholders if a
court of competent jurisdiction shall have issued an order permanently
restraining or prohibiting the transactions contemplated by the Agreement, and
such order shall have become final and nonappealable.

 

10.2                           Procedure and Effect of Termination.

 

In the event of the termination of this Agreement and the abandonment of the
transactions contemplated hereby, written notice thereof shall be given by a
terminating party to the other parties and this Agreement shall terminate and
the transactions contemplated hereby shall be abandoned without further action
by the Shareholders or FSAC. If this Agreement is terminated pursuant to
Section 10.1:

 

(a)                                  FSAC shall upon written request from the
Shareholders return all documents, work papers and other materials (and all
copies thereof) obtained from the Shareholders or ATS relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same, and all confidential
information received by FSAC with respect to ATS shall be treated in accordance
with Section 5.2 and the Confidentiality Agreement referred to in such Section;

 

(b)                                 At the option of the Shareholders, all
filings, applications and other submissions made pursuant to Sections 5.3 and
5.4 shall, to the extent practicable, be withdrawn from the agency or other
Person to which made;

 

91

--------------------------------------------------------------------------------


 

(c)                                  The obligations provided for in this
Section 10.2, Sections 5.2 and 5.7, and in the Confidentiality Agreement shall
survive any such termination of this Agreement; and

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, the termination of this Agreement shall not relieve any party
from liability for willful breach of this Agreement.

 

ARTICLE XI
Miscellaneous

 

11.1                           Further Assurances.

 

At any time and from time to time after the Closing Date, the Shareholders, the
Shareholders’ Representative, ATS and any or all of the Acquired Subsidiaries
will, upon the request of FSAC, and FSAC will, upon the request of the
Shareholders or the Shareholders’ Representative perform, execute, acknowledge
and deliver all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably required by any of them,
to effect or evidence the Contemplated Transactions.

 

11.2                           Notices.

 

All necessary notices, demands and requests required or permitted to be given
hereunder shall be in writing and addressed as follows:

 

 

If to Shareholder’s

 

 

Representative

Claude Rumsey

 

 

2021 George Washington Road

 

 

Vienna, Virginia 22182

 

 

Fax: None

 

 

 

 

With a copy to:

Jeffrey R. Houle, Esquire

 

 

Greenberg Traurig, LLP

 

 

1750 Tysons Boulevard

 

 

McLean, Virginia 22102

 

 

Fax: (703) 714-8336

 

 

 

 

If to FSAC:

Federal Services Acquisition Corporation

 

 

900 Third Avenue, 33rd Floor

 

 

New York, New York 10022

 

 

Attn: Peter M. Schulte

 

 

Fax: (212) 829-0553

 

92

--------------------------------------------------------------------------------


 

 

 

and

 

 

 

 

 

James J. Maiwurm

 

 

Squire, Sanders & Dempsey L.L.P.

 

 

8000 Towers Crescent Drive, Suite 1400

 

 

Tysons Corner, VA 22182-2700

 

 

Fax: (703) 720-7801

 

Notices shall be delivered by a recognized courier service or by facsimile
transmission and shall be effective upon receipt, provided that notices shall be
presumed to have been received:

 

(a)                                  if given by courier service, on the second
Business Day following delivery of the notice to a recognized courier service
before the deadline for delivery on or before the second Business Day following
delivery to such service, delivery costs prepaid, addressed as aforesaid; and

 

(b)                                 if given by facsimile transmission, on the
next Business Day, provided that the facsimile transmission is confirmed by
answer back, written evidence of electronic confirmation of delivery, or oral or
written acknowledgment of receipt thereof by the addressee.

 

From time to time, either party may designate a new address or facsimile number
for the purpose of notice hereunder by notice to the other party in accordance
with the provisions of this Section 11.2.

 

11.3                           Governing Law.

 

This Agreement shall in all respects be governed by, and construed in accordance
with, the laws (excluding conflict of laws rules and principles) of the
Commonwealth of Virginia applicable to agreements made and to be performed
entirely within the Commonwealth of Virginia, including all matters of
construction, validity and performance.

 

11.4                           Entire Agreement.

 

This Agreement, together with the Exhibits and Schedules hereto and the other
Transaction Documents, constitutes the entire agreement of the parties relating
to the subject matter hereof and supersedes all prior contracts or agreements,
whether oral or written. There are no representations, agreements, arrangements
or understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement that are not fully expressed in this Agreement.

 

11.5                           Severability.

 

Should any provision of this Agreement or the application thereof to any person
or circumstance be held invalid or unenforceable to any extent: (a) such
provision shall be ineffective to the extent, and only to the extent, of such
unenforceability or prohibition and shall be enforced to the greatest extent
permitted by Law; (b) such unenforceability or prohibition in any jurisdiction
shall not invalidate or render unenforceable such provision as applied (i) to
other

 

93

--------------------------------------------------------------------------------


 

persons or circumstances or (ii) in any other jurisdiction; and (c) such
unenforceability or prohibition shall not affect or invalidate any other
provision of this Agreement.

 

11.6                           Amendment.

 

Neither this Agreement nor any of the terms hereof may be terminated, amended,
supplemented or modified orally, but only by an instrument in writing signed by
the party against which the enforcement of the termination, amendment,
supplement, or modification shall be sought.

 

11.7                           Effect of Waiver or Consent.

 

No waiver or consent, express or implied, by any person to or of any breach or
default by any party in the performance by such party of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such party of the same or any
other obligations of such party hereunder. No single or partial exercise of any
right or power, or any abandonment or discontinuance of steps to enforce any
right or power, shall preclude any other or further exercise thereof or the
exercise of any other right or power. Failure on the part of a party to complain
of any act of any party or to declare any party in default, irrespective of how
long such failure continues, shall not constitute a waiver by such person of its
rights hereunder until the applicable statute of limitation period has run.

 

11.8                           Rights and Remedies Cumulative.

 

(a)                                  Except where other remedies are expressly
provided herein, indemnifications under ARTICLE IX shall constitute the sole
remedy for Losses identifiable pursuant to Sections 9.2(a)(i), 9.2(b)(i), or
9.2(b)(iii) except with respect to fraud or intentional misconduct by a party.
To the extent this Agreement provides for other remedies in addition to the
indemnifications under ARTICLE IX, then such other remedies together with
indemnifications under ARTICLE IX shall be cumulative, and the use of any one
such right or remedy by any party shall not preclude or waive the right to use
any or all other such remedies.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, for the avoidance of doubt, and in addition to any other
limitations on liability in this Agreement, in no event shall Harry Katrivanos
have any liability under or pursuant to this Agreement except with respect to
his individual representations and warranties under Sections
3.1(a) (Organization and Power), 3.2(b) (Authorization and Enforceability),
3.3(b) (No Violation), 3.4(b) (Consents), 3.11(a) (Title to Shares),
3.32(b) (Powers of Attorney) and 3.33(b) (No Broker), and his covenants and
obligations set forth in Sections 5.3 (Best Efforts), 5.12 (Public
Announcements) and 5.15(a) (Notification of Certain Matters).

 

11.9                           Parties in Interest; Limitation on Rights of
Others.

 

The terms of this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective legal representatives, successors and
assigns. Nothing in this Agreement, whether express or implied, shall be
construed to give any person (other than the

 

94

--------------------------------------------------------------------------------


 

parties hereto and their respective legal representatives, successors and
assigns and as expressly provided herein and to the extent provided in
ARTICLE IX, the Indemnified Parties) any legal or equitable right, remedy or
claim under or in respect of this Agreement or any covenants, conditions or
provisions contained herein, as a third party beneficiary or otherwise.

 

11.10                     Assignability.

 

This Agreement shall not be assigned by any party hereto without the prior
written consent of the other party hereto, provided, however, that the prior
written consent of the Shareholders’ Representative shall not be required with
respect to (a) any assignment by FSAC of its rights and obligations under this
Agreement to an Affiliate of FSAC so long as such assignment does not relieve
FSAC of its obligations hereunder; or (b) any collateral assignment of FSAC’s
rights and remedies under this Agreement to any lender under credit and
collateral agreements, as such agreements may be amended, modified or replaced
from time to time, so long as such lender does not have the right to exercise
any of FSAC’s rights and remedies under this Agreement in the absence a default
by FSAC under the applicable credit and collateral documents. Each of the
Shareholders hereby agrees to execute and deliver (and authorize the
Shareholders’ Representative to execute and deliver) such documents, instruments
and agreements as such lender may reasonably require to confirm, reaffirm or
perfect such collateral assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

11.11                     Dispute Resolution and Arbitration.

 

In the event that any dispute arises among the parties pertaining to the subject
matter of this Agreement, and the parties, through the senior management of FSAC
and the Shareholders’ Representative, are unable to resolve such dispute within
a reasonable time through negotiations and mediation efforts, such dispute shall
be resolved as set forth in this Section 11.11.

 

(a)                                  The procedures of this Section 11.11 may be
initiated by a written notice (“Dispute Notice”) given by one party (“Claimant”)
to the other, but not before thirty (30) days have passed during which the
parties have been unable to reach a resolution as described (unless any party
would be materially prejudiced by such delay). The Dispute Notice shall be
accompanied by (i) a statement of the Claimant describing the dispute in
reasonable detail and (ii) documentation, if any, supporting the Claimant’s
position on the dispute. Within twenty (20) days after the other party’s
(“Respondent”) receipt of the Dispute Notice and accompanying materials, the
parties shall submit the dispute to mediation in the Washington, D.C. area under
the rules of the American Arbitration Association. All negotiations and
mediation procedures pursuant to this paragraph (a) shall be confidential and
treated as compromise and settlement negotiations and shall not be admissible in
any arbitration or other proceeding.

 

(b)                                 If the dispute is not resolved as provided
in paragraph (a) within sixty (60) days after the Respondent’s receipt of the
Dispute Notice, the dispute shall be resolved by binding arbitration. Within the
sixty-day period referred to in the immediately preceding sentence, the parties
shall agree on a single arbitrator to resolve the dispute. If the parties fail
to agree on the designation of an arbitrator within said sixty-day period, the
American Arbitration

 

95

--------------------------------------------------------------------------------


 

Association in the Washington, D.C. area shall be requested to designate the
single arbitrator. If the arbitrator becomes disabled, resigns or is otherwise
unable to discharge the arbitrator’s duties, the arbitrator’s successor shall be
appointed in the same manner as the arbitrator was appointed.

 

(c)                                  Except as otherwise provided in this
Section 11.11, the arbitration shall be conducted in accordance with the
Commercial Rules of the American Arbitration Association, which shall be
governed by the United States Arbitration Act.

 

(d)                                 Any resolution reached through mediation and
any award arising out of arbitration (i) shall be binding and conclusive upon
the parties; (ii) shall be limited to a holding for or against a party, and
affording such monetary remedy as is deemed equitable, just and within the scope
of this Agreement; (iii) may not include special, incidental, consequential or
punitive damages; (iv) may in appropriate circumstances include injunctive
relief; and (v) may be entered in court in accordance with the United States
Arbitration Act.

 

(e)                                  Arbitration shall not be deemed a waiver of
any right of termination under this Agreement, and the arbitrator is not
empowered to act or make any award other than based solely on the rights and
obligations of the parties prior to termination in accordance with this
Agreement.

 

(f)                                    The arbitrator may not limit, expand, or
otherwise modify the terms of this Agreement.

 

(g)                                 The laws of the Commonwealth of Virginia
shall apply to any mediation, arbitration, or litigation arising under this
Agreement.

 

(h)                                 Each party shall bear its own expenses
incurred in any mediation, arbitration or litigation, but any expenses related
to the compensation and the costs of any mediator or arbitrator shall be borne
equally by the parties to the dispute.

 

(i)                                     A request by a party to a court for
interim measures necessary to preserve a party’s rights and remedies for
resolution pursuant to this Section 11.11 shall not be deemed a waiver of the
obligation to mediate or of the agreement to arbitrate.

 

(j)                                     The parties, their representatives,
other participants and the mediator or arbitrator shall hold the existence,
content and result of mediation or arbitration in confidence.

 

11.12                     Jurisdiction; Court Proceedings; Waiver of Jury Trial.

 

Subject to the provisions of Section 11.11, any suit, action or proceeding
against any party to this Agreement arising out of or relating to this Agreement
shall be brought in any Federal or state court located in the Commonwealth of
Virginia and each of the parties hereby submits to the exclusive jurisdiction of
such courts for the purpose of any such suit, action or proceeding. A final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. To the extent that service of process by mail is permitted by
applicable Law, each party irrevocably consents to the service of process in any
such suit, action or proceeding in such courts by the mailing of such process by
registered or certified mail, postage prepaid, at its

 

96

--------------------------------------------------------------------------------


 

address for notices provided for herein. Each party irrevocably agrees not to
assert (a) any objection that it may ever have to the laying of venue of any
such suit, action or proceeding in any Federal or state court located in the
Commonwealth of Virginia and (b) any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Each party waives any right to a trial by jury, to the extent lawful.

 

11.13                     No Other Duties.

 

The only duties and obligations of the parties are as specifically set forth in
this Agreement, and no other duties or obligations shall be implied in fact, law
or equity, or under any principle of fiduciary obligation.

 

11.14                     Reliance on Counsel and Other Advisors.

 

Each party has consulted such legal, financial, technical or other expert as it
deems necessary or desirable before entering into this Agreement. Each party
represents and warrants that it has read, knows, understands and agrees with the
terms and conditions of this Agreement.

 

11.15                     Waiver of Rights Against Company’s Trust Fund.

 

ATS and each of the Shareholders acknowledges that they have read FSAC’s Final
Prospectus, dated October 19, 2005 (“Prospectus”) and understands that FSAC has
established a trust fund, initially in an amount of $117,180,000, for the
benefit of FSAC’s public stockholders and that FSAC may disburse monies from the
trust fund only (a) to FSAC’s public stockholders in the event such stockholders
elect to convert their shares, (b) to FSAC’s public stockholders upon its
liquidation if FSAC fails to consummate a business combination or (c) after or
concurrently with the consummation of a business combination. ATS and each of
the Shareholders (i) hereby agrees that from the period commencing from the
Effective Date through the Closing he, she or it do not have any right, title,
interest or claim of any kind in or to any monies in the trust fund for so long
as they have not been distributed or required to be distributed and (ii) will
not seek recourse against monies in the trust fund consistent with clause (i) of
this sentence. This Section shall survive the termination of this Agreement but
shall terminate and be of no further force and effect upon Closing.

 

11.16                     Counterparts.

 

This Agreement may be executed in several counterparts, all of which taken
together shall be deemed one and constitute a single instrument. Any manual
signature upon this Agreement that is faxed, scanned or photocopied shall for
all purposes have the same validity effect and admissibility in evidence as an
original signature and the parties hereby waive any objection to the contrary.

 

[Signatures on Following Page]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered in its name and on its behalf, all as of the day and
year first above written.

 

 

 

FEDERAL SERVICES

 

 

ACQUISITION CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

  /s/ Joel R. Jacks

 

 

 

Name:

Joel R. Jacks

 

 

 

Title:

  Chairman and CEO

 

 

 

 

 

 

ADVANCED TECHNOLOGY

 

 

SYSTEMS, INC.,

 

 

a Virginia corporation

 

 

 

 

 

 

 

 

By:

  /s/ Claude Rumsey

 

 

 

Name:

Claude Rumsey

 

 

 

Title:

Vice-Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

 

 

  /s/ Delmar Lewis

 

 

 

Delmar Lewis

 

 

 

 

 

 

 

 

  /s/ Claude Rumsey

 

 

 

Claude Rumsey

 

 

 

 

 

 

 

 

  /s/ Harry Katrivanos

 

 

 

Harry Katrivanos

 

--------------------------------------------------------------------------------


 

 

 

SHAREHOLDERS’ REPRESENTATIVE:

 

 

 

 

 

 

 

 

  /s/ Claude Rumsey

 

 

 

Claude Rumsey

 

--------------------------------------------------------------------------------